Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Madam President, this is a language problem about yesterday's minutes. Paragraph e) of the French version of yesterday's minutes, on transatlantic relations and the Echelon system, translates the English expression 'STOA studies' as if it read 'STOA report' . STOA prepares studies, not reports, which are the preserve of parliamentary committees. I should therefore like the French translation service to get into the habit of referring to STOA studies and not reports, so that European Parliament committees can hold on to their independence and powers.
Your comment concerned a linguistic correction, Mr Pompidou, and we must clearly do all we can to improve the text and make it more accurate. We shall proceed accordingly.
(The Minutes were approved)
Madam President, I was told that yesterday Mrs Schierhuber's assistant was attacked and robbed in Brussels, and Mr Schiedermeier's flat was broken into. When will the request signed by over 150 Members for improved safety measures in Brussels be acted upon?
That is a very relevant comment, Mr Rübig, and as you know, we are trying to put a stop to all this, but we cannot do it overnight. However, I can assure you that a number of measures have been taken of the kind that you and many other Members have repeatedly called for.
Madam President, I would just like to make a brief statement to inform the Parliament and my fellow Members that, although the Portuguese Government subscribes to Christian principles, we have seen the current demonstrations by farmers who have been brought to the verge of bankruptcy following several years of bad harvests met with armoured vehicles, helicopters, storm troops and dogs. If this really is the humanism of my Government, I must protest. I have always been involved with agriculture; I have myself participated in lawful, peaceful demonstrations. I would like to draw attention to the fact that, even in a democracy, it is difficult to shrug off some of the habits of dictatorship.
As you will appreciate, Mr Rosado Fernandes, I let you speak even though that was not a point of order.
I would ask Members only to raise genuine points of order.
Madam President, my comment possibly has more to do with the world's agenda rather than Parliament's, but I would ask you to give me just a minute of the House's time. This morning it was announced that the country of Burkina Faso has ratified the Ottawa Treaty on anti-personnel mines. This brings the number of countries which have ratified the Treaty to 40, which means that it came into force on 1 March 1998 and the process of ridding the world of landmines can now begin on 1 March 1999. Parliament worked very hard to promote this Treaty, so as well as congratulating the government of Canada and the government of Burkina Faso for becoming the 40th ratifying country, I think we also deserve to feel quietly proud of ourselves.
Thank you, Mr Bertens. While that was not a point of order, everyone will realize the interest and the importance of what you told the House.
Madam President, this may not be a point of order, but I have a question I should like to put to you. Five months ago, on 7 April this year, I sent a written question to the President of the European Parliament about contracts for the supply of furniture for Parliament's bar and restaurants. I have yet to receive a reply, despite making a number of telephone calls to the President's office. What I would like to ask you is this: how am I to obtain a reply?
I cannot give you an immediate answer, Mrs Plooij-van Gorsel, because I was not aware of this letter. However, I will ask the President to reply to the question which you put to him in April, if - as you say - he has not already done so.
Integrating gender issues in development cooperation
The next item is the recommendation for second reading (A4-0291/98), on behalf of the Committee on Development and Cooperation, on the common position adopted by the Council (C4-0307/98-97/0151(SYN)) with a view to adopting a Council Regulation on integrating gender issues in development cooperation (Rapporteur: Mrs Junker).
Madam President, strengthening the situation of women is a fundamental objective in itself. Human prosperity generally would increase if women enjoyed the same status as men and had the same opportunities and the same social, economic and legal rights as men, including the right to reproductive health and protection against genderspecific violence.
This creed does not stem from some feminist manifesto, but a fact-filled United Nations publication on the situation of women in the world in 1995, which was published on the occasion of the fourth World Women's Conference in Beijing. The lessons which can be learnt from it correspond with the European Commission's mainstreaming approach for integrating gender issues in all areas of policy, including development cooperation.
In Beijing the European Union, I am glad to say, having been there myself to witness it, played a positive and constructive role. Through the Action Platform and the Final Declaration approved in Beijing, all the participants committed themselves, in their respective areas of responsibility, to introducing targeted measures to contribute to the elimination of discrimination and to the genuinely equal treatment of women in all fields of life - upbringing, education, training, work and family, society, politics, the economy, science, justice, culture, the media, etc.
The proposal for a regulation which you have before you is a welcome attempt to increase awareness of the fact that improving women's rights is the very key to the sustainable development we hear so much about. The aim of earmarking the funding allocated, which is unfortunately fairly modest, for awareness-raising measures rather than operational projects, certainly deserves our support.
Hitherto, women and their interests have not been adequately integrated into important spheres of development cooperation such as agriculture and livestock farming, the fishing industry, forestry, drinking water supplies, emergency and disaster aid, and also trade, food processing and light industry. This is due not least to stubborn prejudices and cultural and religious barriers that go hand in glove with ignorance.
I will not go through the whole list of disadvantages that women face in all cultural areas. The problems are well-known. We can say that the proposal for a regulation is a step in the right direction. It is nevertheless a small step that must be followed by others.
I recognise the fact that many amendments from the first reading were accepted, but there is a crucial shortcoming as far as the Council's common position is concerned - it has limited the period of validity. I think it is right for us to review how the programme has fared in five years' time, but the problem will certainly not have been dealt with by then and further efforts will still be required. In this regard, I would suggest that the time limit be taken out, and I am counting on broad agreement from the House.
This further supports the idea that the integration of gender issues in development cooperation must be regarded as a horizontal task, as something to be practised across the board in development cooperation. It depends on achieving a substantial multiplier effect, as the programme intends to do. Coordinated action is needed with the Member States, because awareness must be raised not only in the developing countries but also at home. All decision-makers, both male and female, must be appropriately trained at Community level, not only as far as the 'hard factors' are concerned, but also in the new areas of development cooperation which are becoming increasingly important: human rights, democratisation, the rule of law, participation of the civil society, good governance, trade, macroeconomic analyses, satisfying basic human needs, combating poverty, reproductive health. In all of these areas, the priority is to use existing structures and local capacity in the developing countries.
However, the best of intentions and the finest regulations will come to nothing if there are not enough people to put them into practice, and this is particularly true here. For a long time the European Parliament and its committees have complained there are not enough staff working on 'women and development' at the Commission. Now the low point has been reached. The Agrade official who was responsible for gender issues in the directorate-general has left the post and there is no sign of a successor. I hear that the original job vacancy notice has apparently been blocked. Now, there is just one expert from Sweden holding the fort. I would very much like to hear what the Commission has to say about this, as it does cast doubt on its credibility. The Commission has an obligation to Parliament here, but it has even more of an obligation towards women in the developing countries.
Madam President, we also looked very closely at the subject of development cooperation and genderspecific aspects of it in the Committee on Women's Rights. I went to Beijing as the rapporteur, and all I can say is that what was decided there was right. The Action Platform provides us with a framework for action. If we fail to implement what was undertaken there, then the most vehement statements of continued support will not help in the least. If we have already recognised that women are the key to development, then the Regulation must come into force as quickly as possible.
We heard from Mrs Junker that the Commission is having a lot of problems with implementation here. We also have two budget lines that are currently being blocked. With the regulation, we will obtain the legal basis that we urgently need in order to translate gender concerns into reality.
The good work done in the past by the units in DG Ib and DG VIII was also mentioned. They not only supervised pilot projects on mainstreaming, but also developed procedures which made it possible to evaluate the gender impact of the individual projects. The effects of the various projects on girls and women in the countries with which we cooperate were closely examined. Measures were also taken to raise awareness among staff in the Commission and other services of gender issues in development cooperation. We cannot stop now, we must keep going. If the few posts in the Commission are now to remain unfilled, then all our efforts will be frustrated.
That is why I believe that we must continue our attempts to release the appropriations for both the budget lines concerned, B7-611 and B7-631, as soon as possible. The utilisation rate of the resources in these two lines was very high at 93 %.
The measures for areas such as crisis prevention, human rights, democratisation and basic education must be implemented as soon as possible in the cooperation countries. I would emphasise once again that, as Mrs Junker has already said, a time limit does, of course, very much curtail the effects of the regulation. If we agree - and I am assuming that we will have a majority here in the House - that the time limit should be removed, then that is a very important decision. Constant evaluation of the effects of this policy would nevertheless still remain necessary. Removing the time limit is, however, a central issue.
Madam President, with subjects such as these we are used to seeing just the women of the House here. I especially welcome the fact that a few gentlemen are present, particularly on our side of the House, and indeed more here than on the side which in general appears to be so sensitive to these kinds of issues. The fact that Lord Plumb has just chosen the wrong moment to leave is another matter!
Ladies and gentlemen, time and time again people complain about the fact that development cooperation does not adequately deal with or take into consideration the cultural conditions in the respective countries. Even when we try to take account of gender issues in development policy we are still faced with the fact that societies in other countries have a traditional division of responsibilities, and we all know that trying to make radical changes never works.
So our first concern should be to identify the areas which especially affect women and then to step up our support for them. Projects that are put forward for instance in the field of food provision or health are particularly successful. For the same reason, in a whole series of countries, projects involving personal loans to women are also working. Their repayment ethic is well documented in all the reports.
In my opinion however, education should still be our top priority, not only because the proportion of illiterate women is especially high, but also because a higher level of education and training brings greater awareness of the issues of demographic development, and educated women would be more open to birth control.
We must, though, remember one thing - whenever broadening the scope for women affects the scope for men, there are two possibilities: the outcome is either conflict or consensus. The latter is certainly always better for families. We should also not allow women to be encumbered with the entire responsibility for demographic development, particularly with regard to family planning. This is an unusual approach, where the gender aspect means that both sides, men and women, have responsibility.
This report, like those on other subjects, calls on the Member States to cooperate. This is a subject that crops up again and again at every opportunity in the field of development. I would be very grateful if the Commission could give us feedback on successful examples of cooperation, so that we can at least cross off one area and say that it actually works there. My thanks to the rapporteur.
Madam President, Mrs Günther will be glad to know that the Greens are so advanced that we have a man speaking on this issue. In fact, I presented the report by Nel van Dijk in the Women's Rights Committee when Nel was absent, so it is a subject I know about. I think it is a very important area.
I have just returned from India, from visiting the Dalai Lama in Dharamsala. If we look at village life in India and the central role which women play in the community, and the need to target women to act as the motors of development within the village, it should be clear that this is an area the EU needs to highlight more.
I think Mrs Junker's report is excellent because it stresses the key issue, namely that we should be using our money to train, develop and promote women within the developing countries and not necessarily spending all the money on training women within the Commission in Brussels.
That may be important - the sensitisation and feminisation of policies within the Commission and within the rest of the Union - but the key should be to spend money from these budget lines on women's projects in the developing countries themselves. That is an important part of her report and I hope the Commission will respond positively.
We talked on the Women's Rights Committee about how we should feminise the policies more: to have effective standing committees with more women on them, to make sure there is better representation of women from the developing countries on ACP delegations, to make sure that we monitor and evaluate all development projects from the EU in terms of the impact on women within the developing countries, and to make sure the reports are fed back, not only to the Commission but to Parliament too, so that we can see that there is a true feminisation of EU development aid. If we did this it would be a considerable advance.
Madam President, ladies and gentlemen, I must first thank the rapporteur and all the members of the Committee on Development and Cooperation for their work on integrating gender equality in the European Union's development cooperation.
In the words of the Jean Ferrat song, women are men's future. That is especially true in development issues. Anyone who has been to Africa, for example, will have seen the major role played by women in the development process. They make a vital contribution both to the economy - especially its informal or popular sector - and agriculture.
Similarly, their contribution to the rehabilitation and reconstruction process cannot be too highly praised.
Do we even need to mention their role in preventing conflicts or in building peace? Yet, although they are the vehicles of development, in developing countries women are the victims of serious inequalities, social, family, economic and political discrimination, and their contribution to development is made despite considerable obstacles to their achieving equal treatment.
The European Union should now go beyond declarations of intent, develop the positive resolutions that it has adopted by subscribing to the platform of measures and the declaration of the 1995 Beijing Conference, and put them into practice, especially in its development aid policy.
We can therefore only welcome the proposal for a Council Regulation, which aims to give women the role they deserve as the vital element in development by ensuring that all development operations and strategies systematically include an analysis of gender issues. It is, after all, vital that European Union development measures should respond to women's needs and priorities locally. They must be able to play a full part in designing and implementing development projects.
I therefore wish to tell you, on behalf of my group, the European Radical Alliance, that I am fully behind the recommendation of the Committee on Development and Cooperation, especially since for us taking gender issues into account in Community development activities is a vital element in their success. I should add that I do not think it is appropriate to fix a period of validity for this regulation, given the ambitious scale of its programme. That is why, along with all my committee colleagues, I opposed the time limits suggested by the Council and I hope that it will heed the European Parliament on this point.
The concept of equality between men and women must always be kept in mind. It must also be taken into account in all European Union development aid measures in the future.
Madam President, as a man and as a Member of Parliament, I cannot but acknowledge that we live in a society, be it in the north or south, in which women find it very difficult to enter decision-making positions in social, political and economic spheres. This inequality of opportunity between men and women represents a huge waste of potential and ability, which is particularly flagrant in the less developed countries. I disagree with a regulatory system based on quotas or rules. I believe we should concentrate on raising awareness of this problem, and the European Parliament has played an exemplary pioneering role here.
We have a saying in Portugal that the softest water will eventually wear away the hardest stone. I agree with the retabling of the proposed amendments to the regulation since we must ensure that small-scale operational projects are not neglected, that it is made clear that the European Union has only one policy on cooperation, and that we identify priority areas where the participation of women may be increased, such as emergency and crisis-prevention operations, human rights and democratisation, economic analysis, trade and sexual and reproductive health matters.
Special conditions must be removed and normality restored in the award of contracts on the basis of tenders from recipient countries and from developing countries in the same region. The European Union cannot take away with one hand what it has given with the other.
And lastly, why decree the end of a programme which seeks to strengthen the presence of women in the European Union's development agencies and policies, writing its death certificate five years in advance? We should know better than to expect miracles when we see the slow pace at which the major social changes of the last 15 years have taken place in the developing countries, the slow-but-sure improvement in life expectancy, infant mortality, literacy, birth rate and per capita GNP. Unfortunately, it would seem from the Council's position that we will see Mrs Junker clamouring for woman power in the Commission services and bodies for a good many years yet.
Madam President, firstly I should like to welcome Parliament's recommendation and express the Commission's appreciation of the support given by Parliament both for the creation of this budget line in 1990 and also for the Community's policy on mainstream and gender issues in development cooperation since the Beijing Conference on Women in 1995.
I am very pleased to have the opportunity to thank Parliament for the excellent work done in particular by the rapporteur Mrs Juncker on behalf of the Committee on Development and Cooperation and Mrs Gröner on behalf of the Committee on Women's Rights. It is recognized that the high level of experience and commitment is fostering good cooperation between the European Parliament and the Commission in this area.
This proposed recommendation aims to provide a coherent and stable legal basis for measures which are of key importance to the quality and effectiveness of our development cooperation as well as for social justice and equality. It is absolutely essential that we get the regulation through as quickly as possible so that we can use the money for the intended purpose.
In the past development interventions have often neglected two important considerations. Firstly, they have often failed to take proper account of the various economic and social roles carried out by women in the project areas. Consequently projects could be designed on the basis of an incomplete picture and without the participation of those most concerned. That is exactly the point made by Mr Kerr. Such an approach of course reduces their chances of success.
Secondly, they have given insufficient weight at policy and programming level to the persistent and severe differentials between women and men in developing countries. That is the point made very forcefully by Mrs Günther. These differentials reduce the possibilities for women to make a significant economic and social contribution and they act as a brake on the development of society as a whole. They also keep women in subordinate roles. So we are trying to get on with exactly what Mrs Gröner said, namely implementing the platform agreed worldwide at Beijing.
It is for these reasons that a strategic and catalytic approach is so important. Simply to fund additional projects in favour of women would risk marginalising the importance of the issue. It would not have sufficient effect and its impact on the quality and long-term effectiveness of mainstream development activities would be minimal. Instead the proposed regulation provides measures to support the comprehensive inclusion of gender issues within the mainstream of the Community's development cooperation policies and programmes. That is the point which was made in Beijing so far as the platform is concerned.
At the same time, it will encourage special interventions to reduce differentials between women and men, financed from existing allocations, and on an appropriately large scale. We think that is the right approach. This accords with the mainstreaming approach favoured by the recent Council conclusions and earlier resolution and in particular by the Beijing Conference. The broad mainstreaming approach is what we are trying to promote.
The task involves a thorough, imaginative and ongoing re-thinking of traditional approaches and working methods. International experience suggests that this is not an easy or rapid task. However, the first progress report of integrating gender in development shows that considerable work has already been done and a good start has been made. Mrs Juncker made a very strong point regarding personnel and we recognize the importance of her observation. We are trying to maintain existing staffing levels but I have to say that this is not easy.
The present difficult staffing climate leaves us very little room for manoeuvre in this respect. Specialized expertise is not always readily available and cannot be transferred easily within the directorate. The point Mrs Juncker and Mr Kerr made is being taken on board. It is important to develop training both in-house and for those in the developing countries.
The Commission's position on the 20 amendments submitted for consideration and voting is as follows: We can fully support six amendments, Nos 1, 7, 9, 10, 14 and 20, and also parts of Nos 11, 17 and 18. We can also partially embrace Amendments Nos 2 and 4, although we consider that some rewording is needed to retain a clear focus on the mainstreaming approach of the budget line. We are talking about one budget line here, which incorporates two previous budget lines.
We are unable to accept the following amendments: Nos 3, 5, 6, 8, 12, 13, 15, 16 and 19, together with parts of Nos 11, 17 and 18. Let me outline very briefly the main reasons for the Commission's position. Some amendments, for example Nos 12 and 13 and part of 18, would cause new procedural constraints, particularly related to interinstitutional requirements. These would jeopardise the proper administration of the budget, given the limited human resources that are available in the Commission. In the case of Amendment No 8, although we agree with the intention, the activities proposed are too ambitious for our staffing resources.
Finally, several amendments - Nos 16, 19 and part of 11 - would be inconsistent with the existing interinstitutional agreements or would involve changing existing committee procedures. Others - Amendment No 15 and part of No 18 - would affect the Commission's existing competences. As you know, there is some urgency about the passing of the regulation. The budget line for integrating gender and development is currently blocked until the legal base can be established. So we are grateful for Parliament's support in our efforts to try to progress this measure as quickly as possible. Three years after the World Conference on Women at Beijing a lot has been achieved. That is agreed.
A considerable and growing proportion of Community aid resources are being targeted at the Beijing priority areas. Important steps are being taken to improve the gender sensitivity of Community aid programmes so the adoption of this regulation on integrating gender issues in development cooperation will provide a stable basis for this work and enable us to intensify our efforts.
Thank you, Commissioner Flynn.
The debate is closed.
The vote will take place at 12 noon.
Women: impact of unemployment
The next item is the report (A4-0272/98) by Mrs Marinucci, on behalf of the Committee on Women's Rights, on the impact of unemployment on the situation of women.
Madam President, unemployment is the European Union's number one problem. It manifests itself to varying degrees in the different regions of Europe, but it represents a serious threat to family peace and institutional stability everywhere. There has been a succession of studies, research projects, national and Community measures over the years, plus the Delors White Paper, Councils of Ministers and summits, all of them suggesting more or less feasible remedies - implemented to a greater or lesser extent - but the problem remains and is likely to worsen. There is just one positive aspect to this picture of gloom: for the first time in history it has not occurred to anyone to suggest the traditional expedient of reducing male unemployment by sending women back home.
This undoubtedly signals a victory for present-day feminism, which has also revolutionised approaches to employment issues. It signals the victory of all those women in every corner of Europe who are joining the labour market in increasingly large numbers, thus indicating their unshakable desire to play a full part in work outside the home. But it goes further than that! Not only has no one seen fit to dust off the old recipe, tried and tested time and again - since the dawn of the industrial revolution - in the post-war periods and at times of crisis, but, what is more, since the Essen Summit the European Union has fully integrated women's issues into the debate and proposals on employment in Europe, with major repercussions in all the Member States.
Why then, some might ask, was there a need for this own-initiative resolution? Because appearances conceal certain ambiguities which could bring back in through the window what has gone out through the door, because many measures are still not being applied, many measures are inadequate, and because there is a need to point up the numerous contradictions pervading the whole issue of female employment and unemployment.
The first contradiction is that there have never before been so many women in paid employment outside of the home; at the same time, neither have there ever been so many women out of work. The reason is that the growing supply of female labour is offset by an accelerating decline in the demand for both male and female workers in private firms and public institutions.
The second contradiction is that, whereas female employment is increasing, the increase is primarily in part-time, insecure and fixed-term jobs. Part-time work is on the increase, but this does not always mean that it becomes easier to reconcile domestic activities with work outside the home, because this work might take place at weekends, on public holidays, in the evenings or at night. Jobs lasting a few hours and a few days a year boost female employment, but social protection is reduced. What is more, social protection provided on a non-individual basis prevents women from taking paid employment, and - in some countries - even the transition from passive to so-called active labour market policies deprives women of welfare benefits which are not readily replaced by income from employment, for instance in the case of single mothers.
The third contradiction is that although girls are performing better at school, female employment is not increasing proportionately. This is undoubtedly because of the segregation of girls in school, which results in women being segregated in traditionally female jobs. What is more, there are female graduates out of work in traditionally male sectors, often with better qualifications than their employed male counterparts. The same can be said of vocational training, which does not lead to significant levels of female employment when it is targeted at sectors already dominated by women, nor even, sometimes, when targeted at sectors dominated by men, if these sectors are themselves contracting.
All these contradictions - at a time when women are furthermore suffering, as mothers and wives, the effects of the substantial difficulties being encountered by young people trying to enter the world of work, or the tragedy of husbands losing their jobs - convinced us of the need to bring this issue back into the spotlight.
We women are disappointed, firstly, both by the approach of the Employment Guidelines adopted at the Luxembourg Summit - which failed to incorporate the subject of women's employment into the first three pillars, marginalising and compartmentalising it in the fourth - and by the national action plans, some of which have glaring shortcomings and are devoid of any quantified targets. We are disappointed, secondly, in the outcome of the meeting of EU Ministers for Women in Belfast which ended without any concrete decisions. Therefore this resolution, the fruit of cooperation and valuable additions in the form of amendments from female and male colleagues from all the groups, urges the Commission, Council and Member States to include in the next Employment Guidelines - and, Mr Flynn, in the guidelines for the Structural Funds - benchmark targets with quantified objectives and clear timetables and budgetary resources for implementation. These benchmarks should be based on the average of the three most successful Member States.
We call for a more precise definition of unemployment and a clear definition of part-time work, and we call on the social partners to conclude a framework agreement on all forms of atypical work. We should also like the Commission to issue a framework directive on childcare services - I would be delighted if the Commissioner were to announce it today - and we hope that this House will back our proposals.
Madam President, today, we in the European Parliament have once again shown ourselves to be a genuine lobby for women's rights with this wide-ranging debate on the subject. I think that equal rights and opportunities for men and women in education, training and the labour market are one of the cornerstones of the construction of Europe. Gainful employment is, as we all know, more than just earning one's living. The talents, qualifications and creativity of the female sex, in the EU and beyond, are all valuable assets upon which we must build.
Nevertheless, as the Marinucci report clearly shows, to this day, women are remarkably disadvantaged. Der Spiegel's survey of the labour market shows that on average women are 30 % more affected by unemployment, not to mention the fact that in some regions of the Union female unemployment is twice as high as the overall rate, more women are being pushed out of the labour market, women are forced into insecure, unprotected jobs (so-called atypical work) and, in spite of their qualifications, they are disadvantaged when it comes to career advancement.
We in the Group of the Party of European Socialists see an increasingly dangerous risk that, in the long-term, major disadvantages affecting women are going to become worse, such as differences in income (women earn one third less), serious discrimination in career advancement and the danger of increasing unemployment.
The Marinucci report contains a whole series of very specific suggestions to make it easier for women to reconcile family and work. Basically, however, a rethink is urgently needed, as is coordinated action between the Member States and the EU institutions. The Employment Summit has started the ball rolling, but the proposals in the national employment plans for ensuring equal treatment for men and women are completely inadequate. We must underline the fact that measures to promote employment will have to do much more to include women.
I am very much in favour of adopting benchmarking and laying down guidelines, with time-limits, on how to eliminate discrimination. In the motion for a resolution, and especially in paragraph 23, the report makes tangible proposals as to how the disadvantages and the gender gap could be reduced and on how we should take the lead from the three most successful Member States here. The Marinucci report makes a number of good suggestions.
I should like to thank my colleague for her work, and I think that the Member States do have to be made more aware of this problem. At the last informal Council of Ministers in Austria, three Member States were not represented at all: Germany, the UK and France. They had not even sent ministers to the informal meeting. Member States' awareness of the problem does have to be increased. We expect the Council of Social Affairs Ministers in October to implement the reports that are approved here today.
Madam President, Commissioner, ladies and gentlemen, we have made further progress in the fight against unemployment. In Essen, in 1994, under the German Presidency, we laid the foundations for a comprehensive strategy on cooperation between Member States. In the five spheres that have been identified, there are actions in favour of those groups particularly affected by unemployment, of which a disproportionately high ratio are women. At the Employment Summit in Luxembourg in 1997, action plans were decided upon to combat long-term and youth unemployment, and to move from passive to active measures. These concern women especially.
What is known as atypical work has long since become typical - voluntary work, fixed-term contract work, and help from family members. Part-time work is sensible if it allows the demands of work and family life to be better reconciled, including through homeworking and teleworking. It is not sensible if working by the hour is extended so much that it more or less becomes a full-time job, and an underpaid one at that.
Part-time work without social cover, opportunities for further training and career advancement is merely something for companies to fall back on when they have a lot of orders. Here, as the PPE Group has pointed out in its amendments, the danger of dismissal is ever-present. The social security section of the 1997 Directive on Part-Time Work needs to be fleshed out.
In order to make it easier for women to enter into their preferred career, skilled child-care is also needed. It should be affordable, appropriate and with flexible and extended opening hours. Germany's Law on nurseries, which lays down the right to a nursery place, is a good beginning which other countries should copy.
We in the PPE Group support Mrs Marinucci when, in her committed report, she calls for it to be made easier for women to return to professional life. A person who interrupts their career to bring up children, look after elderly dependants, in the service of someone else in other words, should not be held back. They must be supported, even by taking this into account when it comes to pension entitlements.
I cannot however share one of the assessments made by the rapporteur, of the value of education and training. Of course it is unacceptable that women, who happily by now make up the majority at universities, should suffer more from unemployment than their male counterparts and should be over-qualified for many jobs. Nevertheless, higher education qualifications are always worth having, even if they are no guarantee of a job. They increase the chances of securing a job and increase selfconfidence. There are still considerable difficulties in climbing up the career ladder. Companies headed or founded by women are still in an all too obvious minority.
That is why promoting the enterprise culture, or easier access for women to financing and loans, are top priorities for the PPE Group. At the suggestion of our Committee on Women's Rights, let us do what we can to ensure that these ideas are adopted by the economy and society.
Madam President, the rapporteur, Mrs Marinucci, has explained very clearly why women still need to be given special consideration on the labour market, yet in the Committee on Women's Rights I abstained. Why? We in the Liberal Group feel that the general approach adopted in the report is too defensive, too concerned about the need for flexibility on the labour market and, in places, unrealistic. Take flexibility. According to the rapporteur this is a terrible headache, yet young men and women are increasingly coming to realise that inflexibility will not help them to find work. They are not looking for jobs for life, they are happy to diversify, they operate through agencies and work flexible hours. Of course, Mrs Marinucci, the social partners need to introduce some rules here, preferably at European level, but rigid legislation is the kiss of death. The same goes for childcare. We do not need European legislation, we simply need the European recommendation to be implemented. All the Member States signed up to it, so we should keep on at them until they apply it. But how can childcare be free? Someone has to pay for it.
Here is another great idea. Are you suggesting, as I think you are in paragraph 19, that European funding should be used to set up centres for the elderly? I sincerely hope not. This is surely the responsibility of the Member States.
Next, mainstreaming. Mrs Marinucci is quite right, this is something we simply have to hold out for. There is still a long way to go and Parliament must do everything it can to help. We need quantified targets and timetables, we need experts on gender issues, the National Action Plans must be evaluated and responsibility must be taken for the way in which the money from the Structural Funds is spent. However, my group feels that it is too soon to break away from mainstreaming by demanding a quota for women in the Structural Funds, and this is why we want to have a number of paragraphs removed from the text and a number of amendments adopted. We would then be perfectly happy to vote for the resolution. If not we will be forced to abstain, which would be a pity, because we think the report also contains a number of very good proposals.
The truth is that women still need a helping hand, particularly in the form of active encouragement for women entrepreneurs. We have to create opportunities so that people can take advantage of them, and I hope that the current trend for women to become increasingly well trained - often better than men - continues, so that by 2005 we find ourselves having to set up a Committee for Men's Rights.
Madam President, let me begin by congratulating Mrs Marinucci on this report.
As she stresses, official statistics underestimate the problem of women's unemployment relative to men's unemployment, since they do not reflect the diversity of economic activity by women, while the definition of unemployment as a concept takes no account of the various categories in which a female presence is particularly important. She also stresses the contrast between the level of education among women, which is generally superior to that of men, and the proportion of reduced or qualitatively inferior employment, since women are in the majority where informal work is concerned, as everyone has been saying.
The latest Eurostat figures show that unemployment affects women more, with an average throughout the European Union of 12.3 % compared with 8.9 % for men. There are countries in which that difference is even larger, for example in Spain the corresponding figures are 27.8 % and 15 %, while the 1996 labour force survey showed that women account for 63.5 % of the officially unemployed population.
The rapporteur presents a series of very important proposals designed to facilitate a more accurate evaluation of economic activity by women, and measures to be implemented by the Commission and the Member States in order to give women easier access to the workplace and improve the quality of their jobs. Part-time or occasional work may allow women to care for their children, but it must be recognised that such jobs are very often an enforced and necessary choice to which women object.
Mrs Marinucci's proposals provide answers to these very complex issues, since new initiatives must clearly be adopted to reduce the inequality which continues to exist between women and men, even in here.
Madam President, we agree with Mrs Marinucci's report and the concerns it expresses. In the short amount of time available, I would like to refer to three or four of the central issues arising from this report.
Firstly, women's unemployment. Mr Mann said that education was necessary and that it needed to be continued. But it is not only a matter of education, given that in countries of the South, such as Greece, Spain and Italy, women that have attained university-level education occupy half as many jobs as men with the same level of education.
Unequal pay must also be highlighted. These days, in spite of the 1975 directive - with which Mr Flynn is very familiar - on equal pay for men and women, there continues to be a 25 or 30 % gender gap in earnings for the same type of work.
Also, the participation of women in part-time work merits attention. It is true that some are in favour of part-time work for women as it enables them to reconcile professional and family life. However, this means that they receive fewer social benefits during unemployment and on retirement. It would of course be highly desirable if, as well as sharing work outside the home, we were able to share domestic chores equally with men inside the home. This would be good for women, men and families in general.
There are no statistics available to show how the Structural Funds were previously used to attain equality between men and women, or how this famous mainstreaming was achieved, although I prefer to talk in terms of using all the mechanisms at our disposal through European policies to eradicate inequality. I think that the proposals put forward by Mrs Marinucci are highly appropriate given that they are aimed at eradicating inequalities in pay, jobs and life in general.
Madam President, I am delighted to hear that the European Commission understands that women are needed on the labour market. Social development demands it and, of course, women too have the right to be in the job market just as much as men have. Earlier speeches have given an accurate picture of the obstacles women face in finding employment outside the home. We are impatiently awaiting solutions to the social security problems that come with atypical work, and we are also impatiently waiting for the Member States to get to grips with the issue of childcare. It appears that nothing much has happened in this area since the Council, a few years ago, approved the recommendation which called for a guarantee of high-quality childcare services. I would be interested to hear whether the Commission has good news for us on this matter.
Mrs Marinucci's report proposes the notion of 'caring years'. I support that idea strongly. It would mean that anyone interrupting their career to bring up their children or look after their parents should be compensated so that they do not have to suffer in terms of work or social security, simply because they have attended to their family obligations.
Mr Flynn, you were at the conference on Structural Funds that was held in Oporto, Portugal, a few days ago. According to the newspapers you criticised Parliament for not having paid enough attention to equal opportunities in its position on the Structural Funds. I imagine you have been quoted wrongly. Perhaps you would like to tell us if you were, once we have finished discussing your proposals on equal opportunities in the Structural Funds. We will certainly listen with considerable interest.
Madam President, ladies and gentlemen, I should like to congratulate Mrs Marinucci and thank her for her work. Her report and the other reports being debated here today offer us a further opportunity to look at the situation of women. But they also lead me to ask certain questions.
Will the fight for equality between men and women one day become obsolete, particularly in the field of employment? Since the 1980s, the level of female unemployment has remained stubbornly high and is still on the increase. Female unemployment is far higher than male unemployment in the 15 Member States of the Union, with the exception of the United Kingdom and Sweden. Discrimination in the labour market remains very strong and little change has been registered in wage inequality. In a country like Spain, where the rate of unemployment is very high, women are finding it extremely difficult to find a job. France and Finland are also experiencing record levels of female unemployment.
To put it clearly, the gap between women and men is still wide. Yet the action taken by the international community as a whole has had some effect on the fight for equality, not to mention everything that went before it. It was 20 years ago that the first conference was held, 20 years in which a real and beneficial improvement has been made to the status of women throughout the world. It has been a laudable effort and the results have been encouraging, if inadequate and disappointing. Not only are women hardest hit by unemployment but the family constraints by which they are bound still have a negative impact on the level of unemployment benefits that they receive. They often work part-time or at home, interrupt their careers, and drift into the services sector, doing temporary or poorly paid work.
As our rapporteur points out, since unemployment benefits are calculated on the basis of income in most Member States, it is clear that women are hit harder by unemployment in such cases. It is also clear that where legal protection exists, such as minimum wages, wage discrimination between men and women tends to be less marked. Why therefore do we not apply this rule more widely in the 15 Member States? The rapporteur proposes a raft of measures likely to offer women a chance to benefit considerably from protection against unemployment.
My group fully supports this report and in particular paragraph 20 of the motion for a resolution, which is a practical expression of the desire to guarantee women a place on the labour market. The Commission has produced a large number of strategies, recommendations and studies aimed at contributing to the achievement of this aim. It is now for the Member States to put them into practice. A good many are endeavouring to do so but others are still at the stage of wishful thinking, although a few have made efforts in certain sectors. Bringing about sexual equality and guaranteeing a new partnership between the sexes based on equality and shared responsibilities are subjects which have always been at the heart of the European Union's policies.
These are the points that the rapporteur has underlined; the rest is up to the Member States.
Mr President, Mrs Marinucci's report is very thorough. It takes into account our discussions in committee and I must thank the rapporteur, in particular, for paragraphs 2, 3 and 4 on page 14 of the explanatory statement. However, you will not be surprised to hear that my amendments go beyond the recommendations contained in those paragraphs.
Pertinent though it is, the issue of equality does not accommodate those women who want to balance the special time of motherhood, not only pregnancy but also the time when they bring up their children, with their working lives. That is the difference between women and men. You cannot therefore speak of equality without taking account of that special aspect. I think we have to go further. Your response is that we need very extensive childcare systems which are both affordable and high quality.
However, we should not just consider the socialist option - which may be yours, but which does not necessarily and automatically take care of all children. If a mother is paid a sum of money to care for her own children for a period of time of her own choice, is she not herself offering a high-quality, low-cost childcare service which benefits children, women and society as a whole?
I wish to thank Mr Flynn for organising the conference to be held in Rome on the ...
(The President cut the speaker off)
Mr President, I wish to begin by congratulating Mrs Marinucci on a report which sums up clearly and simply all the aspects of female unemployment, emphasising how often this problem is underestimated as compared with male unemployment, owing to a number of cultural prejudices. We broadly share the views expressed, especially as they are borne out by recent studies and statistical data: eliminating obstacles to employment, promoting the participation of women in vocational training, improving access to social protection for the unemployed and, furthermore, drawing up more detailed legislation on all forms of atypical work, which affects a huge number of women.
I should like to highlight one point in particular: women must be allowed and entitled to choose part-time work, so as to be able to reconcile working life with their domestic and family responsibilities. I nevertheless share all the rapporteur's concerns about part-time work, and would add that women must equally have the right, for economic or career reasons, to choose fulltime work: for example single women with dependent children. Thus there is a need to create proper social structures to assist working women: approved childcare facilities, but also proper services to care for the elderly and handicapped. All too often, as we well know, women have sole responsibility for looking after the handicapped and elderly as well as children. All these facilities are of course costly for the Member States, especially at a time of recession, but we must safeguard the right of women to have a job, without this standing in the way of their right to have children, because in a society where the birth-rate is falling children benefit us all.
Finally, let me stress that it is absolutely scandalous that, on the threshold of the millennium, despite national regulations and laws, and despite clear provisions in the Treaty, there still exists an enormous pay differential in women's disfavour. Special efforts are required to monitor and eliminate this unacceptable form of discrimination: removing it is part and parcel of true democracy in Europe.
Mr President, Mrs Marinucci's report is an excellent synthesis of Parliament's demands. I wish to draw your attention to one point, namely part-time work, which has played a vital part in the development of the female workforce in the 1990s. Women now occupy the majority of part-time jobs: 83 %. This is an extraordinary figure. Part-time work is often presented, traditionally at least, as a positive element enabling women to reconcile work and family life.
However, Eurostat statistics show that this is not the case and that preference would go to full-time work if possible, mainly because factors such as the working hours, weekend work, the lack of promotion prospects or training for qualifications all give the lie to the idyllic picture painted of part-time work.
Contrary to what tends to be claimed, part-time work is not chosen by women but, in most cases, by employers; in any case, it is a real problem inherent to our way of life. It is seldom found in industry or in jobs with responsibility; it is often limited to low-skilled jobs or particular sectors. The rapporteur feels that, whereas part-time working should be encouraged in the current labour market, it should be extended to skilled work, men should be encouraged to practise it, and all part-time workers should be guaranteed training and promotion opportunities. These ideas may well remain a dead letter, since there is no evidence of any political will to turn them into reality. It seems to me that the most radical proposal is that of promoting female employment by drastically cutting back on part-time work and changing everyone's working hours, women and men alike. Since this will never be achieved without a fight and without carrying out gradual reforms over time, the European Union must begin by examining all the discriminatory effects that any employment policy is likely to entail.
Mr President, during the economic crisis in the 1930s, certain countries, including mine, passed legislation or regulations forbidding access by women to the civil service, for example. After the Second World War, when I began work - for a trade union, I would point out - I was warned that I would be sacked if I got married. In the 1950s, it was still common practice in my country to sack women when they married.
Even today, some men and women think, and even dare to say, that with unemployment as it is, women should stay at home, look after the family and not compete with men on the labour market. It is obvious that our laws and, in particular, European directives on equal treatment and equal opportunities for men and women prohibit the direct forms of discrimination that I have just described. But, alas, although the laws have changed, you still find people who tend to blame women for wanting to take advantage of their right to work and they continue to influence certain policy-makers. The Committee on Women's Rights was therefore right to draft an own-initiative report on the special impact of unemployment on women.
I think it was Talleyrand who said that all that is exaggerated is insignificant. Some passages in this report contain exaggerations or over-generalisations, and unrealistic claims are made. This runs the risk not of being insignificant but nonetheless of harming women. If we try to overprotect them or treat them as a special case, we could turn them into a workforce that is too costly or too difficult to manage, and therefore too difficult to be successfully integrated into firms. That is why we have tabled a certain number of amendments to remedy these exaggerations, which Mrs Larive also referred to.
Let us not forget that the greatest service we can offer women, young or old, who are looking for jobs or hoping to play a part in the economy, is if we diversify their job options and offer them sound training; we can also help them to face competition on the labour market by eliminating all direct and indirect discrimination and by taking positive action, as and when required, in order to guarantee them equal opportunities. I hope that by November, we shall be able to debate my report on the matter in the House. We shall help women more, and above all, by guaranteeing them and their partners a free choice between a career and family life.
Since Mr Flynn is here today, I should also like to remind him that we should not forget the invisible workers, women working for their self-employed husbands, who have work but no status. I should like to ask Mr Flynn what progress has been made on his proposal to amend the 1986 'decaffeinated' directive on which Parliament unanimously adopted a report. It has been the subject of round-table discussions but still has not produced anything in practice. I should like to take this opportunity, Mr Flynn, to ask you to give us further information on this subject.
Mr President, Commissioner, Mrs Marinucci's report quite rightly stresses the fact that greater unemployment among women calls for special action to be taken. For me the big question in the future for both men and women is how prepared we will be to share the workload between humans and machines. Are we going to accept the global model where only 20 % of human beings will be really needed and the other 80 %, the majority of them women, will be a sort of surplus population? I believe that we wish to see a more balanced future for Europe.
Any improvement in the employment situation, particularly for women, requires a change in attitude to one that is more flexible. We need a much more holistic approach to life when it comes to making changes in the area of work. The various stages of a woman's life call for different solutions in the link between her job and her family. She should be able to enjoy flexibility in returning from part-time to full-time work, if this is what she wants to do. Time off work for family reasons and part-time work must also be options for men, those who are highly trained and those who are highly valued. 'Caring years' must be put on the agenda. Otherwise this sort of time off can easily become a trap that discriminates against women in matters of work.
Female entrepreneurship is a resource that is still very rarely tapped. That is why we need special projects to encourage and train women to make use of their many entrepreneurial skills and abilities. Training, financing and networking lie at the heart of the support needed.
In addition, women in regional development schemes have up till now been the victims of discrimination in spite of all the equality targets, although we underline the importance of these in Structural Fund reform programmes. I hope that we can make better use of funds than we do now for programmes to promote equal opportunities.
Madam President, if ever there was a topic where shortage of time was worrying, this is it. The matter of women and employment raises endless theoretical and practical issues. I will concentrate on two. The first is that of the new profile given to employment. Without going into notions and concepts of social class - although this certainly does not mean that these have not changed - we are witnessing an expansion of the services sector which, for historical and other reasons, has resulted in an increase in the number of women in employment. In objective terms this promotes and speeds women's access to the 'world of work', although this may be reversed at certain times, and it highlights the problem of organising time and the use of the labour force, what I would call the 'organisation of living time' .
The second point relates to the matter of training. The quality of the labour force is becoming increasingly important, reflecting the fact that work is becoming more human and social. More training and qualifications are particularly essential for women who, as a social group, are still the victims of the sexist, discriminatory social division of labour.
In a recent report on the competitiveness of the textile industry I took the opportunity to propose this approach, which was accepted. I mention this simply to support the considerations raised in the report by Mrs Marinucci, whom I congratulate on her work. For that reason alone, it would have proved extremely useful.
Mr President, Mrs Marinucci's report is a good one, since it makes a very eloquent point: the unemployment rate among women is higher than that among men. Of course, like her, I am in favour of equality between women and men at work, in favour of equal pay for the same work, in favour of equal opportunities for men and women seeking employment, and for reducing the gap between men and women in terms of unemployment. All of these inequalities are quite shameful since our laws are very clear in each of our countries on this subject.
Like you, Mrs Marinucci, I think that we should be more flexible with women's working hours and mothers should be offered appropriate childcare and crèche facilities. In fact I agree with you on a number of points. Only, it has to be said, your report may be paved with good intentions but many of them are utopian and impossible to achieve. For example, one of my colleagues earlier spoke of crèches. It is true that in a recession it would be difficult to make them free of charge.
On the other hand, while we agree on the principle of integrating women in the world of work, we do not agree with you on certain ways of bringing that about. We are resolutely against the system of quotas that you propose, for example in paragraph 17 of your motion for a resolution, since being a woman should not be regarded as a disability. This policy will not help to create new jobs but, on the contrary, will be another step backwards for women and the effect will be to reduce the role of women to that of an assisted person and saddle them with an inferior status. We are also against compulsorily penalising countries for failing to respect equal opportunities between men and women as you see them. Offering women opportunities to succeed in the world of work while, in certain cases, tending to their children and family life, does not mean that they should be forced to do this at all costs.
It is also a shame not to propose a parental income in order to facilitate free choice for everyone. For these reasons and depending on the votes on the amendments, we shall take our final decision when the time comes.
Mr President, may I congratulate Mrs Marinucci on the excellent report now before us. This report, for the Committee on Women's Rights, clearly reflects the interest that these subjects deserve and we hope that they will soon be further developed by the Commission and incorporated into national employment plans.
Commissioner Flynn, in his inspiring address last Tuesday during the seminar organised in Portugal by the Commission entitled 'The Integration of Equality between Women and Men in the Structural Funds' , which I also attended, he not only refrained from criticizing the European Parliament but he actively supported it, showing himself to be entirely open and committed to advancing along the road that we are discussing here today.
I would like to draw attention to four points that I consider to be of the utmost importance.
Firstly, female employment is essential both for economic growth and for maintaining the European social model that we wish to preserve. Indeed, in the light of expected demographic trends, were it not for female employment and the corresponding social security contributions, the system would not be able to meet its responsibilities in ensuring a decent living for pensioners.
Men are now discovering that, if women do not work, revenues will not be sufficient to meet social security obligations. I hope that the appropriate conclusions will be drawn in terms of education policy, vocational training, regulation of nonstandard employment, support for new working time systems and new forms of work and, in particular, the social economy.
But do not think, gentlemen, that we are prepared yet again to serve merely as a labour pool, to be set aside when our services are no longer required. This time women are on the labour market to stay.
Secondly, far-reaching changes are required within the family, to allow both men and women to reconcile their private and working lives. Funding from the Structural Funds should be allocated to companies which offer facilities to care for children, dependents and the elderly, and support should be offered to companies created by women to enable them to resolve such problems.
It is also essential that the good practices identified within the European Union in this sphere should become more widely publicised and imitated. These might include, for instance, the decision by the Finnish Prime Minister to take a week's parental leave in order to devote himself exclusively to being a father. This example deserved to be much more widely publicised, particularly on the Internet, instead of reports which are inappropriate and are swallowed wholesale by the world media.
Thirdly, the recognition of women and men as individuals with their own rights within the family. In many countries, existing policies in the areas of taxation or benefits to couples serve as a disincentive and exacerbate the difficulties faced by women who wish to work.
Lastly, I would suggest that the definition of 'unemployment' should be refined and that, once and for all, the shameful statistical classification of 'non-active' for women who work tirelessly in the home, in the family or on the land and receive no remuneration whatsoever for that work should be reviewed. Commissioner Flynn, who has promised us more accurate statistics broken down by gender, could do much to end this indignity.
Mr President, first of all I wish to compliment Mrs Marinucci on her excellent work, and to thank her for giving such careful consideration to the amendments tabled by the political groups. Thank you, Mrs Marinucci, for your commitment and your excellent work.
Disparities between men and women have of course always existed, although some societies have demonstrated greater civility than others.
The latest official Eurostat data, based on the International Labour Organisation's definition of unemployment, do not properly reflect the current social situation. This analysis indicates that female rates of unemployment are higher than male ones, but does not probe the real reasons or explain the true significance of part-time work. If it were governed by legislation and extended to the professions, part-time work could solve the problem of unemployment as long as it was offered on a voluntary basis.
Given the current state of the labour market and the income differentials between men and women, the latter receive less unemployment benefit on average. This is in spite of the policy of equal opportunities, providing for equal pay for male and female workers, as sanctioned by Article 119 of the Maastricht Treaty, an article with which we are very familiar and have discussed several times in this House. The Commissioner, Mr Flynn, is also well aware of it.
Furthermore, women are often left in the dark as to the few opportunities offered by the labour market, nearly always finding out belatedly and only after an initial selection has been made. Well-qualified job-seekers and early, precise information are therefore crucial elements in a fair share-out between men and women of part-time and other work, as well as in eliminating pay discrimination between the two sexes.
It is true that we have discussed equality between men and women many times in this House. The steps to be taken are tangible ones, but until a true culture of equality has been established, beginning in schools, it will be very difficult to implement anything decided here, however thoroughly we discuss it.
Therefore it is necessary above all else to start working with young children so that they are imbued with this culture of equality.
Mr President, I should like to start by making a fairly basic comment. In this debate, the term women's lobby was mentioned, or lobby for women's issues. This gives the impression that what we are discussing here is the concern of one section of society, which I very much doubt. We will have immense problems in our society if we do not resolve the difficult issue of the unequal treatment of men and women on the labour market, which is only going to get worse as problems on the work front become more pressing. It is therefore a problem for society as a whole.
One point in the report particularly interested and even alarmed me. Although women have more than caught up with men when it comes to education, and even partly overtaken them, their problems in the world of work remain. Women with a higher qualifications are especially affected. The main problem for women lies in working and having children. This must be our central starting point in future - we have to set up approved, all-day child care in our countries. It is not only women, but also fathers raising children alone who face the problem that work and bringing up children are incompatible, which can only be resolved if there are competent institutions for looking after and educating children. Society, the public authorities and private initiatives should tackle this. That is the central point.
Mr President, it really is a great pity that, I suspect for ideological reasons, this excellent report by Mrs Marinucci, which makes a number of very interesting points, takes no account of the fact that in many families one of the couple - usually the woman - leaves the regular labour market entirely voluntarily in order to stay at home and look after the children. I personally think that this is not just a perfectly legitimate choice to make, but that the work that these women do at home deserves to be fundamentally re-evaluated both financially and morally after decades of feminist indoctrination.
Do not misunderstand me, I have nothing against this report, which is very good for the most part, and I have no objection to most of the recommendations it makes, which are ultimately designed to give men and women greater equality of opportunity. But I find it completely incomprehensible that this report on unemployment does not call first and foremost for a full parental wage for the homeworking parent. It would offer an alternative which hundreds of thousands of people in Europe would certainly be delighted to take advantage of, and it would for the first time offer people a genuine choice between working at or outside the home.
I have the impression that this freedom of choice is being boycotted for purely ideological, feminist reasons which do not serve women's best interests. Moreover, the report, which deals with a great many different subjects, could easily devote a paragraph to the issue of tax discrimination against married couples. In my country at least married couples pay far more tax than couples who are living together, with all that this implies.
Finally, I must point out to Mrs Marinucci that ideas such as, and I quote, having 'to provide a place in schools where young people can discuss equal opportunities' is the sort of ridiculous nonsense that has no place in a parliamentary report, and that even the European Parliament needs to have some sort of minimum standards.
Mr President, how can we use the EU to bring more women into work, and how can the EU play a part in ensuring that help is given to women working in casual and precarious forms of employment, under the constant threat of becoming unemployed? Through the Amsterdam Treaty - thanks to an initiative by the Danish Social Democrats - we ensured that employment was put on the agenda. And at the special summit on employment in Luxembourg, the heads of government committed themselves to taking coordinated action to combat unemployment.
One of the aims was to improve equal treatment on the labour market. In the new objectives, we must therefore insist on setting more ambitious goals for equal treatment of this kind. We need clear goals and clear timetables, and the financial resources for achieving them must be made available. The new objectives must include the following: a drastic reduction in the gender gap in unemployment; the labour market has to be made less gender-oriented, with affordable childcare schemes; the training opportunities for women must be improved, and leave arrangements need to be framed in such a way that they also appeal to men; the differences in pay between men and women must be eliminated. However, it is not the EU alone which must ensure equal treatment on the labour market in the Member States. The bulk of the work is needed in the Member States themselves, but the common objectives should ensure that the Member States have to live up to their promises. When the Member States have to present their action plans to one another and to their citizens, it will be possible to expose those countries which are failing to meet the common objectives - a kind of EU competition in equal treatment on the labour market.
In other words, we should be thinking about equal treatment in relation to all political initiatives at both national and European level. I am therefore extremely pleased that we in Denmark have introduced the requirement for an assessment of the implications of all proposed legislation for both men and women, and that through the Amsterdam Treaty we have succeeded in establishing the principle that equal treatment cannot be seen as an isolated policy, but must be included as part of all the EU's initiatives.
Mr President, this report from Mrs Marinucci touches on the sore points that women still have. Firstly, they still do not receive the same pay for the same work. Secondly, women are still more affected by unemployment than men. This does not only have something to do with education, but most importantly with the fact that women who have children are disadvantaged on the labour market. That is bad for women and bad for children, who very often also suffer as a result of the misconception that people have of equal opportunities for women.
So what needs to happen? An environment has to be created as quickly as possible which makes it easier to reconcile work and family. That means greater flexibility in organising working time, and also of course better childcare facilities. But these should not become children's homes, which simply lead to children being isolated. We need both: childcare facilities and greater freedom of choice. Our Ministry for Families has come up with one idea here, for example, that parental paid leave should be introduced for all mothers and fathers, regardless of whether or not they have worked or still are working, in order to make the choice easier for both men and women. I believe that this idea should be considered at a European level too. There has to be more choice, not just an alternative between work or child.
Mr President, ladies and gentlemen, if you only have three minutes to change the world it is a pretty hopeless task. I shall therefore confine myself to just three comments on the excellent and interesting report by my colleague Mrs Marinucci.
First, if you look back over the last forty years there is no doubt that the European Union and European integration have been very important for women, indeed the creation of the Union went hand in hand with the declaration of the principle of equality. This has since been developed in a number of directives, we have had various action programmes and the Amsterdam Treaty has given us ways to fight discrimination and to use positive action where possible. Interestingly enough, the Union actually means something to women: survey results indicate that women generally have a more positive view of the Union than men, and that they feel more in sympathy with it, particularly when they expect to get more out of it. Italian women, as I hardly need to point out to the rapporteur, are particularly in favour: 43 % of them expect to benefit from the Union. In Sweden the figure is 11 %, which is only natural since Swedish women are already in a better position.
We now need to take advantage of this pragmatic, logical approach by women. There are three steps we need to take. First, as people have already said today and as the report points out, we should practise what we preach. Nowhere in the Union do women receive the same pay for the same work. Even in my country, the Netherlands, the difference is about 30 %. We must put a stop to this. We cannot preach equality for 40 years without putting it into practice.
Secondly, ' mainstreaming' is an empty expression which needs to be firmed up. We should insist that all the employment programmes clearly state, not in a separate paragraph but as a standard part of the text, just what mainstreaming means for women.
Third and last, and this is a question for the Commissioner, should we not carry out a major 'State of the Union' survey as we did in 1980, focusing on the situation of women, in order to draw attention to a problem on which a great deal of progress has been made, I admit, but to which we are still unfortunately a long way from finding an ideal solution.
Mr President, many of the long-term unemployed and those in part-time work in almost all EU countries are women. The increase in fixed-term employment contracts has created an air of insecurity in the lives of women. Differences in pay for men and women compound the problems women have regarding unemployment protection and pension allowances, which are far greater than those men experience. It seems incredible that in the late 1990s we should still be having to think about how to solve problems such as these. It should be patently obvious that people should be paid the same for doing the same work, regardless of gender. This should also apply, by the way, to the salaries of the Members of the European Parliament.
There should be more investment in retraining, and particularly vocational training, for the unemployed. Campaigns are under way in Finland to increase women's interest in the natural sciences and technical subjects. We nevertheless have not been able to draw women to these traditionally male sectors to the extent we hoped we would. What is the reason for this? Are the old attitudes learnt at home still firmly rooted in us? There is still room for improvement in our own attitudes. We are still terribly wary. We do not dare to take on demanding jobs or try something new. I do not understand why we are trying to patch up the problem by means of quotas. We need other kinds of measures. I believe the Commission should carry out more detailed research into the cause of the problem and prevailing attitudes throughout the EU. Automation has developed many of the so-called male sectors in such a way that physical strength is no longer a prerequisite for being able to do the work.
However, it is not a question of women being less well trained than men. On the contrary, girls outperform boys at school, and there are more women than men at college or university. This again causes all sorts of problems. Nevertheless, women miss out, to some extent, in those countries that have a military reserve system or N.C.O. training courses, which provide training in leadership. There is no equivalent for women.
As I said, there is room for improvement in the attitudes of women. We must believe in our own abilities and have confidence in ourselves.
I certainly welcome the Marinucci report. It focuses on the specific characteristics of women's unemployment in the European Union. I thank all those who have contributed to the constructive debate this morning.
In its first part the report highlights the gender gap in unemployment since, in almost all the Member States, women's unemployment is higher than men's. It also focuses on the obstacles women are facing if they want to work. The report has rightly stated that care facilities are not sufficiently developed in all the Member States. I was quite taken by the number of people who referred to that, exactly in accordance with my thinking on the matter.
It also makes the important point that parental leave and extended career breaks can, paradoxically, hamper women for the rest of their working lives in terms of career advancement, social protection and access to the labour market, if such leave is taken almost solely by women.
The report is even more interesting as it goes much beyond the unemployment situation of women as such. It also discusses the position of women on the labour market generally, the efficiency of education and training, and the European employment strategy from Essen to Luxembourg and Cardiff.
It stresses the need to mainstream equality in the employment guidelines alongside the promotion of positive action in favour of women. That is the two-track approach which was stressed during the joint conference which was organised in January this year by Parliament and the Commission on the employment guidelines. I fully support what happened there.
Can mainstreaming be realised without gender-segregated statistics? The Commission will, in cooperation with Eurostat, continue to work to improve the provision of statistics on the labour market situation for women. The annual report on equal opportunities for women and men in the Union contains a lot of gender-segregated statistics on several issues related to equality. It is our intention to continue this publication with its great wealth of statistical data. You cannot evaluate without the basic statistics for comparative purposes. I accept that fully.
On the issue of mainstreaming, progress was achieved during the British Council presidency. The conclusions of the Cardiff European Council in June 1998 call on all the Member States to ensure that equality between women and men will be mainstreamed in all aspects of their employment policies. That is an important step forward. We are going to hear a lot more about that in our 1999 guidelines, which will be discussed here before too long.
The issue of care, which was highlighted in the political agenda, during the British Council presidency, is also discussed in your report. This issue looms large in the 1998 employment guidelines. I am very pleased at the number of people who made remarks concerning care services, the great need there is for them and also the need for high standards; the need for nonselective availability insofar as care and its provision are concerned; and, particularly, the need for training. That is going to be highlighted. It is not well done in the Member States. I am going to pay particular attention to that insofar as the 1999 guidelines are concerned.
The fourth pillar of the employment guidelines on strengthening equal opportunities policies states that the Member States should strive to raise levels of access to care services where needs are not met. Our concept of caring has been enlarged and now refers not only to child care but also to the care of all dependent persons, including the disabled and the elderly. Progress has been made on this important issue. Mrs Seillier makes that point. This was confirmed at the Belfast meeting of the ministers for women and equality in May. There was a very clear agreement that affordable, accessible and high-quality child care, parental leave and other schemes in family-friendly working policies are essential to enable women and men to combine work and family responsibilities. I believe that unless you get the care thing right you are never going to effectively increase the level of participation of women in the labour market.
There is a huge amount of work still to be done if we are to meet the objectives for care provision. We will be looking closely at how the Member States address this issue, the policies they develop, and the resources they apply in their employment action plans for 1999 and subsequent years.
The European employment strategy has already shown its value in the way it has placed equal opportunities firmly at the heart of all the national employment plans. From now on we will be looking at strong action to give effect to the commitments set out in the guidelines. Member States are clear about what they must do. The challenge for 1998 was to get the process up and running. That has been achieved. For 1999 it will be to develop the actions to match the objectives and to show action on the ground as against all of the guidelines. That is the point as regards equal opportunities.
Mrs Lulling makes the point about the 1986 directive of helping spouses. We have had two round table discussions with experts on this, resulting in no consensus, even amongst the experts, about amending that directive. The report is quite detailed and has been published, Mrs Lulling, and I shall take the opportunity to send you a copy of it - you might find it interesting.
Mr Delcroix, Mrs Angelilli, Mr Schäfer and other Members made a very good point about part-time work and the part-time directive. The vision there was that women and men can move from part-time to full-time and vice versa without any discrimination and without losing their employability. That was one of the key issues in the part-time directive, which, as you know, was the response to a collective agreement between the social partners.
I am grateful to Mrs Hautala for raising the point about the speech in Portugal. I am better pleased that Mrs Torres Marques said I did not criticise Parliament and she is quite right. She was very gracious in her remarks about the speech on Tuesday in Portugal. I did not criticise Parliament, but what I said - and I very much want to say it again here - was that I wanted to encourage Parliament to do exactly what it is doing today: to focus on the very broad picture in relation to the employment strategy and equal opportunities and to the reform of the structural funds.
Finally, in that speech I went out of my way to encourage Parliament to press the Member States to adapt their policies to make it easier to combine family and working life and for women to retrain when they re-enter the labour market after an absence spent caring for children or other dependents. We must also focus on the artificial barriers in all parts of the labour market that cause segregation and discrimination. These have to be dismantled. That was the message I was giving in Portugal, and I should like to have Parliament's support in pursuing that policy. Thank you very much for raising the issue.
The debate is closed.
The vote will be taken today at 12 noon.
Role of cooperatives in women's employment
The next item is the report (A4-0270/98) by Mrs Colombo Svevo, on behalf of the Committee on Women's Rights, on the role of cooperatives in the growth of women's employment.
Mr President, allow me to begin with a word of thanks to Mrs Marinucci. Her report identifies the structural problems of the market and their links with female unemployment, paving the way for me to examine in detail one aspect of the context outlined in that report.
My own report investigates one specific aspect of employment, namely the linkage between cooperatives and women's employment. It does so because we realised that experiments are under way throughout the cooperative sector - or, rather, throughout the social economy of the 'third system'. We have sought to highlight these, and the Committee on Women's Rights saw for itself what is being done in Italy when it visited some cooperatives. Mrs Ghilardotti has moreover recently lent strong support to this phenomenon within the Committee on Employment and Social Affairs. I myself believe that the European Union is duty-bound to spread these new ideas, and that the conference to be held next week in Brussels is a significant move, certain to raise the profile of what is going on in this sector.
What have we learnt from this investigation? Firstly, that cooperatives have generated employment, just like SMEs, and that small cooperatives in particular have played a positive role in women's employment. Secondly, cooperatives have the potential to generate employment, as has often been identified by the European Union, both in traditional sectors such as personal services and in innovative sectors. On this point I would say that even cooperatives working in traditional sectors, such as social welfare, have been innovative, in that they have been firmly rooted in the local community and have responded to local needs. Thirdly, cooperatives have helped to insert into the world of work not only people who have been out of work for some time, like so many women, but also persons who may just have left the labour market for a certain period; at the same time, I would stress, they provide on-the-job training. Indeed, many women are now chairing cooperatives and even consortia of cooperatives. Thus the development of entrepreneurship among women is an additional benefit.
Furthermore, cooperatives have been flexible in their work organisation, in respect of both working hours and personal time: such flexibility, importantly, is not a factor of marginalisation because, generally speaking, cooperatives are organised with full involvement of their members.
In hearing me list the elements brought to light in our investigation, you will realise that many of these characteristics - adaptability, reconciliation of duties, reinsertion - are fundamental to women's aspirations to enter the labour market. Indeed, recent studies conducted in Italy have demonstrated women's interest in this particular type of firm. I therefore believe - and here I am addressing the Commissioner, Mr Flynn, as I know that he is sensitive to these issues - that the European Union should play a truly active role in the social economy as a whole. Research is needed into the scale and nature of the cooperative sector and, in particular, its development in the various countries. A communication has been drawn up on voluntary organisations and foundations; we should like to see a White Paper on cooperatives, so as to highlight the changes under way and make it possible to compare different experiences.
A legislative framework is required, not to set in stone the present state of affairs - that cannot be done, because by their very nature these organisations evolve in response to needs - but to clarify the legal situation so as to avoid the very spirit and purpose of the cooperative movement being undermined. Also needed are specific rules, for instance on contract work, the introduction of reduced rates of VAT and, finally, economic support for the social economy, including through the measures designed to benefit SMEs. As far as training is concerned, the Social Fund should consider providing appropriate training in this field, geared to the acquisition not only of technical skills but also project management skill and team spirit.
We have kindled a hope with this report, Mr President: we sincerely hope that we have brought home the need for further consideration of this issue.
Mr President, I should like first of all to compliment the rapporteur, Mrs Colombo Svevo, on her comprehensive report, to which there is really nothing to add. It touches on all the relevant points and draws attention to the potential of this sector, underscoring the need for regulation and intervention, and highlighting the role that the European Union and Member States can play in boosting a sector which is without doubt important for women's employment.
I do nevertheless have a few general remarks to make. As Mrs Colombo Svevo said, her report cannot be discussed in isolation from the excellent one by Mrs Marinucci and the debate relating to it. I think it can readily be said that - at least over the past twenty years - the European Union's equal opportunities policy has been one of its very few successful policies in the social field. The many current problems have moreover already been raised in the debate and are well known to the Commission and Parliament, to women (those directly concerned) and also to the Council.
Some progress is being made - the Treaty of Amsterdam has opened the door. The directives issued, despite a very flimsy legal basis - Article 119 - have enabled progress to be made in this direction. I nevertheless believe that more courage and more consistency are needed, and I say so especially in relation to the points emphasised by Mrs Colombo Svevo. The social economy cannot solve all employment problems; it is one solution among others, such as the policy of mainstreaming, investment, and the consideration of employment as a priority issue, in funding terms among others. Among the forms taken by the social economy, the cooperative movement is an important one. It already is so today - as shown by Mrs Colombo Svevo - and it still has further potential. More courage and more consistency are needed because, although we recognise this fact - and the Council and Commission have done so too, at the Luxembourg and Cardiff Summits - we are failing to act accordingly.
I would refer, for example, to a specific problem which we shall be discussing in a few weeks' time: the budget. The budget line for the social economy, B5-321 - not a line falling under Mr Flynn's responsibility - has no legal basis. As we all know, in the light of the Court of Justice ruling and the interinstitutional agreement, resources can be earmarked from within the budget only where legal bases exist. That can be done if the Commission has a firm intention to set up programmes which can define legal bases.
One successful legislative initiative, proposed by the Commission and on which Parliament expressed its opinion, provided for a programme for the social economy sector. I think that, following today's report and debate, it is now time for the Commission to take up that programme once more. Then, next year, it will provide real support, disseminating good practice and ensuring that this sector contributes demonstrably - in quantitative and qualitative fashion - to tackling the problem of women's unemployment.
This debate now stands adjourned until 6 p.m.
Mr President, ladies and gentlemen, thank you for giving me the floor to make a personal statement.
Last night the organisation ETA announced an indefinite and unconditional truce.
I would like to say that I cautiously welcome this announcement in the hope that it is sincere, but above all I welcome it with satisfaction because it gives hope to the Basque Country that peace will finally be secured there. If only we could all be united in the cause of achieving this much-desired peace.
Mr President, I would also like to talk about this issue. Yesterday, as Mrs Dührkop Dührkop said, the terrorist group ETA announced a truce. This declaration must indeed be welcomed but cautiously so. It is not the first time the terrorist group has declared a truce and it will evidently remain to be seen if it has anything to do with the forthcoming elections in the Basque Country.
In any case it gives us hope. We continue to have confidence and hope for a definitive end to the violence and we believe that this step forward comes as a result of the spirit of dialogue and harmony that prevailed and encouraged those who formulated and drew up the Spanish Constitution.
Mr President, you will all have to listen to several speakers from Spain saying that they have confidence in the peace process. We must be cautious, but at the same time have faith in the democratic values that we have been fostering in Spain since democracy returned. On many occasions we have come here to condemn terrible crimes, indiscriminate assassinations as well as those directed against the nation's elected representatives. This announcement fills us with hope but also with caution.
I think that I am speaking here for myself and on behalf of the Confederal Group of the European United Left - Nordic Green Left.
Mr President, the Basque people and the Basque nation have endured many years of violent conflict that have ravaged our society. Tonight we received the welcome news that the Basque separatist organization ETA has declared a unilateral, indefinite and unconditional truce. This is the first time that ETA has declared a truce of this kind. I hope that all of our political forces - and here I also call on Europe's political forces and European society for their support - will rise to the occasion and be capable of advancing a negotiated peace process which meets the expectations that the vast majority of Basque people have for peace and hope.
I think we are all ready to share the hopes of our Spanish colleagues.
VOTES
On Paragraph 1d I wish to change the '45 calendar days' to '60 calendar days'.
May I accept the rapporteur's oral amendment?
I see that there is no objection, so I will put it to the vote.
Amendment No 33
May I just explain that what I am doing here is accepting Amendment No 33 as a whole, this would replace the paragraph up to 'the maximum payment period' in my Amendment No 26. After that, the rest of Amendment No 26 would remain.
(Parliament adopted the legislative resolution)
Mr President, according to my sitting notes, if Amendment No 14 is adopted, Amendments Nos 4 and 18 lapse.
I should like to say that if Amendment No 14 is adopted, No 4 does not lapse. It can be voted on as an addition and I would ask you to put it to the vote as such.
You have set me a problem, Mr Weber, because Parliament's services inform me that the content has been deemed incompatible.
Mr President, I agree with you, since both amendments refer to the same paragraph of the resolution, and if my group's Amendment No 14 is adopted, Amendment No 4 by the Group of the European Radical Alliance should lapse, unless my group adopts Amendment No 4 as an addition, which we refuse to do.
Mr President, contrary to what Mrs Roth said, our amendment concerns the preservation of biodiversity which her group's does not. I therefore insist that our amendment be put to the vote as an addition.
I also agree with you. All those who tabled amendments - the Group of the European Radical Alliance, the Group of the Party of European Socialists and the Green Group in the European Parliament - must have the opportunity to have their say; we have to be fair, after all. I agree with you that they are not identical, as our amendment seeks solely to establish precisely how much emission trading is taking place and to what extent own measures are being taken. For this reason, I strongly contest that the adoption of Amendment No 14 should cause the other two, including our Amendment No 18, to lapse.
Amendment No 18
Mr President, we do not need to waste time on unimportant issues. In the context of the Socialists' amendment we discussed whether there should be a reduction. Our Amendment No 18 specifies the form which this reduction should take. If we had followed the correct voting procedure, our amendment would have come first, and then we would have had the correct sequence. I insist that our Amendment No 18 be put to the vote, and anyone who can read will see that it is different.
Mrs Breyer, I respect your view, but there are other views and other opinions in the House. There was no problem about putting your amendment to the vote, but in our opinion that was not the right thing to do.
(Parliament adopted the resolution)
Mr President, thank you for giving me the floor, as I think you were a little quick on the draw over the ARE Group's proposal. I am slightly taken aback because at other times you take your time. That is all.
You are right, Mr Sainjon. I did go quickly, that is true, but we have a very long series of votes. I should not like to keep Members here until three o'clock this afternoon. The result was so clear that there was really no room for any doubt.
(Parliament adopted the resolution) Joint motion for a resolution on the situation in Russia
(Parliament adopted the resolution)
Mr President, I should like to propose an oral amendment which takes the last part of this amendment - and the spirit of it - and says: '... points to the importance of the cease-fire declared by the PKK on 28 August 1998 and calls on the Turkish authorities to seize the opportunity thus created to seek a peaceful and negotiated political solution to the Kurdish question' . We would like that oral amendment to be accepted and then added to paragraph 16, which deals with the Kurdish issue.
I should add that there is a report in the German press that the PKK cease-fire is over. I am assured that report is wrong. The cease-fire is still in effect. So the words: 'point to the importance of the cease-fire declared by the PKK on 28 August 1998 and calls on the Turkish authorities to seize the opportunity thus created to seek a peaceful and negotiated political solution to the Kurdish question' , are to be placed at the end of paragraph 16.
I understand that this amendment has Mr McMillan-Scott's approval.
Ladies and gentlemen, Mr McMillan-Scott informed me this morning that other political commitments would prevent him from being present during the mid-day voting. He has asked Mr Schwaiger to deputise for him, and I think Mr Schwaiger can speak on Mr McMillan-Scott's behalf on the amendment Mr Titley is now proposing. If Parliament has no objection, I will put it to the vote.
Mr President, I would point out that the media have reported that the PKK cease-fire has ended, so it is now very difficult to approve this amendment, the object of which was actually very good. However, if an oral amendment is possible, I would propose that we emphasise the need for a cease-fire and leave the remaining text unchanged, without mentioning the PKK. In this case, we could approve the following: 'points to the need for a cease-fire and calls on the Turkish authorities to seek a peaceful negotiated political solution to the Kurdish question.'
Mr Schwaiger, these very sensitive political issues always bring out very fine distinctions, like the one you have just made. Since you are amending an oral amendment, I fear there may be some confusion.
Mr President, if, on that basis the PPE will vote 'for' , then I will accept it.
Is there any objection to my putting Mr Titley's amendment to the vote, as amended?
Since there is none, I put it to the vote.
Mr President, I have the impression that Mr Titley's amendment seeks to delete the first part of Amendment No 25 and vote only on the second part, which he drafted and which was changed to my wording, but not on the first part, which has been withdrawn, unless the Green Group wishes to retain this first part. We would then have to vote on this.
Mr Schwaiger, I think there may be some confusion. The first part is not covered by the Titley amendment.
Mr President, my amendment, which has now been accepted, was to be added to paragraph 16. We still need to vote on paragraph 17.
(Parliament adopted the resolution)
The Commission's proposal is rightly aimed at including the gender aspect as an important factor in all areas of development cooperation. Giving conscious attention to the gender aspect - and we should even be talking here about 'affirmative action' in favour of women - is a necessary precondition for effective and sustainable development in the developing countries. The aid will simply be disorganised and not benefit the right people unless women are taken properly into account in development cooperation. Our strategy should be a consistent one which applies mainstreaming across all measures. Otherwise, there is a risk that they will be hit-or-miss affairs which do not have the desired effect.
Mrs Junker must be congratulated on her report, which strengthens the common position in a number of areas. This applies to Amendments Nos 15 and 16, for example, whereby the developing countries will be given priority in the award of contracts. However, we are obliged to oppose the amendments which concern the committee procedure and the timescale. As regards the committee procedure, Mrs Junker and the Commission are in favour of having an advisory committee. Given a choice between two evils, we would rather see a Type IIB management committee being used, as the Council is proposing. We are also voting against Amendments Nos 6 and 11, which concern the timescale. Although we do not usually support time limits, they are necessary in this case as a means of bringing pressure to bear on the Commission. We also approve of having a financial reference amount in this situation. The Commission should not be able to ask for more money to employ consultants and so on. The gender aspect should be included as a natural part of an effective and rational development policy.
In addition, we should like to highlight and endorse the initiative in the common position which makes it possible for the Commission to hold meetings with representatives of the Member States and the recipient countries with a view to increasing awareness of the gender aspect in new areas of development cooperation.
Harrison report (A4-0303/98)
Mr President, I should like to congratulate Mr Harrison on his excellent, pragmatic report on late payments. This is an important subject, which brings practical benefits to small- and medium-sized companies. Late payments can cripple companies with their cash-flow situation. One in four bankruptcies are caused by cash-flow problems. In the UK in particular, British banks have not been particularly sympathetic to small- and medium-sized companies.
I welcome this report as a positive improvement.
I voted in favour of several amendments, and in the final vote I voted for the Harrison report, because I believe that it considerably improves the text proposed by the Commission.
It has not changed my mind, however, and I am therefore rejecting the text proposed by the Commission because it contains provisions which clearly go further than we actually want and which do not fall within the remit of Europe's legislative powers. Although my amendment to the legislative resolution did not obtain a majority, I believe that my opinion has been confirmed, not least by what people have written on the subject. Large-scale intervention in national civil law and civil procedure is not warranted by the measures to combat late payments, although they are, in principle, to be welcomed.
I am glad that we are acting today to put right the costly scandal of late payments facing our entrepreneurs in small- and medium-sized companies.
SMEs are the engines of our economic growth, as well as employers of most of our fellow citizens who work in the private sector.
As such they deserve more respect from big business and the public sector, to which they provide services and goods on which we all rely.
The most important recognition of the work SMEs do would be for them to be paid on time for their hard work. This goes above all for the larger companies and public sector organisations which can afford to settle their bills but who perhaps like the idea of deferring payment to net more interest on the money in their bank accounts. No doubt such bad practices have been encouraged by the failure of past rules to demand prompt payment to smaller firms. Big business has had the clout and the lawyers to force SMEs to wait for their money.
Setting some minimum standards for the time allowed for payments to be made to SMEs and to allow debt collection agencies to do their job across the EU as the author of this report calls for are a sign that we as politicians are prepared to help the 'Davids' of the business world to get fair treatment from the 'Goliaths' .
I might add that the European Commission needs to set a good example by making certain that all of its own bills are paid on time to SMEs!
SMEs represent an ever growing percentage of Europe's fabric of production, particularly in less developed European regions. Therefore all moves or initiatives in support of small businesses promote Europe's economic growth in general and are certain to help in achieving regional economic cohesion.
I therefore welcome the Commission's interest in initiatives to open up European capital markets for small and medium-sized enterprises, and I fully agree with the rapporteur, Mr Hendrick, about the need to carry out information campaigns for individuals and organisations so as to encourage greater investment in SMEs, funding their expansion and development.
I also back Mr Scarbonchi's view that it is necessary to improve European programmes and initiatives to promote SMEs: those concentrated in rural areas above all owe their survival and future potential to better coordination between industry, agriculture and tourism.
Finally, I can endorse the thrust of the Commission's proposed directive establishing a fair payment term for the settlement of sales invoices: cash-flow difficulties and liquidity crises are in fact among the main reasons for bankruptcy among SMEs.
Secchi report (A4-0299/98)
We cannot accept the way in which Amendment No 4 to Article 6(2) undermines the fight against tax evasion.
A number of obstacles are still preventing the single market from operating to its full potential. Direct and indirect taxation can be counted among those obstacles. Obviously it is neither possible nor would it be healthy to make the 15 tax systems of the Union's Member States uniform. On the other hand, any distortions which harm the operation of the single European market ought to be removed.
In March of this year, the European Commission presented a proposal on the payment of interest and fees between associated companies in different Member States. The aim was to eliminate double taxation of these payments and avoid situations where cross-border companies might be penalised by discriminatory tax regimes.
I welcome both the directive and Mr Secchi's report, which proposes extending the directive's provisions to tax on interest and fees between non-associated companies, in the context of the consolidation of the single market.
It seems fair to propose that these payments should be taxed in the Member State where the companies being paid interest or fees are established. On the other hand, the question arises as to whether it is desirable to complicate the system by allowing derogations to this principle, as the directive proposes. In the long term any derogations should disappear and these payments should only be taxed in the country into which they are being paid.
Langen report (A4-0084/98)
The Danish Social Democrats in the European Parliament have voted in favour of the report by Mr Langen on a common system of VAT and the report by Mr Miller on products subject to excise duty. We did so because we wish to see an internal market in which goods can be transported between Member States without barriers to trade. One such barrier is the difference in the VAT systems between Member States.
The different systems of VAT have nothing to do with VAT rates, but concern the way in which a product is taxed when it crosses a national frontier. Where different VAT systems exist between two countries, businesses may risk having their products taxed twice, while in other cases they may not be taxed at all. The Commission's proposal is designed to produce uniform systems of VAT, but the powers which it is proposed to transfer to the Commission give it almost a free hand to lay down VAT rates in the individual Member States, and that is something we cannot accept.
The Commission is proposing to extend the powers of the advisory VAT Committee and to convert it into a regulatory committee which would take decisions by a qualified majority on the basis of Commission proposals. The new Committee on Excise Duties makes the 'Plumb-Delors accord' redundant, and in addition Parliament would no longer have the right to be informed of the committee's work, which would mean the House losing some of its influence.
Since the harmonisation of such things as VAT rates will have extremely far-reaching consequences for the Member States, this should be carried out by cooperation between the countries. It is therefore important to insist that areas which involve politically sensitive subjects, such as the harmonisation of VAT rates, are not dealt with by the Commission, but by the Council acting on the basis of Commission proposals. This will ensure that the principle of subsidiarity is upheld in the area of taxation. The Danish Social Democrats are therefore strongly opposed to the idea of extending the Commission's powers in the field of tax and excise duty policy.
Miller report (A4-0064/98)
First of all, the proposal for a Council Directive under consideration concerns an amendment to Directive 92/12/EEC and is aimed at increasing the Commission's powers on the regulation of excise duties.
Although we are opposed to giving the Commission greater powers, we feel it is vital to give more power to the Committee on Excise Duties, which is both an advisory and a regulatory body.
We feel that the application of administrative procedures between the Member States should be improved in order to facilitate and develop intra-Community trade in products subject to excise duties.
At present, trade in these products, in the broad sense, is still prone to all sorts of fraud and smuggling, to such an extent that such practices have become 'institutionalised' in certain countries.
It therefore seems necessary to establish some kind of harmonisation of practices in order to ensure equality between Member States and to promote trade in these products. That might be made possible thanks to this directive, which takes due account of the Member States' fiscal autonomy and also gives the Committee a special role.
We welcome the fact that, on one hand, the Committee on Excise Duties should be made up of representatives of the Member States and, on the other, that its qualified-majority decisions should not include the vote of the Commission representative acting as chairman of the Committee.
To conclude, we have certain reservations about any tendency towards a generalised harmonisation of these excise duties and their rates, because what seems to us to be important is still how these excise duties are applied rather than the rates imposed.
When the single market was created, four directives were introduced to enable the application of this specific type of tax to alcohol, tobacco, oil products and gold, as part of the free movement of goods. These directives concern the rates of excise duties, the structure of the categories of products subject to excise duties and their movement.
In 1992, a special committee, the Committee on Excise Duties, was created. It comprises experts from the Member States and has only an advisory role. On several occasions, it has already been called upon to deal with urgent problems that were impossible to solve given the existing provisions.
The advisory role of the Committee on Excise Duties presents a certain legal problem, particularly since its opinions do not oblige the Commission to propose improvements to its regulations either on the structure of the taxation or on the movement of products. In other words, even if a Member State abides by the guidelines adopted by this Committee, those same guidelines may be contested in court, including the EU Court of Justice. Furthermore, new Member States after any future enlargement of the European Union would not be obliged to agree to these guidelines.
We are all aware that products subject to excise duties, especially tobacco, wine and other alcoholic beverages, have always been involved in illegal activities. Until procedures are harmonised among the Member States, the possibility of fraud and smuggling will remain. The Commission must introduce new computerised controls on the intra-Community movement of goods subject to excise duties, linked to the computerised system for Community transit. At the same time, this new procedure will undoubtedly make it possible to limit VAT fraud in transfrontier areas: in order to bring this about, there is no use whatsoever in harmonising VAT rates, regardless of the proposal set out in the Castagnède report.
I must also point out an important flaw in the Commission's rules on the movement of products subject to excise duties. Is it right that wine-growers wishing to sell their wine to a private consumer in Germany should be obliged to have their product transported by an 'approved' operator who will charge them a hefty fee, just so that they can claim back the excise duty, which is zero? This is an utterly ludicrous situation and is a genuine obstacle to the single market.
Another example to show how far removed the Commission is from economic reality: a private customer in a Member State can come and buy up to 90 litres of wine on the wine-grower's property (with four in the car they could take away 360 litres of wine) without having to pay any excise duties, while a wine-grower cannot go and deliver a single litre of wine unless it is transported by an 'approved' operator.
Once again the Commission is applying regulations of benefit to large companies and to the detriment of small operators. All of us here know that the only companies creating jobs are small and medium-sized undertakings, yet the Commission penalises their development and as a result penalises the creation and development of employment.
To conclude, we call on the Commission to incorporate the recommendations by the Committee on Excise Duties in its proposal to the Council in order to avoid bureaucratic problems in the procedures that it imposes on all European Union operators.
Resolution on climate change (B4-0802/98)
Mr President, in the year 1000 people were afraid of comets. Now they are scared of the hole in the ozone layer and the greenhouse effect. McCarthy basically saw communists everywhere. Our colleagues here see racists and fascists everywhere.
And now the latest neurotic obsession is seeing CO2 and greenhouse gases everywhere. According to them, methane and carbon dioxide are going to heat up the planet and melt the poles and glaciers. The sea is going to rise and we are all going to drown except, of course, for our centrist colleagues who know how to swim.
That said, you would have thought that Buenos Aires and Kyoto might have tackled the causes of the problem, such as by banning Pinatubo from emitting gases and banning human beings and the like from breathing so that we do not exhale CO2 . Another solution would be to illuminate the earth 24 hours a day so that chlorophyll can play its part.
But, of course, that was too difficult so we have found the magic answer: taxation. After family taxes, investment tax and cinema tax we now have taxes to cool down the climate and purify the atmosphere. It is even stronger than Viagra. Instead of taxing taxpayers now we are going to tax gas. Buenos Aires and Kyoto started out as an obsession and have now turned into a knockabout comedy. There is only one serious thing in this story: we now know that mad cow disease is transmissible to man. The proof is that there are Greens and ecologists.
While the EU Commissioner for the Environment, Ritt Bjerregaard, gives yet another pious speech to the European Parliament in Strasbourg about the pioneering role of the European Union in the field of climatic protection, two-thirds of the surface area of Bangladesh lies under water. The unfortunate consequences of natural disasters have been affecting human beings for a long time, yet neither the Commission nor the Council of Ministers takes the omens of natural disaster as seriously as they should. And even the European Parliament, in this case its Committee on the Environment, Public Health and Consumer Protection, is failing to come up to the mark with its statements on climate protection. Far from it. Its once extremely advanced efforts have now been watered down to the point where we have to say, sadly, that its policy on climate protection has changed.
The USA's persistent refusal to sign the Kyoto Protocol, with its completely inadequate reduction targets, has obviously set the ball rolling again, but in the wrong direction. Under the guise of supposedly making political instruments more flexible, we in Europe are also now backing international trade in emission licences, without having the least idea of how they can work and be monitored. The Commission's most recent publications do not provide any information on this subject.
Ritt Bjerregaard also has obviously no idea who could organise, monitor and, in the event of abuse, decide on punishment in future wrangles over polluted air. Her claims that flexible climate protection measures of this kind should only be used in addition to national reduction targets are not convincing. She refuses to comment on the Commission's recommendation that national CO2 reductions should be separate from reductions achieved by 'flexible' methods. Her silence on this issue before the European Parliament certainly does not bode well for the environment. She no longer even mentions the proposal put forward in Kyoto that at least 50 % of reduction requirements must be met domestically in the relevant polluting countries themselves.
In the run-up to the Buenos Aires Conference this is a worrying development, but one which unfortunately seems to fit the picture of a European policy which is becoming increasingly dependent on deregulation and in which weak, voluntary undertakings from industrial associations are obviously more important than clear political goals.
Green climate policy has always warned against developments like this because, as well as all the problems concerning controls and sanctions, international trade in pollution licences is not producing any short or medium term improvement in the world's CO2 levels. Bartering between those who do not (yet) emit particularly high levels of CO2 and those who in recent decades have grown rich at the expense of the environment, only continue to heat our climate. Global reduction targets cannot be met in this way, not even the ridiculous Kyoto targets and certainly not the reductions of at least 60 % in greenhouse gases which experts consider necessary by the middle of the next century at the latest.
Even the stereotype pioneering role which Ritt Bjerregaard claims the EU has played in the area of climatic protection is not worth much. The reality is different: emissions are increasing. More and more cars mean that, despite fuel-saving technologies, CO2 emissions are increasing. There is a similar situation in Europe's homes: the success of more efficient technologies is completely cancelled out by the increasing number of single households and micro-families. Energy prices continue to be too low. And the only promising programme, that of introducing environmental tax reforms as quickly as possible, continues to be debated again and again in the relevant committees. Even European energy-saving programmes such as ALTENER II and SAVE II are merely paid lip-service by the Commission and the Council, but are not given adequate funding. It is pathetic.
To make matters worse, in the wake of the CO2 discussion, nuclear energy is also threatening to make a comeback. Contrary to all dictates of common sense, its advocates acclaim it as the last hope of preventing climate change; in so doing, they are simply replacing one evil with another. After all, promoting this kind of outdated technology takes away urgently needed resources from renewable energies.
If Europe really wants to play a pioneering role in world climate policy, a great deal must first be done in Europe itself.
We did not support the amendment seeking to introduce a tax on aviation fuel, even though we are against the exemption enjoyed by air transport in this respect. It would have been out of place in this resolution on the current worldwide negotiations on CO2 emissions.
Resolution on the international financial crisis
Mr President, during this debate on the international financial crisis we heard Jacques Santer tell us that the prospect of the euro is protecting us from the threat of widespread financial instability.
First of all, I should like to thank the President of the Commission for remaining relatively modest and not having claimed, like some others and even some members of the Commission, that the euro is protecting us from the Asian crisis as a whole. That obviously would be a far-fetched claim. The Asian crisis is the result of the transitional problems facing emerging countries, due to their excessively fast growth. These problems obviously do not exist in Europe and there is no danger of seeing, here, a crisis similar to that hitting Korea or Indonesia.
Nonetheless, I disagree with the claim made by Mr Santer, albeit a more limited one, that the euro is protecting us from financial instability. There has been no significant reason up to now for instability to spread in Europe and any coordination, with a little discipline, among the central banks would equally have resulted in relative stability.
The rest is nothing but propaganda. In particular, the current situation has nothing in common with the situation in 1992-1993 which led to major fluctuations among European currencies. At that time, the problem was peculiar to Europe - the reunification of Germany obviously involved the realignment of internal monetary parities. Today the problem lies outside Europe but it is affecting us all, to some extent.
The euro per se is barely protecting us now but it might, on the other hand, become a severe handicap in the months to come. If the crisis deepens different European countries may need to find different solutions. Yet the harmonisation of exchange and interest rate policies will prevent that. There is in other words a risk of a growing conflict between the euro and Europe's interests.
The text of the motion for a resolution on the international financial crisis is very disappointing.
In its analysis, to begin with, it fails to criticise the foundations on which the world economic and financial system is based (the discrepancy between the financial bubble and the real economy, speculative and accumulative mechanisms, the absence of political, social and environmental regulation, growing irregularities within and between countries, transnational companies getting richer while the ordinary people are getting poorer), and we should not think that recognising the market economy and accepting this financial and transnational form of capitalism are the same thing.
The text is inadequate since it proposes no possible ways of reforming the world monetary system in depth: the need for a new Bretton Woods, the organisation of large regional groups to define coherent monetary areas.
Similarly, the resolution does not suggest any ways of bringing about fiscal regulation such as might be launched with the introduction of a tax on capital movements (Tobin tax).
As far as advisory and decision-making bodies are concerned, the text recommends that we simply fall into line with the position adopted by President Clinton, ie the institutionalisation of the Group of 22. It would be better to give the IMF's Interim Committee (which at least brings together developed, emerging and developing countries) genuine political decisionmaking powers.
The text says nothing at all about the risks which this crisis might pose for certain industrial or banking sectors in Europe and therefore fails to consider the necessary support and adjustment measures which could be useful for protecting jobs in different sectors.
More generally speaking, it recommends nothing in particular for the European Union even though the G7 itself has stressed the need for measures to promote recovery and growth.
Unfortunately, it is the workers of the European Union who are likely to pay the price for the current inaction of our institutions.
Resolution on political developments in Russia
The IMF hands out credit. The gurus of the Anglo-Saxon style liberal economy give lessons in privatisation, market laws, free competition and other liturgical instruments of the religion of the 'invisible hand'.
After five years of this magic formula, the disastrous results are there for all to see: an economy in ruins, society devastated, life expectancy plummeting to under 60, poverty, destitution, violence, empty public coffers and a government entrenched behind the walls of the Kremlin. This is what liberalism has done for Russia.
The current situation was the inevitable result of the sudden removal of economic barriers and the brutal changeover from a protected economy to the fierce competition of speculatory world capitalism.
It should have been tackled progressively, in gentle stages. Instead we have seen nothing but excessive, dogmatic and brutal behaviour.
Russia has turned from the Communist ideology to embrace liberal ideology with no transitional period in between. Instead of the dictatorship of the Communist nomenklatura, the country is now in the grip of by mafias and oligarchies.
To make matters worse, the institutions that were set up have turned out to be a hindrance, given that the President is able to govern against the will of the majority in the Duma.
The risks for Europe are alarming, with nuclear arms practically being handed over to what remains of the army and the danger of Russia falling apart on the Caucasian-Muslim front and in the far east.
So what can be done? Firstly we must learn our lesson from the failure of dogmatic free trade and free Europe from this trap while there is still time.
Then realistic choices must be made in terms of Russia's institutional needs. In other words, it needs a real government which can cope with the enormous size of this country-continent, and which is in step with its deep-rooted sociological and historical reality.
The motion for a resolution that Parliament has just adopted considerably increases the aid given to the new Russian government. I regret the fact that it does not, at the same time, mention any of the errors of analysis or the serious failings that the Russian crisis has revealed in the European Union.
It was an error of analysis to have so seriously underestimated the long term effects that seven decades of Soviet rule, seven decades of the welfare state and hardship would have on people. And also to have underestimated the effects of the absence of any liberal traditions that could have taken over once the Communist system had collapsed.
It was a serious error to have given a free hand to the most dogmatic economists, Western liberal experts and those who are least familiar with Russian reality, who mainly came from across the Atlantic. We have let them transform Russia into a laboratory experiment, encourage blind imitation, prescribe shock therapy that they would never have dared recommend to their own governments, and apply pressure to obtain quick deregulation and uncoordinated privatisation. The result is that today 'market economy' for the Russian people has become synonymous with unemployment and destitution. Let us therefore start by ceasing to act like imperious advisors and dictating the rhythm and nature of Russia's reforms.
We note that what Russia is most in need of today is clearly a strong, competent and honest government, a State that we have been unable to help build. We have squandered European taxpayers' money on programmes and aid which have yet to be evaluated - despite our demands - and which the Emerson affair has shown to be subject to few or no controls and often the source of fraudulent activity, just like those of the European Community Humanitarian Office (ECHO).
Our first duty was to do everything we could to help train this new political, economic and administrative elite that Russia so urgently needed in the European Union. Only the Communists had a network of trained administrators, but we have been unable to help the new Russia overcome this situation and create its own alternative networks. Yet our traditions of stateintervention, our post-war experience, our progressive conversion from economies that were largely administered to the common market put us in a better position than others to help to train a new Russian elite capable of handling the progressive changeover from a planned economy to a real economy. The speed with which Russia embraced the techniques of democracy proves that if we had provided this training early enough and on a large enough scale it would certainly have been successful and would have helped Russia become part of a rediscovered greater Europe.
One might also wonder what purpose the CFSP serves, since it has proved incapable of providing the basis for any joint action to speak of in this area, which is so import for the future of the European Union.
The European Union was unable - failed even - to identify or recognize the new priorities that emerged as a result of the end of the two-superpower world and the collapse of the Soviet system. Due to their shortsightedness and lack of foresight, Community leaders did not see the Russian crisis coming, neither were they able to predict the scale of it or what the consequences would be. And what is worse, they failed to provide aid which met people's real needs. This shameful lack of foresight may indeed have fearful consequences for our own growth. The European system, as it currently operates, has proved incapable of adequately helping our Russian neighbour to tackle the transition period or the enormous challenges it faced when conditions were favourable, and it has therefore failed to deal with a key issue for the future of our countries. We would perhaps be better advised to put as much energy into actually achieving far-reaching reforms as into preaching about them. It is therefore up to the Member States, whose role is pivotal, to once again seize the initiative.
McMillan-Scott report (A4-0251/98)
Mr President, I shall be brief in view of the time. Almost three years ago in December 1995, we were required to deliver our opinion, for a second time, on a Customs Union with Turkey.
I decided not to vote in favour of a Customs Union with Turkey, for four reasons. Customs Union was presented, and accepted in Turkey, as a simple step towards full accession to the European Union. Given its geographical location, its culture and religion, I cannot ever imagine this country forming an integral part of the European Community with its Judaeo-Christian tradition.
The second reason I gave was that, although Turkey had made progress in the area of human rights, much remains to be done. Voting in favour of a Customs Union would have meant accepting a situation that is clearly unacceptable. My third reason was the situation with Cyprus since 1974, and my fourth, which is by no means the least important in my opinion, is the fact that Turkey has still not acknowledged the Armenian genocide in 1915, and even goes so far as to deny it ever happened.
I was not - as I said - unaware of the trade benefits of this agreement. But in my heart and soul I could not endorse it for the reasons given and my opinion has not changed. I can see that, several years on, Parliament continues to be guided by the same philosophy of hoping that Turkey will change if we help it. This is not the answer. It will only change because of its people and how they vote. Neither the Customs Union nor economic factors will change the Turkish people or the nature of their leaders. This is why I was unable to endorse Mr McMillan-Scott's report.
Three years ago a few MEPs visited Turkey to prepare for a Customs Union and to assess the Kurdish problem and the human rights situation there. I returned from this rewarding visit feeling optimistic about longterm progress.
Since then, the political situation has become much more complicated, economic growth has been hard to sustain and progress on democracy has not met our expectations. In spite of all of this, the Customs Union has developed positively.
However, we remain concerned about the future: will the Turkish government be able to sustain growth and control inflation? How does it intend to improve respect for the principles of international law, human rights and democracy? Will it find a peaceful solution to the Kurdish and Cypriot problems?
At the present time we do not have answers to these questions, but I am convinced we should not give up. The report by our colleague Mr McMillan-Scott is absolutely clear: we have to push ahead in the interests of both Turkey and the European Union. Our relations must become deeper.
Isolating Turkey would do nothing to improve the living conditions of its people or the human rights situation. Young people in Turkey should have the chance to participate in the Socrates, Leonardo and Youth Exchange schemes and programmes. The economy needs help to adapt and restructure. Administrative reform cannot be achieved without cooperation.
I therefore endorse the McMillan-Scott report, but I should like to highlight in particular the progress to be made in the field of human rights, democracy and the intensive cooperation needed to combat the international drugs trade.
The European Union has made considerable efforts here. Now it is Turkey's turn.
Little seems to have improved in Turkey's domestic situation since the Customs Union between Turkey and the EU came into force. It was Turkey's internal affairs which led many Members of the EP to vote against its accession during the negotiations with applicant countries. There is as yet no sign whatsoever of the political reforms demanded as part of the Customs Union, and the army still has far too much influence in Turkish society. The McMillan Scott report gives a clear picture of the situation, but although it looks in detail all sorts of areas which have not improved, with the poor human rights situation at the top of the list, the general drift of the report is that Turkey should be allowed to join the EU. Yet Turkey shows no sign of trying to find a peaceful solution to the Kurdish problem or of trying to be sensitive in its dealings with religious minorities and respecting their basic rights.
I agree with most of what the report says, but I voted against it because of its suggestion that if Turkey meets certain criteria it can 'automatically' join the EU. I simply cannot go along with this. As far as we are concerned Turkey is not a European country either geographically or culturally and it therefore cannot become a member of the EU.
Relations between Turkey and the European Union have always been marked by the unsaid, or even hypocrisy. The most fundamental question has never been addressed: is Turkey a European country? Does it really have the right to join the European Union?
Turkey does indeed have a very small part of its territory in Europe. But is this enough for it to constitute a European nation, in other words one which is akin to European culture and civilization?
Let us be clear, Turkey's history has been taken up with the Ottoman Empire's struggle against the nations of Europe. Neither its history nor its civilization link this great Asian and Middle Eastern country to Europe.
Would it therefore not be more realistic and honest to put forward ways of cooperating which are consistent, strong, even close, but which do not form part of an accession process, a prospect that we are continually offering, but continually putting off?
Having said that, Mr McMillan-Scott's report highlights some of the obstacles to Turkey's accession over and above the fundamental objection that I mentioned earlier. Is it acceptable that one of the applicants for accession to the European Union is at the crossroads of the international drugs trade and, in another criminal area, of organised counterfeiting on an industrial scale? In the human rights field, we must also remember that, for example in the legal domain, all states need to observe fair procedures that guarantee the right of defence. The fight against terrorism, which must be unrelenting, can only be strengthened if there are clear laws and penalties. Can we also accept the fact that, in contempt of UN resolutions, Turkey continues to illegally occupy part of the island of Cyprus?
Mr McMillan-Scott's report also stresses the need to make the armed forces answerable to the political authorities. This point illustrates the difficulties in applying our ways of thinking and our cultural habits to an historic reality that is very different from our own. Since Kemal Ataturk, the army has always been regarded as the guardian of the Turkish Constitution and the secular nature of the State. In practice, the army today acts as a buffer against Islam. So we can clearly see the care needed in addressing the situation in Turkey.
In short, it seems clear that for reasons of history and civilisation and because of the human rights and economic situation, Turkey cannot form part of the European Union.
Therefore, we must endeavour to establish open, clear and close relations between the European Union and Turkey that take account of the specific characteristics of this great Middle Eastern nation.
The Danish Social Democrats have voted in favour of the report on the annual review of the Customs Union between the EU and Turkey. There should be no doubting our concern that no significant improvements have taken place in terms of the human rights situation and the democratic reforms in Turkey. We wish to see the Turkish Government actively supporting:
continued democratisation and protection of human rights and consolidation of political control over the armed forces; -the establishment of good neighbourly relations between Turkey and Greece in particular; -respect for the principles of international law in resolving the disputes in the Aegean; -a peaceful settlement of the Cyprus question.In our view, the principle of respect for human rights should be more closely linked to participation in a number of training programmes, and the human rights aspect should be included in the future work of the interinstitutional working party. Also, the Customs Union must be cost-neutral in terms of the EU's general budget.
That concludes voting time.
(The sitting was suspended at 1.45 p.m. and resumed at 3 p.m.)
Situation in the Great Lakes region
The next item is the statement by the Commission on the situation in the Great Lakes region.
Mr President, ladies and gentlemen, the crisis in the Great Lakes region, today at the centre of our concerns, broke out more than four years ago and has now once again entered an acute phase, with the civil war in the Democratic Republic of Congo which broke out in August.
Unfortunately, our frequent predictions, our fears that this crisis might spread to neighbouring countries have been confirmed in recent days. A total of six eastern, central and southern African countries are now militarily involved, and there is also a risk that other countries might be drawn into this conflict in Congo-Kinshasa. Of special concern at the moment is the possibility of Sudanese forces intervening in the Democratic Republic of Congo, on the government side, which would probably lead to an escalation of the conflict involving Sudan's own neighbours.
In Congo-Kinshasa, as we all know, the fall of the Mobutu regime and the coming to power of the new regime did not put an end to the structural, political, economic and social crisis which started a long time ago. They turned Congo, the former Zaire, into a focus of constant destabilisation in the heart of central Africa. The Members of the European Parliament are all aware of the analysis of the current conflict and its link to the situation in the Great Lakes and ethnic problems - not only in Rwanda and Burundi but also in the province of Kivu and Lower Congo - and know that we believe that no solution can be found by military means or, in other words, by armed intervention. We have said time and time again that it is vital to hold political negotiations in order to find a solution to the far-reaching political, economic and social problems besetting this region of Africa.
Furthermore, we are extremely frustrated not only that it is impossible to pursue a development policy but also that the infrastructures and institutions to which the European Union and its Member States have contributed in the past, not without some difficulty, have now been destroyed.
The European Union has taken a clear stance on this, especially in recent times, and its statement of 27 August is clear as to the conditions to be met in any attempt to solve this crisis. We have lent our support to Africa's own attempts at mediation, which have unfortunately not yet been successful, namely the talks begun by President Mandela at Victoria Falls and the Organisation of African Unity meeting in Addis Ababa, as well as the more recent SADCC meeting in Mauritius, all of which have so far met with little success.
An immediate visit by the Special Envoy to the region, where he still is, in order to try and find ways of facilitating dialogue and pinpointing solutions to the conflict, was fully justified. We think that it might be worthwhile to explore the possibility of an African peacekeeping force, in which the European Union might participate.
One thing is certain. It will not be possible to create conditions for dialogue as long as foreign troops remain inside Congo and until an end is put to the racist and populist talk which only encourages inter-ethnic violence. Nor will it be possible to reach peace without solutions based on respect for Congo's territorial integrity and the security of its neighbours.
The regional conference we have spoken about so much is due to be held under the aegis of the Organisation for African Unity and the United Nations, though this does not, of course, preclude any contribution that the international community, in particular the European Union and its Member States, could make to its success.
Ladies and gentlemen, at the present time the situation between the armed forces suggests two different scenarios. One would be the consolidation of the current spheres of interest on both sides, albeit with a continuation of the war between the Congolese army (and its allies) and the rebel militia (and their allies). This might just, in the medium term, lead to a solution, with a gradual retreat by the other countries in the region and an internalisation of the conflict to involve only Congolese forces.
The other scenario, which is more likely, includes a large-scale counter-offensive by the group close to Kabila, which would result, quite understandably, in a supra-regional conflict on an even wider scale. Either of these two scenarios would be extremely worrying because, even in the first case, with the internalisation of the problem within Congo, instability in Congo vis-à-vis all of the neighbouring countries and the well-known situations of insecurity in those neighbouring countries would make it impossible ever to bring about stability in that part of the African continent.
It is for this reason that the European Union insists, as it has insisted in the past, on the need to look at the region as a whole rather than just the individual crisis points. I would also add, ladies and gentlemen, that one of the tasks for our Special Envoy will be to meet the Secretary-General of the United Nations and other senior United Nations officials currently monitoring the situation in the Great Lakes and in Congo. We hope that our envoy will be able to report back to us in early October, when we shall once again assess the situation and any political proposals that have been made.
I should also like to inform you that we are in close contact with the United Nations Development Programme and with the World Bank, in order to see whether it might be possible to take joint action on the overall rehabilitation of the whole area, which obviously would be an important contribution to any global conference on the region.
As for the humanitarian situation, the military conflict is obviously having a serious impact here. There have been reports of violations of human rights by both sides in the conflict, and the authorities on both sides are using ethnic confrontation as a means of uniting the population around their political or military platforms. There is no access to the rural areas of Kivu and the province of Lower Congo, where the greatest human suffering is concentrated. Information on the humanitarian needs of thousands and thousands of displaced persons is still very scarce and patchy. Apart from that, the knock-on effect into the neighbouring countries, especially Rwanda and Burundi, could destabilise still further the fragile rebuilding of ethnic cohabitation in those countries.
The cities of Kinshasa and Kisangani are currently facing severe food shortages and water supply problems since all supplies have been cut. Our main worry - apart from these difficulties in Kinshasa and Kisangani - continues to be focused, however, on the humanitarian situation in the province of Kivu. We might be about to witness a mass exodus of Congolese people either within the Democratic Republic of Congo or into Tanzania, Burundi or other countries, and that could transform the humanitarian situation into a full-blown disaster.
To deal with this new crisis the Commission has earmarked a new budget of ECU 55 million for the Great Lakes region, of which around 10 million are destined for the Democratic Republic of Congo immediately. However, I should like to say that it is extremely difficult for organisations providing humanitarian aid to gain access since security conditions are virtually nonexistent, and therefore we are trying to negotiate a code of conduct with the authorities on both sides to see whether it is possible for humanitarian action to take place with at least minimum guarantees for those involved.
I would like once again to raise a question which I have already raised before the Commission and the Council and which calls for discussion in this Parliament: it is the question of whether we can justify continuing sending aid on the same terms - ' business as usual' - to countries involved in armed conflicts which waste up to 30 % of their budgets on arms and military equipment, and whether we should not take a thorough look and ask ourselves whether the aid we are paying to their social and other budgets might not actually be being used, indirectly, to finance their wars.
This is not an easy question, but I think that the European institutions - since Europe is Africa's biggest donor - might have trouble with our taxpayers and with our own consciences if we do not look into this issue more closely. I hope that we can come back to this question in a few weeks' time and that we will have had further thoughts on the matter. All the Community institutions should consider jointly what measures need to be taken and what guidelines adopted. That is all for now, Mr President.
Mr President, Commissioner, my group broadly agrees with your analysis and thanks you for it.
For decades, Zaire has experienced political dictatorship, corruption, poor economic management and human rights violations. Although the Mobutu regime was clearly condemned and progressively isolated by the international community from 1982 onwards, the wealth of the country offset the economic isolation that should have resulted.
The triumphant arrival of the Alliance troops under Laurent Kabila appeared to have put an end to dictatorship once and for all. The military situation appeared to be under the control of the Alliance leadership and we were convinced that Congo now had the chance to start rebuilding itself, with all of these active democratic and progressive forces working together.
We have to admit that the situation did not develop as originally hoped. The new leaders withdrew into themselves, proving intransigent and so depriving themselves of the support of a large part of the population that did not accept the authoritarian procedures of the Alliance. One of the few points in its favour is that it has given towns more security.
Recovery here is probably impossible without international aid, which has not been forthcoming, mainly due to a lack of confidence. It is a vicious circle. A lack of confidence on the part of Western governments in the political will of the Alliance to democratise the country, and a lack of confidence on the part of potential investors and private companies in security, particularly legal security, and fear that their investments will not be profitable.
Congo has once again plunged into a war which is involving armies from several countries in the region. The tragic pictures that we receive daily show massacres and the suffering of the people. Statements made by some of the country's most senior officials inciting ethnic hatred are completely unacceptable and do not bode well for the future. The rebellion is made up of a group of heterogeneous forces who are all pursuing diverse interests, but are united in their opposition to the present regime. It is being politically and financially supported by former leaders of the previous regime.
The threat of a fresh outbreak of violence in Congo is very real and, as always, would be very damaging for the poorest regions of this country, affecting the most vulnerable members of the population. What is more, it is setting a very dangerous precedent for other countries in Africa. In this context, we hope that the European Union will call for an immediate ceasefire and support African initiatives, in particular those of Nelson Mandela, to try to prevent unrest in the region and find a negotiated settlement to the Congo crisis. The European Union and the Member States must speak with one voice, carry out an active diplomatic effort and coordinate their action in order to guarantee peace and security in this part of the world.
This is the reason why my group supports the European Parliament's joint resolution, since it is a joint resolution, . Let the European Parliament speak with one voice because we, like the other democratic groups in this House, want to guarantee peace in this part of the world.
Mr President, Commissioner, I was particularly interested to hear what the Commissioner had to say about what is happening at the moment in the Great Lakes area of Africa. I can summarise it in a few sentences. The Commissioner is undoubtedly an expert on Africa, he listed a number of problems, quite rightly pointed to the need to find solutions to them and described a number of possibilities. But, as the previous speaker said, what Parliament wants to know is what the international community and Europe are doing to bring about peace in Africa and to stop the killing? This region has seen some appalling events in its recent history. The conflict between the Hutus and the Tutsis has been going on for years and the actions of the FDR in Rwanda led to civil war. Attempts were made to reach agreement at Arusha, but for some unknown reason the talks were held without first demanding a ceasefire. The Rwandan president's plane was shot down, but it is still not yet officially clear who was responsible. The genocide which ensued was horrific. The country fell into the hands of the rebels and became a virtual dictatorship. In Burundi too a colonel seized power. Does anyone here in the House believe that lasting peace between the ethnic groups in countries like Rwanda and Burundi can be achieved without international intervention? There were one-and-a-half million refugees, most of them women and children, on the border between Rwanda and Congo-Zaire, but no solution was found to the problem, nor did anyone even try to find one. When the refugees were forced on the move again only Emma Bonino was brave enough to point out that more than 300 000 of them had slipped away. They have all now disappeared. The dead cannot talk.
Have we forgotten that the Security Council decided that there should be military intervention, but a week later President Clinton announced that he would not be involved in the operation? Meanwhile it had emerged that there had been massacres in eastern Congo-Zaire and the UN decided to try to locate the mass graves in order to find out exactly what had happened in the area. The new authorities would not agree to this and there was a stand-off with the United Nations. Then Laurent Désiré Kabila, heading an army of mainly Ugandans and Rwandans, took control of the whole of Congo-Zaire. Ministers in the West made encouraging statements about having confidence in the new regime, and the conquerors set about expanding their empire. After a while it became clear that the expected new, more democratic policies respecting human rights on the basis of a constitutional state were unlikely to materialise. The attitude towards the organised opposition was even less conciliatory than it had been under the Mobutu regime, in fact it was actually banned. There was growing unrest again among the population and now what do we see? The forces from Uganda and Rwanda that supported Kabila have resurfaced to fight him. At the same time troops from Angola are trying to take control of Lower Congo. There are also rumours that the Katangan police are planning an operation from Angola to expel Kabila, who now symbolises the state of Congo, from Katanga. More and more foreign troops from Zimbabwe and other countries are becoming involved in the fighting, supplying aircraft and mercenaries. There are probably eight countries involved in the troubles. If it was happening in Europe people would be talking about the risk of a world war.
Even the media are avoiding talking about what is behind all this: economic powers interested mainly in diamonds, oil, cobalt and copper. Some commentators have written that it is all reminiscent of the precolonial days when western companies set up trading posts in order to gain control of supplies of raw materials. It seems that the killing in Central Africa cannot be stopped and that the recent hopes of finally rooting out one-party systems and dictatorships have been dashed for many years to come. Stability at any price seems to have become the new political ideal. How many tens of thousands of people have been killed? How many more will there be? No-one is coming forward to help Africa. The international community is invisible, the United Nations refuses to act. No-one even mentions the Western European Union any more, and the European Union, it has now become very clear, sadly has no policy on Africa. The Member States of the EU are divided: not only is there no common policy, there is no policy at all. Humanitarian aid helps both the aggressors and their victims but does not concern itself with solutions to political problems. I cannot make this point strongly enough: we have no policy.
We should ban the expression 'common foreign policy' for Europe from our vocabulary.
Mr President, I agree with my friend Mr Tindemans that there is indeed no European policy on Africa. But, as today, this has never stopped us from talking about it.
The people of the Democratic Republic of Congo are having to watch themselves becoming the victims of yet more violence in this endless conflict. Thirty years of dictatorship and Kabila's military takeover have not been enough. Civil war is raging again, and Kabila has only himself to blame. The country is still drifting out of control. The people are still facing deepening poverty, death, destruction and suffering. Human rights are still regularly being violated on an enormous scale and democracy is, of course, nothing more than a pretence.
Yes, the rebel attack was on a legitimate and recognised authority, and yes, action must be taken against it. But Kabila has yet to prove that he deserves support in the longer term. Up to now he has certainly not deserved it. He will also have to accept international mediation which has to involve the rebels, otherwise there can be no mediation.
I appreciate the efforts that South Africa has made here, and as Mr Tindemans said, finding an African solution to a problem in an African country by means of African intervention using African weapons is a return to how Africa used to be before colonial times. It may be a hopeful sign that the African countries want, and perhaps are able, to help to resolve conflicts in their own continent themselves, since Europe has no policy on the subject. The Union could perhaps act as a facilitator, creating the right conditions to enable the Africans themselves to resolve their own conflicts.
Mr President, Mr Tindemans was quite right: Europe is fiddling while the heart of Africa burns. The genocide of the Tutsis and the fall of Mobutu have opened Pandora's box and war is now raging from Brazzaville to Addis Ababa. Traditional labels such as colonialism and ideological differences between East and West are no longer relevant. The individual African rulers are only concerned with protecting their own positions of power. Political opposition groups are not given any opportunity to function democratically, and this often leads them to seek support from related tribes over the borders, which in turn gives the dictators an excuse to take cross-border military action. This tangled web results in terrible suffering for the people and the squandering of money and humanitarian aid.
I think the Commissioner uses UN agreements as a convenient shield to hide behind, but I would like a clear answer. Do the Commission and the Commissioner not feel that it is now high time that we started raising our voices in protest, for example to the government in Luanda which simply sacked seventy opposition MPs, replacing them with unelected members and threatening them in their homes? Is this not likely to exacerbate the conflict in the region? Will you tell me, Commissioner, why we as democrats have not already sent the signal that we as Members of Parliament must now give? Members belong in Parliament and must not be threatened. If you fail to do so, Commissioner, the Angolan government will think that it can get away with its current practice of using profits from oil and diamonds to buy weapons, and humanitarian aid, no matter how well-intentioned, will be pointless.
If we feel for Africa, we should be critical of all those involved in the fighting.
Mr President, a number of specific issues have emerged from the crisis that we have been witnessing over the past few weeks, such as the fact that President Kabila has not kept his main electoral promises and the fact that the opposition parties are still unable to carry out their normal activities. What is more, opponents are being imprisoned and, it appears, summarily executed. The Congo is therefore clearly not a democratic country and appears a long way from holding free elections.
It can also be said that other neighbouring countries are involved in this conflict, such as the barely disguised presence of Uganda and Rwanda, which possibly still harbour plans to divide up the Congo and de facto seize control of some parts of the country.
But although these issues are important, I believe that they are not the most important. There are more general issues to be addressed, given that we are faced with the first regional war in Africa in recent times. There are many questions we should be asking. For example, why is it that organizations such as the Organization for African Unity are not capable of crisis management or conflict prevention? Why have the United Nations also been unable to intervene in this situation? And why have even relatively powerless movements like the Non-Aligned not tried to intervene in this crisis? As a consequence there are no opportunities for mediation, nor are there any conflict prevention or crisis management mechanisms, making political solutions difficult to achieve.
We could insist that a regional conference is needed to put an end to what is happening. We could also strongly urge that a neutral African military force be set up. But who would organise it and what would be its policies and objectives? What is more, who would support it given that EU support alone would not suffice?
We would also have to find out where, for example, the United States stands on this conflict, because the United States has always claimed to have one position and then adopted a different one on Africa.
There is a clear lack of regional management structures, of structures that facilitate genuine cooperation in Africa between African countries themselves and which go beyond the existing structures between these countries and other regions such as the European Union. We have in fact reached a point where a crisis of this nature could erupt again if Europe, as well as taking specific measures now, does not look further ahead and try to establish a policy on Africa that provides for the creation of these kinds of structures.
Of course, if I had to answer the Commissioner's question as to whether it is possible to continue to cooperate with countries at war or that arm themselves for war, I think the answer would be no. We have no right to favour this type of policy, and still less to misuse the resources of European citizens.
Mr President, I have to say that I am torn between anger and despair when I read that the EU should play an active role in promoting peace, security and stability in the Great Lakes region. In view of the absence of the UN in recent weeks, in view of the passive attitude of the European Union and the withdrawal of humanitarian aid, all talk of responsibility or even the claim, Mrs van Bladel, that it is now the Africans who are to blame for everything, is enough to make me sick.
We cannot so quickly rid ourselves of the responsibility for the monsters we created as colonial powers in Africa. Of course, it is a positive development that the Africans have begun to recognise that they have to find joint solutions for their major regional problems. Despite its failure, the Victoria Falls meeting was a useful start.
They have joint responsibility for ensuring respect for human and civil rights, which at least means that borders become less important. Mr Bertens is absolutely right: the European Union has the opportunity to begin a new chapter and to help the Africans to find their own solutions. In addition, we should not behave as if friendly relations with Bill Clinton give us the right to take unilateral military action. Of course, Uganda and Rwanda do not have the right to introduce a unilateral military solution as they see fit, and we cannot now push Angola into the background because it has resisted this. Nor can we simply declare Unita to be a political opposition party after 30 years of civil war and the sabotage of the peace process. Unita must at last fit in with the constitution of the second Angolan Republic and assume a constructive role as an opposition party. This is what almost all Angolans want.
The forces of democracy in Congo have made a series of demands which we should actively support: defence of unity and self-determination, opening up the government for democratic forces, precise arrangements for future elections, clear dissociation from xenophobic tendencies, mobilisation of the interministerial commission for the protection of Tutsis and expansion of this to the whole territory, establishment of a ceasefire, withdrawal of all foreign troops and return of Congolese refugees to their home territory, the need to establish clearly who attacked whom, use of the media to promote peace propaganda rather than the propaganda of war and hatred, and, not least, provision of a peace-keeping force to ensure peace between the Democratic Republic of Congo and its neighbours in the Great Lakes region.
This is a programme that we can really do something about, and if the Union would commit itself to achieving it with all the diplomatic measures at its disposal, we could really give the people of this region fresh hope.
Mr President, the European Union is finding it extremely difficult to define and implement a policy in the Great Lakes Region in line with its fundamental principles. What is more, is it a matter of European Union foreign policy or that of one or two of its Member States? In fact, judging by the list of signatories to the various motions for resolutions, one has the strange impression - strange but by no means new - that the Great Lakes situation is only of interest to Belgium and France, two countries that are dictating Europe's position because of the interests they have inherited from colonial history.
But let us come back to the fundamental principles that are so dear to Europeans. First, as has so often been said, we must ensure the territorial integrity of our former colonies, which is almost all the OAU is concerned about. In fact, one and a half years ago, the French Minister for Foreign Affairs said that he believed Mobutu was the only one who could guarantee Zaire's territorial integrity. We have since seen what his opinion was worth, and today, in fact, nobody any longer believes that territorial integrity is possible in a country whose government authorities long ago lost control over it. However, there are many who were in favour of Katanga seceding but at the same time continued to affirm the inviolability of the frontiers, whereas eastern Congo has been placed under the sovereignty of Uganda and Rwanda, both of which are anxious to guarantee their own security by legitimate methods.
Another more important fundamental principle is the passion we demonstrate for the democratisation of Africa. Just a few months ago, in our own resolutions, Mr Kabila was described as the self-proclaimed president, his government as provisional, and his political practice as cracking down on freedom. Has Mr Kabila become a democrat? Is he ever likely to hold elections or do away with corruption? Not at all. The only change that has taken place is easy to identify: Mr Kabila has broken off relations with his former Rwandan and Ugandan allies and because of this alone the European Union can establish relations with him.
Are we concerned about the principle of humanitarian solidarity and the fate of the refugees? We have been deeply and rightly moved by the fate of the Rwandan refugees over the past few years. But no-one has ever seen, and I have certainly never seen, Parliament show concern for the millions of Rwandans that were condemned to live outside the borders of their countries until 1994. It does indeed appear that the genocide, which Mr Tindemans so modestly referred to as a wave of violence, perpetrated in Rwanda in 1994 has failed to stir the consciences of European politicians. Those who, yesterday, helped Habyarimana or Mobutu are, today, the first to recognise Mr Kabila as the legitimate president, unlikely as this seems.
The fact is that Europe needs to concentrate its efforts on three objectives: security in eastern Zaire must be achieved, wherever the national border may be; we must help the real refugees to return to their countries, particularly Rwanda; and the would-be refugees who have been living in Congo and Europe for four years must be brought to trial for their part in the genocide in 1994.
Mr President, Europe remains an onlooker, searching for words, as concerns the recent tragic events in the Great Lakes region. It is clear once again that the Africans must consolidate the still very fragile regional balance within the region through the widest possible consultations and, for instance, the establishment of a strong, powerful stabilisation force.
Thus the main theme of the forthcoming major WEO Conference in Lisbon could be the safeguarding of peace and security throughout the African continent.
During 1996 the domino theory, so popular with Soviet-trained African dictators, affected 14 of the 53 African states, causing internal conflicts and the exodus of thousands of people: UN figures speak of 8 million refugees.
Rivalries that could have been settled by discussion not only still persist but have degenerated into serious strife sparked by ethnic or religious claims. Africa is made up of young nations which are consolidating their democratic systems with every day that goes by. The regional and national equilibrium is very precarious, making for a very unstable peace. But the Africans themselves must take action in this area. A pan-African intervention force, along the lines of the so-called Kompiega 98 Cohesion Force, could demonstrate the Africans' desire to equip themselves with a conflict prevention mechanism, a kind of surveillance system, and avoid producing one Kabila after another. Worse still, Kabila enjoys support from people like Dos Santos in Angola, who is capable of quashing hard-won popular representation in Parliament by forcing out the UNITA democratic opposition.
Participation and responsibilities shared among several countries could usher in a new era of peace and well-being, with the now indispensable help of Africa's European partners.
Mr President, Mr Hory, it is by no means only Members from Belgium and France who are interested in this conflict, as can be seen from my speech. But there are always only a few who can support these resolutions. One should not conclude from this, however, that others are not interested. Quite the contrary. We all wish for peace in Africa, a peace that leads to prosperity and stability. However, the situation in reality does not make this easy.
But despair should not lead to resignation, Mr Wolf. I know that you do not want that either. Of course, it is sometimes depressing when we try again and again to make progress, to provide support and assistance, and yet things do not turn out as well as we would have wished. But we must persist in our efforts to find ways to settle the conflict, and particularly to strengthen and include all political forces in Africa which can, and above all wish to, contribute to bringing about stability and a solution to the conflict.
The ACP-EU Joint Assembly is meeting in Brussels next week and we hope that all the parties involved will sit round one table with us there. We have been dealing with the conflict in the Great Lakes region for years, and now it is on the agenda once again. It has become a constant history of suffering. However, I think that these meetings help us - and there are positive signs here - to talk to each other and to sound out possible ways of solving the conflict. Firstly, we must, together with all the African representatives who will sit at the table with us, put all our energies into overcoming ethnic hatred, one of the main causes of this conflict.
I will not list all the atrocities, human rights violations and acts of violence here. A great deal has already been said about this. However, it is particularly sad that those who have themselves been victims of discrimination and hatred in the past, today show the same hatred and discrimination towards each other. This is something which we cannot tolerate. Yet neither can we approve of military intervention - regardless of which side it comes from - rather than efforts to choose the path of peace and to urge neighbouring countries to seek a peaceful solution to the conflict, while upholding the principles of democracy.
Conflict prevention is often on the agenda. We have used up a great deal of paper on this issue. I think that, in practice, we must attach even greater importance to preventive methods of conflict avoidance than we have up to now. We must give particular emphasis to the fact that peace talks can only be successful if all parties to the conflict sit at the same table. This is what we must try to achieve.
Mr President, the water of the Great Lakes of Africa is troubled and bloody, sullied with death and suffering caused by human blindness, madness and ambition. Scarcely had the guns fallen silent in Guinea-Bissau than a new focus of instability had flared up in the Democratic Republic of Congo, spreading its conflict into a series of neighbouring countries, from Angola to Zimbabwe, from Namibia to Rwanda, from Uganda to Burundi and Tanzania.
Through the smokescreen of the many interests at stake it is difficult to see any rationality behind what is happening in Congo at the present time. We are witnessing the clashes of age-old ethnic hatred, stoking never-ending wars of extermination and retaliation, the reasons for which are lost in the mists of time. We are also witnessing the consequences of ill-defined borders, some of which were drawn on colonial maps in the last century. International economic interests are far from innocent parties, hovering like vultures ready to share out the vast natural wealth hidden in that part of Africa. Added to that is an uncontrolled profusion of armies from several countries, mercenaries of all kinds, on the payrolls of many bosses, bandits roaming at large or just ruthlessly bloodthirsty fighters. If they were only wallowing in desert sand and dust, we would not be here discussing a conflict that is threatening to turn into a massive regional tragedy.
President Laurent Kabila did not take the opportunity to install a genuine democracy in his country and dashed the hopes both of his own people and of the international community. He is now the bogus ruler of an enormous area where nobody respects anybody, where the law is based on summary execution and rifle butt justice, where the civilian population makes the biggest sacrifices, with more than two million refugees and countless dead.
Every attempt at bringing about a cease-fire has failed, from the Victoria Falls meeting to the recent meeting in Addis Ababa of the defence ministers of the countries involved. Since they cannot come to an understanding, I think we should question the Council about its political inaction and whether it might not be time for the European Union to make a fresh analysis, as Commissioner Joäo de Deus Pinheiro said, of the entire framework for cooperation with the countries involved in the civil and international conflicts in the Great Lakes region. Although the Commission - rightly so - has just stepped up its humanitarian aid to Congo, other European cooperation measures cannot be allowed to continue to feed other leaders' warmongering instead of benefiting the ordinary people involved. All of this needs to be re-examined, and we should look into the possibility of taking measures to suspend certain cooperation budgets unless the warring countries show that they have come to their senses.
Mr President, ladies and gentlemen, the Congo crisis, the crisis in the Great Lakes region, faces us with a new political and geo-political problem in some respects. Until now, in fact, two principles had been virtually sacrosanct when discussing Africa's problems. One was that local conflicts and wars were in a sense proxy wars, behind which lay the Western powers; the other was that Africa's borders were set in stone.
The Great Lakes crisis now teaches us, first of all, that the Western powers with traditional interests in the region - Belgium, France and latterly the United States - have largely abdicated their responsibilities, and, secondly, that a regional conflict seems to be casting doubt on the status quo of borders which, in many cases, were drawn not by Africans but by the European nations at the time of decolonisation.
Political judgements must therefore be made prior to any intervention on our part. Are these borders really inviolable? And, while reflecting on this matter, should the European Union not cast aside platitudes such as the maintenance of peace or respect for human rights? Not because they are unimportant, but because we should begin by setting ourselves a political goal: namely to help re-establish the balance and find what positive elements exist amidst so much human tragedy, by encouraging the African countries to become more self-aware and more autonomous. The European Union must ensure that this process is a peaceful one, that reason prevails and not force, as happens in the total absence of a strong foreign policy.
Mr President, ladies and gentlemen, Commissioner, we know that the recent conflicts in Africa, initially triggered by local ethnic issues, are now rapidly turning into all-out regional conflicts, affecting several countries and leading to thousands of deaths, millions of refugees, a progressive domino effect.
It is against that background that I wish to remind you of the situation in Angola. Although the presence of Angolan troops in the Democratic Republic of Congo is significant in itself, even more worrying is the decision of the Angolan Government unilaterally to suspend members of UNITA from their government functions and also to suspend members of that party from the Angolan National Assembly, even though they were democratically elected.
Those members of parliament are now being held in Luanda, unable to leave the city, subjected to all kinds of pressure and in many cases deprived of food and drink. This is a clear violation of the Lusaka Agreements, and now it looks and sounds as though the country is preparing for war. I think that the Council and the Commission should have something to say about the situation since it is a clear violation of democratic principles. We also feel that systematically denigrating and isolating UNITA, which is currently prevented from gaining access to Angolan or international communications, is doing nothing to help the Angolan peace process.
We still think it is possible, with the new mediator and support from the European Union, to avoid a new war whose scale, effects and duration cannot be predicted, apart from the fact that it could also result in a further escalation of existing regional conflicts. That is why we maintain that the European Union must do all it can to support the initiative of a regional conference, under the aegis of the United Nations, to bring about a final and lasting peace in the region.
Mr President, I had intended to participate in this debate by forgetting my personal opinions and telling myself that perhaps I would hear something new that would enable the problems in Africa to be solved. I decided to put all my convictions temporarily on hold.
I have therefore been listening very closely to all of the speakers. I heard them admit to having been taken in by Kabila, in the same way that tomorrow we shall be forced to admit to having been taken in by Mandela, though we know his good intentions are genuine; but all the news that we are receiving from South Africa speaks only of the ever worsening situation there. I listened to Mr Tindemans go through the usual arguments laying the blame on colonisation. But decolonisation took place a long time ago now.
It is true that colonisation did have its darker side, but the fact remains that, even if we contest the borders which the colonial powers established, we still have to admit that they often brought an end to wars that pitted African nations one against the other. Colonisation was by no means perfect, but when I visit the countries of the former French Union, I am not ashamed of what my country did there. They were not banana republics. There were ports, airports, roads, schools, health centres.
Today, the reality is that barbarism has engulfed many of these countries. However, when I hear people here saying that we need to help the Africans - although what does that really mean, if not advising them and arming them, which is tantamount to neocolonialism? - I am afraid that what people really want, in a very hypocritical fashion, is to impose a new colonialism that will cause more deaths than the old. Giscard d'Estaing used to talk about Africa for the Africans; he perhaps was not wrong, but I think we now should leave them alone. We cannot do anything more for them.
I would inform the House that I have received eight motions for resolutions tabled pursuant to Rule 37(2).
The vote will take place tomorrow at 9 a.m.
Mr President, the by now multiple and widespread crises and conflicts in the Great Lakes region, in the Democratic Republic of Congo and also in other nearby regions, are probably the most striking and far-reaching shake-up in the national and regional status quo since the era of decolonisation. Crises are no longer occurring within states, as in the past, but between states, calling into question a regional order which prevailed for almost forty years, albeit with many problems and severe injustices. This seems to me to be what is new about the current situation.
I believe that it is vital to try and prevent the status quo from disintegrating completely in this fashion. Not because the situation to date was inherently the most equitable, but because there is now a very real risk that new powers will gain control - powers based on ethnic oppression, in some cases genocide, on trafficking in arms, in some cases in drugs and in many cases in important natural resources. Therefore, respect for national integrity and a refusal of any drastic changes to national borders would prevent the situation deteriorating further and an even more unfair balance of power replacing the previous one.
My second point is this, Mr President. Until three or four months ago, it appeared - especially across central Africa, from Eritrea to Angola - that a new African order had taken shape, with new leaders, based on the geo-political premise of strong relations with the United States. That order has crumbled very rapidly: it was probably false and illusory, and in fact has probably now disappeared for good. This shows that it is not enough merely to seek out certain faithful or powerful - sometimes violent - allies in Africa; rather, it is necessary to construct and consolidate genuine processes for transforming and repositioning international alliances and relations.
Europe's role, in my opinion, is to intervene in such processes and launch new forms of cooperation to motivate, strengthen and render more useful our commitment to cooperation. Negotiations on the future of the Lomé Convention are to begin - with some difficulty, I believe - in a few weeks' time. Our commitment at these, Commissioner, must be to help design a new order, the protagonists in which must be the Africans themselves and their countries' democratic representatives.
Mr President, Commissioner, ladies and gentlemen, the remarks that we have just heard from Commissioner Pinheiro showed a great deal of prudence, which to me seems absolutely essential when faced with a problem on such a scale and of such complexity. But such prudence must be accompanied by a great sense of humility on the part of the European Union, two things which, to my mind, go hand in hand. Last April Mr Ajello, the European Union's special envoy in the Great Lakes region, when speaking about events that were taking place there, said that there was no military solution to be found. But neither, as everyone is well aware, is there a political solution that could be imposed on the states of the region.
It is firstly up to them to find a solution to the problem through dialogue and negotiations. Our role is to support initiatives aimed at establishing such dialogue and not to change potential participants or try and impose our point of view. We must show humility, as I said. Even though we want to secure peace as quickly as possible, we must remember that, in other regions at other times, the dialogue established to resolve such conflicts was long and drawn out. We should tirelessly encourage the heads of state concerned, but we cannot blame them for not finding an immediate solution, neither do we wish to impose one on them.
I would like to make two more remarks, ladies and gentlemen. We should not, unfortunately, expect too much - and I am the first person to regret this - from the Arusha Tribunal. We should, of course, give it our support, as the Port-Louis ACP-EU Joint Assembly resolution reminded us in April, but let us not forget the very accurate, if sceptical remarks made by the Union's special envoy in the region. One only has to visit Arusha and listen to a few comments to understand that, locally, they do not expect much except - and this is the heart of the matter - the assurance that such tragedies will never happen again.
My second remark: the Commission must, as called for in the Port-Louis resolution, maintain the supply of humanitarian aid and this issue alone requires as much attention and more resources than all the others. This was also reflected in the decisions you referred to earlier, Commissioner. You told us you were going to study this matter in greater detail before offering us any answers. I shall be very interested to hear what you have to say to us. Until then I am still in favour of continuing this aid.
Mr President, ladies and gentlemen, everyone will have understood that, whilst my group supports the joint text, I personally do not think that the Union can guarantee peace, security or stability in this part of the world. As one of the recitals in this texts says, I believe we need to help secure peace and not simply to ensure peace.
Mr President, Commissioner, as I wrote to you, I visited Kinshasa at the beginning of August, at the time of the first curfew. I walked about the streets alone with no problems whatsoever. At no time did I feel threatened. I had the opportunity to talk to young and elderly citizens alike, all of whom told me of their sympathy and support for Mr Kabila. They also told me how they did not understand why Europe had abandoned a Congo that had finally been liberated from the dictator Mobutu. They especially did not understand why European and American embassy officials had, as they saw it, fled.
We need to intervene on a large scale in order to help the people of Congo out of this poverty and suffering by means of emergency medical and food supplies. We also must control the arms build-up in certain regions and ask ourselves who is selling these arms and who is profiting from the sales. Belgium and other European states owe a large part of their current wealth to the exploitation of former colonies in the Great Lakes region.
We therefore have a moral duty to these people, whatever their ethnic background or religion. Africa is a natural complement to Europe; they have the resources we lack; we have the technology they need. Let us use this complementarity to benefit these stricken people.
I will end, Commissioner, by asking you why we are not taking the political initiative to confiscate, on behalf of Congo, the personal fortunes in property and liquid assets that Mobutu and his henchmen have amassed in Europe, including Switzerland?
Mr President, I shall be very brief and make just three comments. The first refers to a matter raised by two speakers here about the UNITA members of parliament who have been unilaterally suspended from the Angolan parliament. This is a question of principle: under no circumstances can the European Union allow members of parliament, freely elected in elections regarded as free by the local population, to be unilaterally prevented from exercising their function. This is a matter of principle on which I believe the European Union has already directly or, at least, bilaterally made its opinion known to the Angolan Government.
The second question concerns humanitarian aid: under no circumstances have we proposed or do we propose suspending humanitarian aid. This is a matter which supersedes ideology because it concerns human beings. As far as humanitarian aid is concerned, I must tell you that the men and women working for non-governmental organisations who dare to go inside the Democratic Republic of Congo are genuine heroes, I repeat genuine heroes. They are going to places where some countries did not even want to send their armed forces because they were considered too dangerous.
Finally I should like to say, with regard to the Democratic Republic of Congo, that a number of promises were made after Mr Kabila came to power, in particular by our partners on the other side of the Atlantic. I should like the European Parliament to know that what was promised - and I do not even know whether this has been paid yet - was up to 20 million dollars, in addition to the 90 million dollars which the European Union donated through the Commission just for rebuilding the roads leading to Kinshasa and for health measures (separate from other humanitarian aspects). You will, therefore, understand that when people call for consultation and concerted action with other partners who are not even willing to make funds available, I am very reluctant because it seems that sometimes other people want to spend our money for us. They will not be able to count on my support for that.
That concludes the debate.
TOPICAL AND URGENT DEBATE
The next item is the debate on topical and urgent subjects of major importance.
The first item is the joint debate on the following three motions for resolutions on Albania :
B4-0831/98 by the ELDR Group-B4-0836/98 by the PSE Group-B4-0843/98 by the PPE Group
Mr President, I believe it is very important that the European Parliament deals with the issue of Albania. I agree fully with the content of the resolution and would like to add only one point: it is absolutely clear that in a country such as Albania, where events are influenced so strongly by nationalism and violence, an opposition which takes advantage of the situation will inevitably bring the country to its knees. In this situation, it is important that we make it very clear that the European Union will not under any circumstances recognise border changes which are brought about by means of violence, regardless of which side this comes from, as this is obviously one of the fundamental causes of the dispute between the opposition and the government in Albania. We should make it very clear to all sides that the European Union will never recognise border changes brought about by violence.
Mr President, ladies and gentlemen, Commissioner, I would like to point out that I was present at the elections in Albania as an election observer. On the day before the vote, President Berisha received both myself and a fellow Member of this House as guests and pleaded with us to urge the socialists to recognise the election result. The election result, which many representatives of this House considered to be absolutely just and fair, despite all the problems which arose, gave the socialists an absolute majority. However, the situation which then arose was one in which President Berisha and his Democratic Party did not recognise the elections in Albania. This is one of the main causes.
Mr Karl Habsburg yesterday accused me of disregarding the law. I reject this accusation. I am not excusing anyone for the current situation in Albania. The assassination, like any assassination, is to be condemned completely. Parliament did so at the time, and we have also condemned it. Yet the fact is that today the former president and some of his party do not wish to recognise the results of the last election. Therefore, I fully agree with Mr Frischenschlager that the European Union must not recognise any border changes brought about by violence, and not in Kosovo either, given all the problems that I dealt with yesterday. To begin to do so would be to trigger a conflagration in the Balkans on a scale bigger than any we have seen in recent years.
Similarly, however, this House must recognise election results which have been achieved democratically. I would therefore ask our conservative colleagues to suggest to President Berisha and his supporters that they put an end to violence, recognise the election results and work in the Albanian parliament in a peaceful and cooperative way towards a better future for their country!
Mr President, I must say quite honestly that the resolution that we hope to adopt today, and that we drafted in a joint initiative, makes me sad as my group has tried constantly in the course of the last few months to implement a resolution on Albania and on the crisis in Albania, but unfortunately this failed in Parliament because of certain other groups. It is alarming that it required the assassination of Mr Azem Hajdari, a charismatic opposition leader, before a resolution on the actual crisis situation was drafted, particularly if we consider that this was the third attempt on Mr Hajdari's life. One assassination attempt took place in the Albanian parliament and another in his own home, where an attempted shooting took place.
Many people try to place the full blame on the opposition alone. The fact that the resolution was tabled here only after the assassination of an opposition leader shows that this is not quite true.
I would also like to discuss the fact that we only ever mention the Democratic Party in Albania. It is not the only opposition party. There are seven opposition parties in total, who usually speak with one voice and who have confirmed unanimously that the situation is not as clean and as legal as the government would often have us believe. Of course, Mr Swoboda, we in the House recognised the elections by a majority vote, despite the difficulties which you mentioned. However, we must also acknowledge that these opposition parties are all of the view that, where the law is concerned, there is a considerable state of confusion, not only in the opposition but also in the government, and that the most unfortunate methods are being used by all concerned, which undoubtedly aggravates the situation.
We must clearly do everything we can, particularly considering Albania's circumstances, to bring about stability.
Mr President, as Mr Swoboda said, the European Union helped Albania to acquire a democratically elected government in order to create and establish democratic institutions after the crisis a year earlier.
Today we have a new crisis, and we are again called upon to play a role which I think must be decisive. It is right to condemn violence, whatever its source, but we cannot pursue a policy of keeping our distance equally from both sides, because we are then doing nothing to help the development of the democratic institutions, and the problem in Albania is that one party - Mr Berisha's party - does not accept the election results, a thing which we would consider totally undemocratic if it happened in one of our countries.
I believe that today we should support democratic constitutional normality in Albania, because as Mr Swoboda correctly said, and I too would like to stress the same thing because I come from a country which borders Albania, any crisis there affects us all and any change of the political scenario brought about by an escalation of political violence will increase the political uncertainty in Albania, and not only increase it but create dramatic developments all over the area.
Mr President, when I hear certain people going on about democracy, I would like to remind them that Fatos Nano himself came from a totalitarian party, that he was a long-time dictator and that he was removed from power and convicted of criminal activities. I mention this because this no one else has! Similarly, much too little has been made of the fact that events are happening very quickly due to the assassination of one of the opposition leaders, following two attempts on his life. It is simply wrong and hypocritical to place all the blame on one side, as certain people are trying to do here.
We must work towards finally restoring law and order in Albania. The government has broken the law just as much as the opposition. It is obvious that this will, of course, be a very difficult task, as Albania is currently in a very dangerous situation. We must be very clear that there is a danger that the situation will assume epidemic proportions, but this is likely to begin in Kosovo rather than in Albania.
We have not yet done anything decisive about Kosovo. We only threaten again and again to take action, one example being the various air manoeuvres which in any case came to nothing. Our credibility has suffered greatly, and we should at long last present a more resolute front to the dictator, Milosevic, and commit ourselves more strongly to finding a solution in Kosovo. We hope that the situation in Albania will then soon ease.
Mr President, ladies and gentlemen, the murder of any politician, whichever side he belongs to, is repugnant to every true democrat. In this particular case it throws into sharp focus Albania's pressing need for political, institutional, cultural and economic - but above all ethical and moral - reconstruction. Those who, like myself, have had the opportunity to speak with Albanian refugees in Italy know that what they need more than anything else is a government, that government which it is so difficult to rebuild in such tormented circumstances. But the main reason for EU intervention is that, otherwise, the welcome being given to the Albanians by certain countries including Italy could turn to indifference, to general paternalism, the source of further problems and not a solution to the existing ones.
Mr President, after the events of last year there were high hopes when at last democratic solutions were found and elections and parliamentary alliances finally produced a new government under Fatos Nano, who had been illegitimately imprisoned. That government has achieved some important steps. It imposed relative calm in the country, restored a number of basic functions in the fields of public economy and administration, and pursued a moderate and realistic foreign policy, mainly thanks to the assistance and encouragement of the international community and the European Union.
It has not completed certain basic constitutional and administrative reforms, and has recently been facing a complex crisis in Kosovo. Some people in Albania have grasped that opportunity to try and create unrest and reclaim the power they recently lost, by exploiting the national sentiments of the Albanian people and pushing them into an impasse, in a nationalistic and irredeemable direction, taking advantage of the country's social and economic conditions and of the government's dispassionate attitude towards the illegal possession of thousands of hidden weapons. That is the opportunistic and irresponsible way in which Mr Berisha is behaving, with his inflammatory statements and actions. Such behaviour is dangerous for Albania and for the whole of south-east Europe. It destabilizes the fragile political order in Albania and increases the risk of dangerous interventions in the Kosovo crisis - and let us not forget that. It could lead to new waves of refugees, which we are already seeing in Greece and Italy. We cannot undermine the legitimacy of the elected Albanian government by keeping equal distance from it and from the armed factions which dispute it, calling for new governments in which the armed groups too participate. It is a different thing for us to ask the Albanian government to show prudence and moderation in consolidating the democratic regime and legitimacy. So far it has shown signs of doing so, and it merits our assistance in every way in the economic and political sectors.
Mr President, anyone who knows anything about the situation in Albania knows that it is extremely serious both socially and economically and from a humanitarian point of view, and they know that what is needed from both government and opposition now and in the future is restraint. Restraint in overcoming political differences, and willingness to talk. What this means now, in my view, is that the Fatos Nano government must do everything it can to find out who was responsible for the murder of Azem Hajdari, and also, first and foremost, that Mr Berisha and the democratic party must stop the provocation of the last week and their polarisation strategy of recent months. What happened last week was just the latest in a long line of incidents triggered by Mr Berisha over the last few months and we need to put a stop to them. I would therefore - and I hope the resolution will be adopted - urge everyone in the House who has supported Mr Berisha in the past to pass on the message that restraint and dialogue are the only solution to the situation in Albania.
Mr President, in the opinion of Alleanza Nazionale, the terrible crisis afflicting Albania - amply demonstrated by the events of the past few days - not only derives from institutional, economic and social shortcomings, but finds its roots and apparently inexhaustible succour in the loss of civic and moral values by most of the Albanian population. A few pathetic, incorrigible hard-liners, nostalgic for five-year plans and massed crowds marching towards bright futures, venture to blame evil capitalists and the market economy, but clearly this disaster is the consequence of decades of Communist collectivism, where no initiative could be taken unless it was authorised by the party nomenklatura, and where individual enterprise was crushed by the worst of the East European Communist dictatorships. So, present-day events are showing us that the only defence left to the Albanian population has been to resort to pre-industrial, pre-democratic values based on clans and tribes. Meanwhile the flight of illegal immigrants to Italy seems unstoppable. Vast areas of the countryside have been transformed into drug plantations, and prostitution and trafficking in stolen cars flourish under the direction of various Albanian bosses.
The first political judgement we can make is that the international mission led by Italy has been a failure, and the reasons are probably the self-imposed limits to its intervention and the lack of coordination between its different components. In conclusion, the European Union cannot but take a joint approach both to crises occurring on its borders and to those in the Mediterranean basin.
Mr President, obviously the Commission is also extremely concerned at the recent events in Albania. The assassination of Mr Hajdari, a leading politician in the Democratic Party, and the unrest which followed, if it was indeed a result of that, reveal the considerable instability within the country.
Increased violence obviously makes national reconciliation more difficult, even more difficult than it has been until recently. It is therefore fundamental, we agree, to establish calm and public order, and to carry out an investigation into the assassination and the mayhem which followed it.
At the same time, all interested parties should try to contain the situation, both in their statements and actions. We welcome the fact that Mr Berisha has already called for moderation although the calls for Prime Minister Nano to resign will not help to resolve the situation. We also think that it is inappropriate and disproportionate to request the waiving of Mr Berisha's parliamentary immunity and that of other members of parliament belonging to the Democratic Party with the aim of arresting them. That obviously would suggest that the aim of the unrest was a coup d'état, which is not what we think.
It is important to restore a climate for political dialogue and, from this point of view, we should support all mediation efforts, both those by the President, Mr Meidani, and by Ambassador Everts on behalf of the OSCE. Obviously we hope that the Democratic Party will take an active part in these talks. The main aim of the European Union's strategy must be to continue to help Albania work towards political stability, recovery and democratisation. Obviously, issues of public order and security are some of the most vital political priorities.
We are waiting for the WEU to propose a document containing options on strengthening public order and security, so that we can decide which actions we could support apart from those that we are already supporting. One thing is for sure: Albania is part of Europe and insecurity in Albania does not help to stabilise the Balkans. What is currently happening in the former Yugoslavia and in Kosovo is more than enough for us to deal with.
The joint debate is closed.
The vote will be taken at 5.30 p.m.
The next item is the joint debate on the following 15 motions for resolutions :
Burma -B4-0820/98 by the ELDR Group-B4-0825/98 by the PPE Group-B4-832/98 by the ARE Group-B4-0849/98 by the V Group
Afghanistan -B4-0823/98 by the ELDR Group-B4-0833/98 by the ARE Group-B4-0838/98 by the PSE Group
Death penalty -B4-0841/98 by the PPE Group (Philippines)-B4-0858/98 by the V Group (Philippines)-B4-0817/98 by the ELDR Group (Gaza)-B4-0821/98 by the ELDR Group (El Salvador)Cambodia- B4-0842/98 by the PPE Group
Equal rights for homosexuals: -B4-0824/98 by the ELDR Group-B4-0852/98 by the V Group
Sudan: -B4-0819/98 by the ELDR Group
Burma
Mr President, this is the third time this year that we have had to have an urgent debate on the deteriorating situation in Burma, and the third time that we have had to ask the Council and the Commission to take stronger measures against one of the most malignant regimes in the world. Let me give you some examples of what they do.
Members of the opposition are systematically arrested, imprisoned, disappear, are tortured and killed. In the last two weeks alone 187 members of the NLD, Aung San Suu Kyi's party, were arrested and imprisoned. This brings the total number of MPs and party leaders imprisoned since the beginning of the year to 783, 196 of them elected members of parliament.
Aung San Suu Kyi herself is under permanent restraint. This summer we have seen her twice detained on a bridge outside Rangoon, and prevented from talking to her supporters. Just yesterday she was again threatened by the military authorities, who warned her that if she continues to speak out against the government she will be imprisoned.
What is the European Union doing about all this? Burma's minorities are still suffering repression. They are used as forced labour on a huge scale and treated so badly that 130 000 have fled across the border and are now in refugee camps in Thailand, Malaysia and Bangladesh.
I spent two weeks visiting those camps and I was shocked at the terrible stories I heard. What is the European Union doing about the refugees who are sent back from Bangladesh simply to be used for forced labour again? What is the European Union doing about this?
Then there are the enormous quantities of drugs that Burmese farmers produce, often under duress, making Burma the largest exporter of drugs in the world, bigger even than Columbia, for example. What is the European Union doing about this? We have taken certain steps, but I have to say that they have done nothing to change the situation. What we urgently want to see, and I am speaking here for the whole House, are measures such as those backed by the United States, in other words a ban on investment and a total economic boycott. That seems to be the only thing likely to make this terrible regime think again. Commissioner, do something, put proposals to the Council and make it take action.
Mr President, Commissioner, for ten years now Aung San Suu Kyi has been calling for democracy in Burma. We have become used to it. For ten years now life has been made impossible for her party and for her herself. Fortunately their activities have drawn the attention of the world press, but she is occasionally forced to take the rare step of appearing or going into hiding in unusual places in order to keep that attention focused.
Fortunately the students have now taken up the gauntlet and thousands of them demonstrated to commemorate the violent clampdown of August 1988. It was the biggest demonstration since 1996.
The international community must not forget Burma, which is rightly one of only five countries which does not have relations with the Union. But, as Mrs Maij-Weggen said, we need to go further. The fact that democracy and human rights are being repressed justifies an economic boycott. It is quite simple. Foreign investors are the lifeline of this military regime, and half of the profit that the Burmese junta makes from investment goes to the army. We must go through with the boycott, otherwise the pressure on the regime will achieve nothing.
Mr President, Commissioner, I shall not look in detail at our motion for a resolution which, of course, condemns the Burmese military junta and calls for political prisoners to be freed, including the many members of parliament elected in 1990 and arrested a few days ago, and which refuses to accept Burma's participation in the EU-ASEAN and ASEM meetings and, through Amendment No 7 bis, calls on the European Union not to contribute to the controversial UNDCP project in Burma.
I would like to take this opportunity to say that, within the framework of the Committee on Development and Cooperation, and on behalf of the Group of the European Radical Alliance, on 2 September I put forward a proposal - which was accepted by the Committee - that we should launch the operation 'One thousand Members of Parliament for Burma' . One thousand members of parliament, as Michel Rocard proposed, including MEPs and MPs from the 15 European Union countries represented in this House - and I call on all my colleagues to sign up for this operation that we intend to launch - and from the Interparliamentary Union, so that this junta, which is both deaf and blind and only survives thanks to the drugs it trafficks, finally understands that it is faced with a large majority of elected representatives from the world's democratic systems. What is more, this is the best support we can give to this wonderful woman Mrs Aung San Suu Kyi.
Mr President, the three things we have to have an impact on in Burma to make the regime change are drugs, oil and tourism. All three were highlighted in a recent film by John Pilger on British television when he took secret cameras into Burma and filmed the slave labour from the prison camps under armed guard being used to build new tourist projects - a re-enactment of the building of the bridge under the Japanese terror in the Second World War. We must put a stop and try to boycott - and encourage everybody else to boycott - any tourist developments within Burma.
The European Union has a special responsibility because the major investors are in Europe. Premier Oil from the UK and Total from France are the major investors in oil. If the US Government was rather more active in stopping the drugs trade emanating from Burma than it is compared to South America, that would also be more effective. So if we deal with these three things, we might convince the SLORC that it is time to change and to restore democracy to Burma.
Mr President, I would merely like, on behalf of my group, to draw attention to the fact that in paragraph 2 they have criticised the Commission on one point, which is something that we have never done before in this House. Until now, we have always supported the Council and the Commission, of course, when they have made a statement against extra-territorial actions. You will surely remember the lively Helms-Burton and d'Amato debates which we had here in the House. We have held many debates, and the Commission and the Council have always had our full support.
I would like to ask you to change 'criticises' in paragraph 2 to 'notes' . This is a neutral observation. It would be in line with our overall policy.
If you cannot approve this, we will be in danger of no longer being able to explain our policy in future to the United States, which has always taken the same line on this (it is also the only one the State of Massachusetts follows). It will make our policy illogical, which will lead to a situation where the Americans laugh at us and we make ourselves look ridiculous. I would ask you to amend this point. I would be very pleased if the Greens and also the conservatives in this House could support this.
I believe that this was probably simply a small mistake. I do not believe that the House has suddenly changed its political beliefs from those it had in all the other resolutions and decisions that we have drafted thus far.
Afghanistan
Mr President, the tragic death of Colonel Calò, a United Nations officer, is the ninth in Afghanistan since the beginning of the year. The treatment meted out to women and, more generally, the lack of respect for human rights are there for everyone to see. The West, and the European Union in particular, could find themselves caught unawares by the Afghan question, out of a misguided sense of respect for cultures different from our own. Human rights are fundamental, the rule of law is fundamental, and both transcend cultures. We must have the courage to assert this with determination, so that the Taliban regime, recognised by only a very few States, soon has to either change course or step aside.
Mr President, Commissioner, ladies and gentlemen, I do not think we need to dwell too much on descriptions of the regime installed by the Taliban. We are well aware of what it means in terms of fundamental human rights violations. I would particularly like to draw the attention of the Commissioner and the Council, which is notable by its absence, to a problem that concerns not only Afghanistan, but also - as Mrs Maij-Weggen mentioned earlier in relation to Burma - the huge programmes aimed at wiping out drug cultivation.
Mrs Maij-Weggen said that in Burma drug cultivation was on the increase. The same is true of Afghanistan. And this occurs in spite of our very costly programmes which have been implemented by a special kind of taliban, by Mr Harlaki, of the UNDCP. Consequently, our motion for a resolution calls on the Council and the Commission to intervene so that, at least in countries where there is a dictatorial regime such as Afghanistan and Burma, these inefficient and very costly programmes are withdrawn at the earliest possible moment.
Mr President, the conquest of the whole of Afghanistan by the Taliban is a disaster for all its people. A regime has now been installed throughout the country which holds international standards of human rights in contempt, which degrades women and denies them education. It has destroyed much of the country's cultural heritage and has cruelly slaughtered fellow-Muslims who are Shi'ites, both from the Hazar minority in Mazar-I-Sharif, and Iranian nationals. It promotes terrorism both at home and abroad, causing threats and deaths, even among UN personnel seeking to relieve the misery there.While we must deplore the recognition and support given by Pakistan, Saudi Arabia and the Arab emirates - all who sought to intervene in the past, including not only the former Soviet Union but the United States and other Western countries, share responsibility for what has occurred in this unfortunate land.
In this age it is vital to condemn the atrocities committed and the large-scale infringements of human rights, and to demand that recognition of the regime be withheld until there is a complete change of attitude.
Countries which have recognised the Taliban should be pressed to break off relations to increase the pressure.
Such humanitarian aid as can be supplied to those who are suffering must continue, provided that the safety of those involved in delivery and distribution can be guaranteed.
The aim must be to seek a peaceful solution through the United Nations and not by military intervention by Iran. However, there can be no compromise whatsoever with the brutal inhumanity of the Taliban regime.
Our objective must be to maintain, without wavering, our demands for full recognition of human rights in Afghanistan.
Mr President, here we are talking about Afghanistan again, and there is no end in sight! If the Taliban in Afghanistan did not already have a reputation for disregarding all rights, we would have to remind one another of it daily. Who, apart from those in power - that is, those in possession of weapons - still has rights in this country once known as the land of the free? Contempt for human beings, in particular contempt for the rights of women and for political rights, is bad enough, but terrorism and massacres for ethnic reasons and murder are even worse. However, refusing one's own people humanitarian aid is among the worst. Drugs cultivation has also been mentioned.
We fully support this resolution's request to the European Union, the UN and the UNDP to revise their programmes and introduce new measures to ensure that the money which we really urgently need in other areas does not fall into the wrong hands.
Mr President, ladies and gentlemen, the violence of the Taliban regime, the widespread suppression, the violation of fundamental human rights, the international impact and the danger of an escalation of the conflict beyond Afghanistan, are all increasing daily. The European Parliament must, therefore, call upon the international community finally to take coherent action.
Priority must be given to affording the international aid organisations the necessary diplomatic protection to allow them to continue their work to help the impoverished Afghan population. This requires decisive and coherent action from the international community. It means that an attempt must be made to put an end to any form of support for the Taliban regime. The EU must bring pressure to bear on those states which, on the grounds of cynical political calculation, will still not stop at using the Taliban to further their own interests.
Death penalty
Mr President, we have here three resolutions on the death penalty in the Philippines, in Gaza and in El Salvador. Three death penalties in three different continents. The death penalty cannot be changed once it has been carried out, but the reasons for which it is imposed are varied and some of these certainly can be changed. From the point of view of human rights, therefore, the death penalty should not exist
We in the House have opposed the death penalty for a long time, and for this reason we call upon all three countries not only to refrain from executing the death sentences imposed, but also to amend their laws so as to abolish the death penalty or prevent its introduction. The death penalty has not been applied in the Philippines since 1976. In Gaza, human rights organisations have criticised both the procedure and its enforcement. In El Salvador, circumstances are somewhat different. It is planned to introduce it there, but a three-quarters majority is required to do so, which is why it is not even being put to the vote.
So we should not really even be voting on this issue, but if a vote is taken we would like to ask the other groups to adopt our amendment, in the interests of cooperation and equal treatment. However, our main demand is still that the death penalty should be abolished or not introduced.
Mr President, human dignity is inviolable, and the motives for the death penalty are contrary to human dignity. I believe that the House is in agreement on this. The right to life, contempt for state murder under the pretext of punishment, the risk of miscarriage of justice, the disproportionate number of victims among the poor, and violations of human rights by the criminal prosecution authorities are, at least in the Philippines, where 600 are currently under sentence of death, arguments for upholding the moratorium and appealing to the newly elected president to exercise his authority and adhere to the aim of abolishing the death penalty.
Leo Echegaray's repulsive crime must not be used as a pretext for getting round this policy. I think that we should be in agreement on taking joint action on this.
Mr President, the Liberal Group is vehemently opposed to the death penalty. There is no crime that can justify murder. It is also certainly not an effective instrument of criminal justice, either in Europe or anywhere else in the world, and this is why my group is very concerned at the recent developments in the Palestinian territories. Two people have been executed there recently and President Arafat refused to exercise his prerogative to commute the sentence despite appeals for him to do so.
At a time when the movement against the death penalty is gaining support throughout the world, the Palestinians are going in the opposite direction. Fortunately a great deal of criticism has been voiced within the Palestinian community, and it is to be hoped that criticism at home and abroad will persuade Mr Arafat and his supporters not to allow any more executions to take place and to make appropriate changes to legislation.
Mr President, ladies and gentlemen, I would like to make particular reference to the motion for a resolution tabled by the Group of the European Liberal Democrat and Reform Party on a matter which concerns us: the possible extension of the death penalty in El Salvador. On the one hand, El Salvador will be in breach of the American Convention on Human Rights which it ratified on 23 June 1978 and, on the other hand - as my colleagues Mr Bertens and Mrs Lenz have pointed out - it will also go against the position of the European institutions and of this Parliament itself.
I believe it is time to voice our concerns following the introduction of the proposal in the El Salvador Legislative Assembly by President Armando Calderón on 27 July. We hope that the motion will not be ratified, but think it is necessary to inform the El Salvador Parliament of our opposition to this matter and also to show that we intend to support the amendment tabled by the Group of the European People's Party.
Mr President, our group has for a long time rejected and fought against the death penalty. This is because we believe that with such a fundamental right, moderation becomes a vice when compromise is rejected. This is why we reject the death penalty, not only in El Salvador, but in China and the United States too, because we believe that if there is one thing that should be advocated in relation to human rights, it is their global and universal character.
This is why I believe it is important that this Parliament, in developing its international initiatives, should not apply double standards. For example, this week we have been discussing transatlantic relations and it has not occurred to anyone to question our relations with the United States, where the death penalty is still used quite frequently. Neither has anyone imposed any conditions for relations with the United States. This is why we condemn the death penalty with the same vehemence that we condemn the terms used in paragraph two of the motion for a resolution, which makes cooperation with a sovereign country like El Salvador - a positive and active partner of the European Union - subject to certain conditions.
Mr President, I should like to make the following point in reply to what Mrs Lenz, Mr Salafranca and of course Mr Gasóliba said: what is happening in El Salvador is a dangerous development and the president is sending out the wrong signal in seeking to extend the scope of the death penalty. I do not think that it was really the intention of President Calderon and the El Salvador Assembly to breach the 1978 American Convention on Human Rights, under which capital punishment is banned. I can reassure our colleagues in the PPE Group that the Liberal Group will of course be voting for the amendment linking European aid and relations with the non-adoption of this law. In other words we will do as Mrs Lenz asked.
Mr President, in discussing these three motions for resolutions, we are in fact talking about specific situations which are clearly unacceptable, namely, the executions that have taken place on territories under President Arafat's administration and the proposals that are being debated and discussed in El Salvador and the Philippines.
In this last case, Amnesty International has just condemned the fact that, if the moratorium on executions is lifted, one of the first victims could be a deaf-mute who has not even been able to hear the accusations levelled against him during his trial and of course has not had the opportunity to express his point of view.
Lastly, the key issue here is that on the occasion of the 50th anniversary of the United Nations Universal Declaration of Human Rights we could find ourselves taking a huge step backwards if, out of these three countries, the moratorium is lifted in two of them; in one the scope of the death penalty is extended; and in another more capital punishments are carried out.
My outright rejection of the death penalty was reflected in the words used by my colleague Mr Salafranca.
Cambodia
Mr President, our group tabled an urgent motion for a resolution on Cambodia to put forward three main points. Firstly, if the conditions in which the elections took place on 26 July were not entirely satisfactory - and they were far from it - it seems clear to everyone that we will not be able to build a democratic and peaceful future in Cambodia if this vote is disallowed. It is necessary therefore for everyone to accept it, even though, I repeat, voting conditions were not satisfactory.
Secondly, no political party, following these elections, is in a position to claim power on its own constitutionally and so a moral, political and constitutional obligation was created for the three main parties to cooperate. What is more, since we tabled this motion for a resolution - and perhaps this is a sign of the efficiency of this Parliament - these three parties have made unquestionable progress in terms of collaboration.
Thirdly, over the past few weeks, the Khmer government authorities have behaved in a worrying manner and they need to be aware that the European Union will not accept any measures to undermine either the spirit of the Paris agreements or the fundamental right of the opposition to express its views and hold demonstrations. We will not tolerate the threats opposition leaders have received to their freedom and lives. To counter this we have an important lever in the form of European and international aid. This is, to our minds - and this needs to be stressed - inextricably linked to respect for the Paris agreements and to the reestablishment by all the parties involved, and in particular the party that controls the armed forces, of an attitude based on compromise and interpartisan agreement which will help to restore peace.
Mr President, as I am sure you know, I was present in Cambodia as an election observer on behalf of this Parliament. I must say that the elections were, on the whole, fair and just, and 96 % of the European observers and 93 % of other international observers agreed on this. What is very unfortunate, as in the case of Albania, is that those who lost are not prepared to recognise the result of this election. However, there has been a welcome turn of events, in that the second largest party, the royalist FUNCINPEC, has given up its parliamentary boycott and will take part in parliamentary work.
This does not yet mean that they are prepared to take joint parliamentary responsibility, but a considerable force in the country has nevertheless given up its boycott, which may contribute greatly to bringing peace to this country. This is what the country needs most urgently and what we must support. I regret that I cannot comment more specifically on this. We can endorse the resolution, but I would ask for an addition to take account of this latest development, which is, after all, a positive one.
Mr President, I really wonder whether the elections that were held in Cambodia could possibly have been free and above board. I myself was an observer at the elections organised by the United Nations four years ago, the largest peace operation which the United Nations has ever carried out in the area. In a country shunned by political leaders for years and where they were not even welcome, you can hardly expect the political climate to be neutral. The way in which the media were refused access to a number of political parties which were not in power was highly significant.
The results are clear. Whoever the winner was, one thing is clear: democracy and the people of Cambodia are still the losers. Political demonstrations are the logical follow-up. We have already seen this and heard it, and for now all we can do is to call, quite simply but sincerely, for dialogue and for restraint from all parties. Hun Sen must be made to realise that he can forget about international support if he continues down the path he has chosen of ruling on his own instead of by coalition.
I have to say that I agree with Mrs Junker's amendment, which was tabled too late.
Equal rights for homosexuals
Mr President, for many years the European Parliament has tried to eliminate criminal legislation discriminating against gay and lesbian relationships, and it has done so successfully, as the Member States of the European Union have gradually abolished all such provisions, with the exception of Austria. I very much regret this and, therefore, hope that a large majority will vote in favour of the resolution being debated here today.
I would add that the European Union is constantly described as a community of values, and this includes human rights. Therefore, I consider it to be really reprehensible, particularly in the case of human rights issues, that an objection on the grounds of interference in internal affairs should be raised in a debate of this kind. That is what has happened in this case, and I think it is important that the European Parliament remains consistent and makes itself heard on human rights issues, even if this is unpleasant for my own country. Human rights represent a significant part of the European Union and, particularly in view of the forthcoming enlargement of the EU, it is important that the current Members have a clean record in the area of human rights. That is what this resolution is for.
Mr President, ladies and gentlemen, while we are here debating in the European Parliament, those who drafted this resolution are in Austria being publicly accused by the Christian Democrats of fouling their own nests. Regardless of this slander, we believe that human rights are indivisible. This Parliament is a reliable voice for human rights, but sometimes we have the impression that this voice grows louder with distance and quieter the closer we are to a place where human rights are being violated; if it happens within our own ranks, this voice often becomes almost inaudible.
Parliament, the European Commission of Human Rights and the Council of Europe have in numerous resolutions and declarations described the difference in the minimum age of consent for heterosexual and homosexual activities as a violation of human rights. It is not acceptable for countries to distance themselves from these human rights and to continue to practise their traditional antipathy, moralising arrogance and hubris on innocent people and violate people's privacy in order to indulge their own feelings of resentment.
I believe that it is time to treat these parties here in the European Parliament with the same intolerance as we treat other human rights violators throughout the world.
Mr President, on behalf of my group I would like to welcome the fact that we are today discussing the discrimination that continues to exist on the grounds of sexual orientation, both in our Member States and in applicant countries. As an Austrian Member of Parliament I, like the previous speaker, regret that our country has not yet succeeded in eliminating from the penal code one of the main forms of discrimination, the different age of consent for heterosexuals and homosexuals.
Mrs Flemming, the protection of girls should be as important a concern for us as the protection of boys. Repeated attempts in Parliament have failed due to the opposition of the conservative parties. It is because of this that in Austria alone we have approximately 20 convictions every year under this discriminatory offence. This does not set a good example to those countries wishing to join the Union and which we expect to maintain the highest of standards in this as in other areas.
In discussion, certain political groups always deny that non-discrimination on grounds of sexual orientation is a human right. It was only after the decision of the European Commission of Human Rights in the Sutherland case that this issue received a very positive response, and it was made clear that a different age of consent contravened Article 8 of the European Convention on Human Rights. I find it equally difficult to understand the argument that the EU bodies and in particular the European Parliament do not have the power to deal with this issue. As a Union we were already obliged to respect human rights, and since the Amsterdam Treaty came into force we are even more so. This will give us the chance - however inadequate - to achieve something.
It is well known that, in future, the Council - even if only by unanimous vote - could take the necessary steps to combat discrimination on grounds of sex, race, ethnic origin, religion, ideology, disability, age or sexual orientation. The Commission will have the right of initiative for this. In conclusion, therefore, I would like to ask the Commission whether it has any plans to make use of this right of initiative.
Mr President, Commissioner, ladies and gentlemen, firstly I would like to clarify what is at issue for us in the PPE and ÖVP Groups in this Parliament. It is not a question of discriminating against homosexuals. It is not a question of violating basic rights and human rights. The question of the age of consent is a national and not a European legal issue, and that is undisputed. Politicians must fulfil their responsibility towards young people. This is why, only this summer in the reform of our criminal laws, the Austrian People's Party voted in the Austrian Parliament to retain the current age of consent as set out in Article 209.
What is happening here and the reason for which we are rejecting this urgent debate have nothing to do with any desire to discriminate against homosexuals; rather, we do not wish to depart from our own legal precedents. However, we also want to take a stand against Austrian domestic policy being brought into the European Parliament by liberals, Greens and social democrats in order to discriminate against Austria, which currently holds the Presidency. Here, it is not homosexuals but the Austrian Presidency which is the victim of discrimination. I am also angry to see how my social democrat colleagues have changed their tune, as they abstained from voting when the law was going through the Austrian Parliament and here they are doing the opposite.
For this reason I would ask that this request for an urgent debate be rejected, and I stand by this. Not because we wish to discriminate against homosexuals but because we insist on maintaining our legal position and are acting no differently here than we would in Austria, although this is an incidental consideration. We have full support in the PPE Group for this position, although we all know that opinions vary widely in the individual Member States on the sensitive issue of discrimination against homosexuals.
Once again, I would say that the European Parliament is not the appropriate forum for making one's mark on a national issue for Austria. I consider it wholly inappropriate to bring this debate into the European Parliament, and I reject this most emphatically.
Mr President, I am not Austrian, but I would at last like to say to Mrs Stenzel that homophobia is not an opinion or a peccadillo, it is a violation of human rights.
Non-discrimination is now enshrined in the Amsterdam Treaty and all the same, I think that it will one day be necessary for us to implement it even if it goes against the grain. According my group, the Confederal Group of the European Left, nondiscrimination is unfortunately all too often not applied to economic and social issues, and I do not see why Parliament suddenly has to consider subsidiarity in relation to human rights. I would like to have a number of things explained to me because I agree with practically everything that has been said and I do not wish to repeat it all, but we are not making ourselves credible in the eyes of those countries wishing to join the European Union, which we expect to reach certain standards in relation to human rights and respect for them.
I would like someone to explain to me why a woman and a man have the right to have sexual relations at a certain age, why two women also have this right at the same age, but when it comes to two men, suddenly it is not the same thing. But what does this mean? Are Austrian men totally childish compared to women?
Are you not confusing - and perhaps this is the heart of the matter - homosexuality with paedophilia? If this is the case, you need to have some basic psychological or psychiatric training. You must understand that girls are also the targets of paedophiles and that women can be paedophiles too. So I wonder if we should organise a hearing one day, since we go in for that sort of thing, and for example invite the Austrian Presidency, the Czech government and other people who share this same homophobia. For this refusal, this 'subsidiarity' excuse boils down to just one thing: homophobia, and homophobia unfortunately hides many other forms of discrimination and human rights violations which in the past and in Europe's recent history have been widely condemned.
Mr President, let me first make it quite clear, though this is not meant to be an apology in advance for what I am about to say, that I do not make the mistake of lumping all homosexuals in the same category as those that display such bad taste in the 'pink parades' we sometimes see in my country. I respect everyone's right to privacy and no-one can accuse me of homophobia. But I have to say that I find it completely indefensible that this resolution should be classified as a particularly urgent and important issue and even worse that it should be dealt with under the heading of human rights. In my opinion this is positively insulting to those facing genuinely serious and urgent problems, and I think we can safely say that the problems confronting people in Tibet, Iran, Cambodia and elsewhere are far more serious than what we are discussing today. I also think that we tend to be extremely offhand in the way we deal with the protection of minors these days. I applaud responsible politicians for not systematically lowering the age of consent, and I also think that we must respect the different traditions which the Member States have here, even where the minimum ages for heterosexual and homosexual relations are different.
I think that anyone like myself who has children of 13 or 14 should really consider whether they want to see their children involved in sexual experiments with 17- or 18-year-olds, for example. As far as I am concerned - and this may sound oldfashioned but I am not ashamed to say so - I cannot approve of it and I believe that the vast majority of those who elected the Members of this Parliament would not approve of it either.
Sudan
Mr President, Sudan is the sort of country that Mr Vanhecke was talking about. 350 000 people are facing death for the umpteenth time and the Sudanese government is refusing to allow humanitarian aid through or to help it to be distributed. It is an unpardonable crime against humanity, and we have said time and time again that we must do something to stop it. The international community must be prepared to make sure that its humanitarian aid reaches those hundreds of thousands of people instead of being used as a pawn in a political power game.
We have tabled this motion for a resolution now because the ACP Assembly is due to meet next week in Brussels, and the Sudanese delegation is bound to complain again about the US bombardment and missile attacks and the suffering they caused. I could tell you now, word for word, exactly what the representative of the Sudanese parliament, if we can call it that, will say.
I do not want to say anything about the American attack, of course, but I would like to point out that Sudan has now found yet another reason to suspend talks with the Inter-Governmental Authority on Development, the countries surrounding Sudan which are trying to broker peace between Sudan and the south. As you know, there has been civil war there since 1956 but nothing was known about it until CNN began its broadcasts, because nothing exists without CNN. I hope that if this motion is adopted the European representatives at the ACP Assembly will make the point to the Sudanese that this is not just another resolution, but a resolution supported by the delegation and the whole of Parliament.
Mr President, when I spoke on the threatened war against Iraq in January and February of this year, I called it 'the war of Mr Clinton's penis' . I have to say that the bombing of Khartoum in Sudan - for which we have an amendment from the Greens - could be described as 'the war of Monica Lewinsky's dress' . You will remember it was three days into the hearings and was clearly a device to distract the world's attention from the Starr report and to reinforce Mr Clinton's image. That is why we have put this amendment down. We do not like the Sudanese regime, but we certainly do not approve of the American bombing of Sudan - or indeed Afghanistan. It is quite clear that there was no evidence at all that this was a weapons factory. It was a pharmaceutical plant, as lots of technicians testify, producing drugs to help people in Africa.
So whilst the resolution rightly condemns the Sudanese regime, we also want to condemn the United States Government. We hope we will get support from all Socialists, including new Labour Members. I am sure the President himself will be voting for this amendment. I look forward to his support.
Thank you for warning me.
Mr President, I shall try to be as brief as possible. As far as the situation in Burma is concerned I should like to tell the European Parliament that in July the Vice-President of the Commission, Mr Manuel Marín, and the President-in-Office of the Council, Mr Wolfgang Schüssel, met the Burmese Minister of Foreign Affairs in order to express the European Union's condemnation of the country's treatment of Aung San Sun Kyi and other opposition politicians.
Later, on 9 September, the Presidency of the European Union issued a statement on behalf of the European Union condemning the detention of opposition activists, a statement that obviously deserves the Commission's full support. I should also like to say that the Commission is still loath to support the United Nations Programme for the International Control of Drugs, designed to cut opium production in Burma, since under the present regime this project is unlikely to make any progress. The European Union's position on Burma will be reassessed in October to decide how the current position might be changed, if at all, as of 19 October.
I should now like to make three brief comments. As far as sanctions are concerned I should like to stress what was said by Mrs Erika Mann on extra-territoriality. You will recall that the European Union was and is involved in a battle with the United States in the World Trade Organisation, because we fully reject the idea of the extra-territoriality of laws. In this particular case, it seems that Massachusetts intended to apply sanctions to companies which entertained any form of economic relations with Burma, be they American or foreign, in particular European. Under no circumstances, as a matter of principle, can we accept this approach. That does not mean that we cannot regard the use of sanctions as something positive but those sanctions have to be applied in the context of the international community and according to rules accepted by everyone.
I should also like to say that the ASEAN forum will definitely be used by the European Union once again to raise the question of political rights in Burma. Finally, we have decided to fund jointly with the Friedrich Ebert Foundation the opening in Brussels of a Euro-Burma Office to publicise the situation and put pressure on the Burmese authorities.
As far as Afghanistan is concerned, I think that everything has been said. I should like simply to emphasise that, apart from our concern over the massacres in Mazar-I-Sharif and other equally dreadful situations, we are convinced that in no way can Afghanistan be considered as applying the law correctly. Similarly, we feel that human rights, in particular those of minorities or women, are afforded no protection whatsoever in the country. We have experienced certain difficulties with the Afghan authorities in conveying the idea that humanitarian aid has to be linked to certain basic principles of human dignity.
We are trying to negotiate with the Afghan authorities ways and means of being able, once again, to support those very minorities which are most vulnerable and least protected. You already know, and I confirm, that we continue to think that we should not formally recognise the Taliban movement and that we should continue the ban on all forms of trade links with the Taliban regime. We also still think that the problem of Afghanistan cannot be solved by military means or interference by neighbouring countries.
On that score, that I should like to say that my colleague, Emma Bonino, who has had first-hand experience of the Afghan situation, is still extremely active, both as Commissioner and as a woman who defends women's rights and human rights in general, in her attempts to change the state of affairs there. I think that we should pay a great tribute to her for her efforts which are so difficult and sometimes so little understood.
As far as the death penalty is concerned I should like once again to emphasise the fact that the Commission can take no other position than to support its general abolition, since from our point of view it does nothing to promote human dignity or develop human rights, nor has it been demonstrated to reduce crime. We recently made this clear to President Arafat of the Palestinian Authority, we have high hopes regarding El Salvador and, in the case of the Philippines, we hope that the moratorium will continue to be applied.
As far as the situation in Cambodia is concerned, I should like to say that I fully agree with what Mr Bourlanges said. He very clearly indicated the various factors involved in Cambodia. I repeat that, regardless of what has been traditional practice, we support this resolution without any reservation.
As far as homosexuals' rights are concerned, I would draw your attention to the following: all Member States of the European Union are signatories to the European Convention on Human Rights; the recent Amsterdam Treaty, in particular Article 6A, stipulates that we must fight all forms of discrimination based on sex, race, ethnic origin, religion, conviction, disability, age or sexual orientation. As a result the Commission can act in any of these areas to combat any discrimination that might take place.
Similarly, in respect of the accession of future Member States, it is obvious that these rules will also be applicable to applicant countries. I am referring in particular to a provision in the Romanian Criminal Code, Section 200, which we hope will be amended as quickly as possible.
Finally, concerning Sudan, I must say that the problem of Sudan is an old one, a serious one, and one which led to the suspension of cooperation relations between the European Union and that country. There have been various attempts to bring about constructive talks with the Sudanese government and to support mediation attempts. We welcome the recently agreed cease-fire, for a period of three months, and we hope that it will be extended, not only in time but also geographically, so that humanitarian aid can reach the people there. This is something of an encouraging sign. It is also encouraging that the parties in the conflict, as a result of mediation by IGADD, have also decided to meet once again in Nairobi in six months' time. This is positive since the round of talks which took place recently was unfortunately marred by an incident due to a lack of consensus on the solutions found. The European Union actively supports IGADD mediation and the efforts being made by IGADD's forum of partners but we repeat that in no way can we consider at present resuming cooperation with Sudan, because sadly the principles that led us to suspend that cooperation still apply.
Mr President, Mr Bertens and I have not quite gathered - our Portuguese is not very good - whether the Commission is now prepared to consider a proposal for a ban on investment in Burma to be submitted to the Council. We did not hear the Commissioner's answer on this specific point - could he repeat what he said?
For the third time this year we have asked the same crucial question in our motion for a resolution on Burma: is the Commission is prepared to follow the United States' lead by submitting a proposal to the Council for a ban on investment in Burma? That is the central issue, and since neither Mr Bertens nor I were able to understand the first part of the Commissioner's speech in Portuguese, I would ask him to give us a clear reply to our question. It is the focal point of the motion.
I can answer some of the questions on sanctions. The Commission is not empowered to impose sanctions. It is up to the Council, and on the basis of respect for our international commitments. You cannot impose sanctions that go against some of the things to which we subscribe. That does not mean that sanctions are altogether excluded but we will have to watch it carefully, in order, for instance, not to put into question the GPA, the agreement made on government procurement, in the WTO. That is one example. Sanctions are not excluded, but first we have to have a political decision by the Council, and then we have to study technically how we can introduce them without putting in danger some other signatories to some international agreements. Have you followed me now?
The joint debate is closed.
The vote will be taken at 5.30 p.m.
The next item is the joint debate on the following 14 motions for resolutions :
Floods in China -B4-0826/98 by the PPE Group-B4-0848/98 by the V Group-B4-0854/98 by the GUE/NGL Group-B4-0859/98 by the ELDR Group
Floods in Bangladesh -B4-0837/98 by the PSE Group-B4-0844/98 by the PPE Group-B4-0846/98 by the V Group-B4-0853/98 by the GUE/NGL Group
Forest fires in Spain -B4-0815/98 by the PPE Group-B4-0839/98 by the PSE Group-B4-0857/98 by the GUE/NGL Group
Forest fires in the Union -B4-0827/98 by the PPE Group
Forest fires in Portugal -B4-0855/98 by the GUE/NGL Group
Forest fires in Greece -B4-0856/98 by the GUE/NGL Group
Mr President, the sheer scale of the unprecedented flooding in China has prompted me to put down this motion for resolution expressing sympathy with the people and Government of China. The entire Yangtze valley and its tributaries have been flooded - a region in which 380 million people live, as many people as live in the European Union. Thirteen million hectares of crops have been destroyed which would be, I imagine, sufficient food to feed 80 to 100 million people. Three thousand people have lost their lives. I suspect that many more lives will be lost. Five million homes have been swept away and $20 billion worth of economic damage has been done to the country, 4-5 % of GNP.
I want to impress on the Commission and the Community the importance of showing sympathy and solidarity with China in this horrific disaster and urgently extending what help they can.
Mr President, I am sympathetic to the people of China, who have made enormous efforts to combat the floods. But I have to say that one reason for the floods was that the Chinese regime has systematically deforested and destroyed the environment in many areas, not only in China, but in Tibet, which they are still illegally occupying. They are now suffering the consequences. That is what I told the Chinese Consul when he came to see me this week.
I think the Chinese have now learned a lesson: they are going to have to reafforest, take care of the hydraulic system which coped with the floods for hundreds of years and try to protect the environment instead of raping it, as the Chinese regime has done over the past 40 years.
Mr President, in my country, the Netherlands, we too have suffered floods on a number of occasions. There is certainly no comparison in terms of the scale of the disaster, but there are similarities. In both cases environmental damage was the main cause. In the Netherlands it was high density development on the river banks and the lack of water storage capacity that caused the floods. In China it is widespread deforestation and the construction of a dam on the Yangtse river that have been largely responsible for the flooding.
I welcome the fact that the Chinese authorities have now become aware of the ecological problems that have caused this disaster, and I am delighted that the Chinese government has banned tree-felling along the Yangtse river. But I hope it will not stop there. I would urge the Chinese government to continue its policy of discouraging deforestation, and I rely on the Commission to support this policy in order to prevent such disasters from happening in the future.
Floods in Bangladesh
Mr President, I am talking about the floods in Bangladesh and China. The situation is almost unprecedented. I realise that in both countries a contribution has been made by a lack of attention to the environment, but nevertheless, the major cause is clearly climatic rather than anything else - partly precipitated by changes to the global climate regime.
In China it is the worst floods in 40 years, affecting 240 million people - one-fifth of the population.
In Bangladesh 30 million people are directly affected and 10 million need urgent financial aid. The Bangladesh Government appealed for $576 million of assistance and many people in the European Union - tens of thousands - have been moved by the graphic pictures they have seen of the devastation in both these countries. Of course we welcome the fact that ECHO has put in ECU 1 million but it seems less than fully adequate.
Last week-end I was at Holy Trinity church in Ashton-under-Lyne in my constituency at a function and it was decided that the traditional collection there, which normally goes to church funds, would be made available to alleviate the suffering caused by the flooding.
The Commission can take note of this and find other ways to give short-term humanitarian aid to both these countries. At the same time, as it says in the resolution, in Bangladesh and China it will be useful for us to give long-term technical assistance to help them alleviate some of these problems that may be caused by a lack of attention to the environment but it is in everybody's interest to ensure that both in China and Bangladesh these issues are solved in the longer term and do not reoccur.
Mr President, on Bangladesh - Glyn Ford is quite right - this is a major disaster. I was watching BBC World this afternoon and they had a major report on the situation in Bangladesh. These are the worst floods in their history and 25 to 35 million people are currently still relatively homeless and without economic sustenance. There is a major urgent need for short-term aid, and the Union has not given enough to meet the short-term food needs of the population or its medical needs. There is a major spread of dysentery and diarrhoea right across Bangladesh because of the impure water. We must give short-term aid as well as longer-term help - both in terms of trying to cope with the situation of flooding - which may mean major relocation for the population, and assistance and development in that direction as well. If we combine both those things then we can make a contribution in this area.
Forest fires in Spain
Mr President, the presentation of the resolution on forest fires in southern Europe is not intended as a ritual act: as in every other year, once the summer is over we come back and talk about fires. Certainly not! Unfortunately fires have become a veritable scourge for Europe: many lives are lost and irreparable damage is done to flora and fauna.
Sadly, this year's toll has again been a severe one. But whereas the environmental, economic and social consequences are serious, the reasons for the fires remain an equally serious cause for concern. Climatic conditions have undoubtedly played their part, but it has to be noted with regret that criminal action has much to do with the spread of this phenomenon in southern Europe. The response of the various EU countries' governments to arson, which could be described as eco-terrorism, has proved inadequate. The problem must therefore be raised once again at Community level, not merely to ask the Commission for a detailed report on the damaged areas, and not merely to request special aid for the stricken areas, but to pose a broader problem. We ask that more attention be devoted to forestry under the reform of the common agricultural policy; further, it is increasingly necessary to relaunch the environmental policies with a view to prevention, including education and training work to improve man's respect for the environment, but harsher punishment for arsonists is also needed. To take up one point from my resolution, I believe that governments should institute a 'crime against the environment' and, above all, create a register of the areas destroyed with a view to establishing an absolute ban on building there. The fact is, speculation remains central to the interests of criminal organisations.
Mr President, if I could begin with what our colleague Mr Burtone has just said, perhaps it would be better if fires were not categorised as 'natural disasters' because they are not natural disasters.
They are disasters caused by man, mostly for base economic reasons, and we find them on the agenda again and again.
Farmers' interests and especially the environment are hardest hit.
This morning we approved a resolution on climate change and one of the sources of CO2 emissions are fires like those that this year occurred not only in Spain and Greece, not only in the south of Europe, but also in Indonesia, Brazil and in many other parts of the world.
I therefore think that measures need to be taken in Europe and in the Member States to improve the Community's forestry policy, and we also need to work on ways of preventing and punishing those who cause disasters of this kind.
Mr President, to be honest, as a colleague pointed out before, the thought of discussing a resolution every September that simply reiterates that tens of thousands of hectares have been devastated in some Mediterranean countries fills me with sadness and even feelings of collective responsibility.
This is because - as Mrs González Álvarez said - we are not talking about natural disasters but very often the irresponsible acts of individuals.
And, sometimes, of institutions. We must always ask ourselves if we or our national governments are doing enough to prevent this phenomenon from happening every summer. There are 'base' reasons as was said before, but the lack of coordination in government activities is even more depressing, because we are talking about the protection of nature.
Mr President, all I want to say is that it is highly regrettable that this situation occurs year after year.
Mr President, if it were not so sad, it would be laughable. Every year, in September or October, we have massive forest fires in southern Europe, and we have had a great many fires, more than 5000 this summer in Greece, sometimes more than 200 a day. And this year, of course, we want to debate the issue again. As is clear from the resolutions, this is partly due to the fact that we do not really discuss the underlying causes. These are, firstly, controversial development and, secondly, unsustainable forestry. We need to do more than discuss a few methods of prevention, airborne firefighting teams, insurance issues and claim settlements.
First of all, we need adequate legislation, full implementation, qualified personnel and effective administration, and rather than lifting controls on development, we need to introduce compulsory reforestation.
Secondly, we need a form of forest management which makes proper use of biodiversity, spatial organisation and the separation of cultivated areas and natural vegetation in order to create forests in the Mediterranean region as they were in 500 BC.
I would now like only to mention one crucial point, which is the danger represented by eucalyptus. This burns extremely quickly and, in addition, destroys water reserves.
Mr President, ladies and gentlemen, in the context of the joint motion for a resolution supported by our group, the Group of the European Radical Alliance, we have tabled three amendments on the methods of combating these scourges, particularly through the establishment of a European fleet of water bombers.
The study we carried out and the statistics published show that an average of 400 000 hectares every year fall prey to forest fires in Spain, Italy, Portugal, Greece and France. These fires have many different causes and they play a role in upsetting the ecological balance. They lead to flooding, landslides, climate change and the destruction of flora and fauna. To fight them, each country has set up airborne teams, and has a system of operating that is difficult to change during the summer period.
As a result, bringing together national resources and making them available to help other countries is becoming a very appealing proposition. Bilateral agreements have been concluded for land-based civil defence operations, but these do not apply to the airborne fight against fires inside the countries since they only cover the border areas.
Our motion involves providing the relevant countries with the resources they need to fight the fires. In order to this, we would have to lease five Hercule C 130 type aircraft; this is a very effective land-based aeroplane with delayed dropping and a capacity of 12 tonnes. The base of this fleet would be established at the most central point of those areas at risk. This would result in more rapid, decisive intervention, since we know that the power of the resources used, along with the speed of their deployment, together represent the most important factor in the effectiveness of the fight against forest fires.
The cost of this operation for one summer period of three months and for five aircraft, with an approximate one-hour flight, would be approximately ECU 6 million, which could be assumed by the Union and by the countries making use of the facilities. It is not an exaggeration to say that it is financially viable.
Your agreement on these amendments, ladies and gentlemen, could lead to an own-initiative report, which is likely to confirm the viability of the European fleet of water bombers and allow it to become operational as soon as possible.
Forest fires in Portugal
Mr President, rather than speak about Portugal, where measures, including material means, have been coordinated and there has been a political effort, I should like to take this opportunity to emphasise the overall context of the joint resolution on which we are to vote, a context which underlines the importance of adopting a Community forestry policy along the lines suggested in the Thomas report, taking account of the specific requirements of the Mediterranean region.
I should like to emphasise the need to adapt the forestry policy aspects of the common agricultural policy in future, and also to highlight the importance of regional and local planning for forest areas. These are regional planning issues and questions of protecting environmental wildlife in southern Europe and in the Mediterranean countries because, when it comes down to it, these September resolutions have resulted from the fact that other measures were not adopted in time.
Mr President, ladies and gentlemen, once again this summer a large number of huge forest fires hit various southern European countries including Portugal.
First of all, of course, we should think of the victims and call for Community aid. Apart from the call in the resolution for the Commission to earmark the necessary budgetary amounts, the European Parliament ought also to look into the advantages of creating its own budgetary line for assistance in cases of disasters.
We are aware that some of these fires are of criminal origin while others are the result of climatic changes leading to lengthy droughts and heatwaves. It is therefore vital to pay more attention to prevention, and greater support will be needed from the European institutions to help increase efficiency in fighting forest fires. For example, the common agricultural policy could help to prevent these disasters, and a European forestry strategy is also something we should look at. It was supported by the European Parliament when it approved the Thomas report. For all of these reasons, along with other colleagues we back this motion for a resolution and seek the support of the European Parliament as a whole.
Mr President, I will not take all my speaking time but I cannot speak with all the voices I have around me, so please ask Members to be a little quieter.
It is a fair point, you are quite right. Would Members please take their seats.
Mr President, Commissioner, I should like to say that, contrary to the opinion of all those who have claimed that we must set up a complete 'fire industry' to combat fires in the summer, I should like to say that when it comes to Mediterranean forests it is a common mistake to think that fires can be fought in the summer or that fleets of planes or hundreds of firemen are needed.
Mediterranean forest fires must be fought in the winter, in the autumn, in the spring, when there is no heat - in other words, by cleaning and preparing forests, by monitoring them, by sending workers into the forests to clean them up, since generally forests are owned by all kinds of different people and bodies and nowadays they are not populated as they were a hundred years ago.
The only way of protecting forests is by cleaning them up, the only way of protecting forests is by building roads and paths which block fires and prevent them from crossing from one side to the other. We therefore need to pay forestry workers to create fire-breaks or fire-lanes, 50 to 60 metres wide. There are areas in Portugal where there are no fires. Why? They are huge areas but they are guarded and kept clean and they are protected by fire-breaks and fire-lanes. Otherwise it is not possible. Here I am speaking of fire disasters because European policy on Mediterranean forests has been a disaster - mainly because of systematic opposition from countries with well-kept forests but also with more temperate, cooler climates than ours. We have to counteract the idea that fires are fought with the help of planes in the summer. Fires are fought in the winter by preparing forests so that they do not catch fire.
Colleague, let me interrupt you. Mr Willockx, it really is very rude to have a series of conversations round the Chamber when someone is trying to speak. Would the colleagues around Mrs Mann please take their seats. The speaker is finding himself disturbed by the noise.
Mr President, let us set them on fire!
Forest fires in Greece
Mr President, the facts and results of the forest fires in Greece are well known, and are mentioned in the resolution we are debating, which I of course support.
The consequences for the future are more dramatic: flooding, micro-climatic changes, and the deterioration of the environment and the ecosystem. Mr President, even at the risk of becoming monotonous, let me repeat the causes: the absence of a land register, which encourages people who presume they are free to encroach upon the land, complete anarchy in the disposal of waste, which leads to illegal landfills that the local authorities cannot or do not wish to control, and unclear laws and shortsighted draft legislation in Greece concerning the reforestation of the areas devastated by fire.
Let me however say a word about the Commission too. It is not acting as it should. Since July, following an urgent question of mine, Mr Fischler should to have informed me of the number and efficiency of plans for fire-prevention in Greece. He did not do so. That is not just an irregularity, it is a sign of indifference about what happens in Greece, and that neither reflects credit on the Commission nor helps us.
I would also like to thank all those who, from Italy, Germany, France and Russia, by sending pilots and aircraft, helped us this summer to keep the vast damage due to forest fires in our country down to the minimum possible.
Mr President, ladies and gentlemen, I shall try to be brief. On the subject of the floods in China, apart from confirming the numbers already quoted during the debate, I should like to say that ECHO is already present in China although, as you can imagine, the scale of the disaster is such that ECHO is having to concentrate on certain more priority areas and in particular food and medical assistance to the least favoured. In any case, ECHO has sent its expert to China to identify and assess the needs so that ECHO's actions can also be coordinated on the ground.
I should also add that, as part of the relations between the European Union and China and as suggested in the European Parliament's draft resolution, we can clearly cooperate on offering assistance and co-financing studies aimed at identifying the environmental and other causes and finding possible solutions to these disasters.
As far as Bangladesh is concerned, this is another catastrophe of huge proportions - after all, it has affected 60 % of the country's territory and around 30 million people - and there, too, ECHO is involved with humanitarian assistance, in particular in terms of food and public health. I can also now announce that a task force has been set up by the Commission, involving ECHO, DG I-B and DG VIII, with the task of ensuring the coordination of the European Union's response or, at least, that of the Commission to the disaster in Bangladesh. ECU 1 million has already been sent but it is obvious that more will have to be sent since the estimated needs are far greater than that.
As far as the fires are concerned, I should like to say that Community action on forestry, the protection of risk areas and protection measures have always been carried out in close cooperation with the Member States. I can also say that between 1992 and 1998 around 700 of the fire prevention projects presented by the Member States were approved and received Community co-funding to the order of ECU 84 million. This cooperation is carried out within the Standing Committee on Forests and, in particular, thanks to the Community system of information on forest fires, a very useful assessment and monitoring instrument which could be more effective had not the budget authority reduced its budget from ECU 23.5 million in 1996 to ECU 16 million in 1998.
I should also like to say that the current regional development programmes include a number of fire prevention measures such as reforestation but, as you know, the Commission does not have the extra funding to assist affected regions. Any action will have to be part of a reprogramming of the Community support frameworks or of single programming documents negotiated with the Member States. In response to one Member, I should also say that, as part of Agenda 2000, the Commission is still proposing forest protection and reforestation measures.
Last of all, I should like to inform the European Parliament that the Commission is preparing, on the basis of the Thomas report, a proposal for a European forestry strategy which will obviously be presented to the European Parliament and to the Council - at least we hope - by the end of this legislative period.
Thank you, Commissioner Pinheiro.
The debate is closed.
We shall now proceed to the votes.
Mr Fabre-Aubrespy first wishes to raise a point of order.
Madam President, I would like to make a brief reference to Rule 19 of the Rules of Procedure, before we start debating the reports on the agenda.
I have seen a report by Agence France Presse that quotes a source close to the Presidency of Parliament. It states that the new Hemicycle could be provisionally opened by Parliament between the middle and end of November 1998, and officially opened in December. But it still has to be equipped, in particular with the electronic voting system. Some people are wondering, in that case, whether it might be better to wait for the next Parliamentary term, that is, July 1999, before beginning to hold partsessions in the new building.
Also, according to the report, hundreds of workers are still at work on the enormous building site. Stunned by the beauty of the new building, all in glass, which stands elegantly on the banks of the Ill, it - the source - estimates that the cost of maintaining the building will be enormous.
I would therefore like to know how the President can allow people close to him to speak on behalf of him in this manner - a manner that implies a source close to the President - and to state that Members are wondering whether or not they are going to have to move into the new buildings.
This is not Question Time, Mr Fabre-Aubrespy, and we cannot respond to every report that appears in the press. I note what you say, and we shall see what comes of this report.
Mrs Oomen-Ruijten has a point of order.
Madam President, I should like to make a personal statement under Rule 108. A motion for a resolution has been tabled on capital punishment in the Philippines, and we naturally read through all the texts very carefully. We in the PPE Group are opposed to capital punishment. Now, I realise that in the nine years or so that I have been here I have made a few enemies, because I have not always been able to please everyone all of the time. I also realise, and some of you know more about this than I do, that the Philippines may also have a little score to settle with me, but looking at the text of the motion on the Philippines, the words 'whereas the newly elected President, according to a Reuters report, has said on radio that he would not grant clemency to Oomen-Ruijten, one of those under sentence of death' really seem to be going a little too far. I would therefore ask you to change the text.
Thank you, Mrs Oomen-Ruijten.
We shall now proceed to the vote.
VOTES (continuation)
Madam President, I should like to ask you something. The person in seat number 85 has taken a number of photographs of this side of the Chamber today. Mr Seppänen regularly takes photos of this side of the Chamber. I know that Hans-Gert Poettering is very attractive, but I would really prefer people not to take photos in the Chamber. I wonder what they are for?
Taking photographs in the Chamber is not allowed without permission. I would ask you to stop doing so.
Madam President, I would simply like to know what is going to be done with this film.
I hope you have been reassured and that we can continue with the vote.
No, Madam President, since we have rules in this House I would ask you to ask the gentleman in question, or perhaps he can explain himself, what he is doing with his camera. Perhaps there is no film in it, in which case I would be perfectly happy.
Taking photographs in the Chamber is not allowed without permission. We shall look at this incident, since this particular matter is not covered, and it will be considered in the Bureau.
Madam President, we are all quite open with each other here in the House, and I would like to ask Mr Seppänen through you why he is taking photographs and whether he would be prepared to hand over the film, if there is a film in it.
I would prefer not to have a detailed discussion here. A Member is entitled to be here in the Chamber, but this incident is a rather unusual one and so we shall look at it in the Bureau. I do not wish us to discuss the matter any further now.
Madam President, I have made a personal statement on behalf of this side of the Chamber. I gather that Mr Seppänen would like to reply, and I would like to ask him exactly what he is doing. It is not the first time that I have seen him do it.
Do you wish to make a statement on this now, Mr Seppänen?
Madam President, I have taken photographs of the European Parliament sitting, to keep as mementoes. I cannot go up there to take photographs as I am a Member of Parliament, and, obviously, I am entitled to take home mementoes for my own use.
Madam President, rules are rules and I think Mr Seppänen should hand over his film.
Mr Cox wishes to raise a point of order.
Madam President, I wonder why the honourable Member did not find the Liberal Group photogenic. We are so upset we were not included.
(Laughter and applause)
I would say that that resolves the matter. We can now continue with our work.
That concludes the votes for today.
Madam President, I would ask for the attention of the House for a moment. We concluded our discussion of the Marinucci report this morning. There is no need to postpone it as we can certainly vote on it. It should not take long, given your very capable chairmanship.
Today's sitting lasts until 8 p.m. and we cannot simply go on beyond then. Tomorrow we have a whole series of votes on women's issues, and so it would have made sense to group them all together. I shall now ask the House if it wishes to vote on the report now. Your wish is my command!
(Parliament decided to continue voting)
Madam President, could you tell me whether or not the roll-call votes that took place during the votes this evening will be taken into consideration for Parliamentary allowances. If they are, all those who left straight after the votes at midday will be surprised next week.
The rule is, Mr Happart, that all the votes on a Thursday are taken into account. Each and every Member is aware of the implications of that.
Madam President, we agree with the rapporteur. I would like to propose an oral amendment because we have been misunderstood. We are not calling for legislation to establish the right to part-time work, but for legislation to regulate voluntary part-time work.
Therefore, the text would read as follows: ' Calls urgently on the Member States to provide legislation on voluntary part-time work and calls on the Commission to encourage and coordinate action in this field'.
We cannot, in fact, ask that everyone everywhere has the right to part-time work. Companies would no longer function. It is unrealistic. But the House must understand what we mean, as I think the rapporteur does.
The rapporteur has signalled to me that she agrees to that.
I do not believe that is the same. The question is whether firms should be forced by a specific individual right to take the relevant organisational measures. That is something quite different from what Mrs Lulling has proposed. Mrs Lulling is only calling for provision of legislation on the issue. But here it is a question of a clear individual right. That is something different. We really must not confuse the two.
A request was made to which the rapporteur agrees. But if this is to be approved, I also need the agreement of the House, in other words if there are objections, they must be respected. If 12 Members object, I cannot put this to the vote, since because an objection has been raised and must be respected, the text must be put to the vote in its original form.
(More than 11 Members rose to object and the amendment was thus not approved)
Madam President, my colleague in seat 10 A is speaking into a mobile phone. In my opinion it is inappropriate from the point of view of other MEPs here to use a mobile phone in this Chamber, and I would hope the President takes note of the matter.
The use of mobile telephones is not allowed here. I hope that no one is now going to ask for a recording to be made. I really would ask Members to stop behaving in this way, which is becoming quite ridiculous.
Madam President, I think I should tell Mr Seppänen that I have just used my mobile phone, because this telephone is out of order, to warn the secretary-general of my group to find out what has happened to Mr Seppänen's film.
That may once again be a reason, but I would point out that all the political groups have telephones here for making urgent calls and they should be used in such cases. I should like to make that quite clear again.
Madam President, thank you for having taken the vote, and I thank my colleagues for having adopted the report. I would however say that the vote against the possibility of earmarking a part of the Structural Funds to tackle women's unemployment is highly regrettable. I know it is not true that Mr Flynn said as much in Porto, but if he had done so he would have been right, because now it is Parliament which chooses not to request these funds. You did not say so in Porto, Commissioner, and you told us as much this morning. The press said it but you denied it - and I believe that - but now you could say it: regrettably, this House has told you today - and I do not know why - that it is not right to earmark a part of the Structural Funds to tackle women's unemployment. I do not know who voted that way, or why, but I believe that it was a mistake.
Madam President, it is an incredible disgrace for this House that, due to the intransigence of some parliamentary groups, we were not in a position to adopt a text on Kosovo, and this in the dramatic situation of unutterable misery which currently exists there. In my opinion, we must in the near future concentrate vigorously on two points. The first is to demilitarise Kosovo and to replace the mercenaries and groups of soldiers marauding there with an international peacekeeping force, and the second is to put police, administration and jurisdiction back into the hands of the elected authorities in Kosovo. We should be able to reach agreement on this minimal programme. We should concentrate on this, and then we can avoid disgraces such as we have seen today.
Madam President, I agree with Mr Posselt that it is a disgrace that we cannot reach agreement. However, I would like to request that Mr Posselt and his friends look for the common ground in this difficult issue. If you think that a majority can only be achieved by taking a tough line, you have seen today that this is not possible. Please seek the common ground with the social democrats in the House on this important issue, and then we will be able to reach agreement.
We voted differently from the majority of our group on the resolution on Kosovo. We consider that the use of military force requires authorisation from the UN Security Council. In addition, we consider that neither the European Parliament nor the Council should take a position on the use of military force, but that that decision belongs to NATO, the WEU and to individual Member States.
Castagnède report (A4-0252/98)
A review of the VAT system is to be welcomed. The Commission also proposes application on a trial basis of a reduced rate to certain labour-intensive activities. There is no need, however, for any immediate approximation of rates. Several countries with high levels of value added tax put the accruing revenue towards public sector expenditure.
The French socialists, as they said during their election campaign a year and a half ago, are in favour of a general reduction in VAT. It is an indirect tax and affects people regardless of their income; I would even go so far as to say that it damages the most disadvantaged social categories, since they represent the group that spends the highest proportion of its income on consumption. At the same time, we know all too well that we must do everything in our power to ensure that the launch of the euro takes place under conditions that inspire confidence, particularly as regards budget balance. So what should we do?
In my opinion, we must find pragmatic and prudent responses to the problem that are also effective, in other words, implement reductions in VAT targeted at certain goods or services which we believe are essential, as Annex H of the Sixth Directive on VAT provides.
I am thinking firstly of a reduction in the rates applied to CD-ROMs, with a view to both ensuring that this product receives the same treatment as books, and promoting a technology of the future, in which it is essential for the European Union to be competitive. That is why we voted in favour of Amendment No 4 tabled by the Group of the European Radical Alliance.
We also believe that lower rates should be envisaged for the construction and refurbishment of local authority housing, collective refurbishment, and access to justice for the most disadvantaged. Such provisions already exist - or, in the case of low cost housing, are about to be completed - in France, but we believe that we need to go even further. We need to go further in lowering rates, and further in coordination with our European partners. To guarantee the single market and fiscal harmonisation, and to prevent unfair competition, we must move forward together and with consensus on these issues. We are also in favour of the ideas behind Amendments Nos 3, 5 and 6 by the ARE Group that stress the desirability of such a coordinated reduction.
Finally, I would like to say that I support, in particular, the request from the European Parliament to the Commission in paragraph 6 of the resolution of the report by Bernard Castagnède for a directive that would allow reduced VAT rate to be applied to certain labour-intensive services 'on a trial basis'. I am thinking particularly of the provision of home-based services, a category which forms part of the French National Plan for Employment drawn up in the wake of the Luxembourg European Council. The Commission stated that it was prepared to support this category in its communication of 12 November 1997 on labour-intensive services.
But I must add that, in this field, we cannot be satisfied with experiments. We must move as quickly as possible to a binding legislative text. The Commission and the Council must be aware of our determination to move forward on this issue. It is of extreme importance and reflects a long-standing concern of French socialists, who are convinced that such a measure would not only benefit consumption but also employment.
This report contains a comprehensive proposal to harmonise VAT rates in the individual Member States and for a new common VAT system based on taxation in the country of origin, something we are unable to support. In our opinion, tax and excise duty policy is a purely national matter, and the Union therefore should not interfere in the Member States' ability to pursue an independent economic policy.
The report emphasises that reduced rates of VAT may be desirable on social grounds, with a view to avoiding the regressive consequences of VAT. It is also indicated that lower VAT may have beneficial effects on employment and limit the extent of 'black' working. We agree with these points, not least because the rates of VAT on food, for example, impose the same burden on high and low income groups and thus have an unequal financial impact on different groups in society. However, we believe that it must be left to the individual Member States to decide what kind of social and labour market policy they wish to follow. Social policy considerations should not be used as a pretext for further integration within what are separate areas of cooperation.
The report also states that rationalisation and updating of the scope of the reduced rates of VAT must not have any significant impact on the level of public revenues. This is an important point. In Denmark, we have a standard rate of VAT of 25 %, which is substantially higher than that in other Member States. The proceeds from this source of revenue provide a major part of the financing for the Danish welfare state.
It is therefore important to point out in this context that it appears from a background note from the Danish Tax Ministry to the European Committee of the Folketing on the proposal for a Council directive amending the Sixth VAT Directive that a change in the rules on allowances and the establishment of a system of rebates, with reimbursement of VAT on purchases made in other Member States, 'would involve a loss of yield to the Treasury of between DKR 1 and 2 billion' (Tax Ministry ref. 5.98-221-29).
Implementing the proposals in the report would inevitably have considerable economic consequences for Danish society and thus affect the level of public revenues. We regard these economic consequences as unacceptable. We also believe that it is the people and the elected Members of Parliament in the individual Member States who should take the sovereign decision on economic targets and the resources for developing their societies. Such measures should not be dictated by the EU. This report is therefore a step in the wrong direction.
I cannot vote in favour of this report since I do not share the view that value added taxes should be approximated (paragraph 8). Neither do I believe that our VAT system should be based on the principle of country of origin (paragraph 1).
I have already taken the opportunity to discuss certain points concerning the issue of the reduced rate of VAT for labour-intensive services and products, mistakenly in reference to Mr Secchi's report.
I would now like to look briefly at Commissioner Monti's arguments. I think it is a very good idea to take account of local or regional economic importance in order to agree an experimental clause with the aim of compulsory harmonisation or coordination of tax policy in the future euro countries, an aim which we, in principle, support.
I only wish that such positive reference to local or regional economic cycles would become a central element of EU policy.
The motives of protectionism (Amendment No 2 of the Group of Independents for a Europe of Nations) and the promotion of certain industries (Amendment No 8 of the Confederal Group of the European United Left - Nordic Green Left) would be best left out of the difficult process of developing a European value added tax system; otherwise, we would never achieve workable common regulations.
Hendrick report (A4-0202/98)
It is by now undisputed that small and medium-sized enterprises, or SMEs, play a key role in the European Union. They play a leading role in economic growth in Europe and are one of the main sources of job creation, which is highly significant in view of the current situation in the Union where we have 20 million unemployed. And we should not forget that at the 1997 Luxembourg jobs summit the heads of state or government set themselves the task of improving this intolerable situation. I should mention that SMEs currently make up 99.8 % of companies currently in existence in the EU - with small and medium-sized enterprises making up over 80 % - in which 66 % of Europe's working population are employed; their turnover accounts for 65 % of the EU total.
The importance of these companies in the EU is also highlighted by the fact that, firstly, they react quickly to market developments and are thus particularly useful in promoting new technologies, and, secondly, they can concentrate on economic niches and thus increase Europe's competitiveness by creating highly-skilled technology-related jobs. They also play a considerable role in supporting regional development. I can say this as a native of South Tyrol, as I come from a small region which has a healthy economy based exclusively on the performance of small and medium-sized enterprises.
In my opinion, support from the EU should concentrate in particular on standardisation and training networks, environmental management and access to sources of finance. It is in these particular areas that SMEs come up against hurdles and obstacles. For this reason, the Commission should develop specific programmes for young entrepreneurs which promote and support training in administration, the use of new technologies and above all the creation of networks between companies.
What I hope to highlight in this speech is that the creation of several capital markets in the EU in favour of SMEs is highly desirable, partly because SMEs often find it very difficult to obtain capital for start-up and investment. In brief, I fully agree with the comments made by the rapporteur, Mr Hendrick.
I must congratulate our colleagues on these two reports on the fifth annual report of the European Observatory for SMEs and the communication from the Commission on European capital markets for SMEs: prospects and potential obstacles.
SMEs have, in fact, represented this year the greatest source of job creation. However, unfortunately, the large European institutional investors and the banks are all too often cautious towards small and medium-sized companies that, for them, represent a risk. Nevertheless, the European market has certain capital markets for certain categories of SMEs, often the most innovative and the most competitive. The fact remains that the number of European SMEs quoted on the markets is very low in relation to their potential to generate wealth and employment.
The communication from the European Commission is therefore a step in the right direction. Nonetheless, the points highlighted by our rapporteur are fundamental and I hope that the Commission will be able to give them greater consideration. I would emphasise, in particular, the importance of completing the single market as soon as possible; it must form the basis of the new European capital market for SMEs.
Moreover, we welcome the fact that the fifth annual report of the European Observatory for SMEs for 1997 concentrates mainly on assessing the effects on SMEs of the completion of the internal market.
The report also proposes new and interesting ideas that should be explored, particularly in the fields of the environment and tourism. These two specific areas are the subject of a very interesting analysis that highlights the issues that are unavoidable for our SMEs from now on: taking account of the competitiveness of companies when establishing environmental legislation, new markets for ecological products, etcetera.
Mr President, I voted for both of these reports and I am happy that the House has adopted them with such a large majority.
I cannot vote in favour of this report because I disagree that, in order to create jobs, taxes on labour should be reduced (paragraph 11). This is quite the wrong approach. Neither do I believe that the levying of a 'Tobin tax' constitutes a threat to capital markets (paragraph 13). As an instrument to combat the speculative wave currently engulfing our economies, the Tobin tax has an important role to play. And I cannot go along with what is said in paragraph 12.
Scarbonchi report (A4-0255/98)
On reading the fifth report of the European Observatory for SMEs, we are pleased with the structured overall view of SMEs and craft enterprises in the European Economic Area provided by the European Network for SME Research.
In fact, although the report is quite general and includes many topics, we welcome its independent character.
We also support the report since it once again views the Commission's activity in the context of combating unemployment; we must remember that SMEs are still a source of growth and employment.
In this respect, we agree with the Committee on Economic Affairs: there is still a great deal to be done to improve and simplify the administrative environment of SMEs, and to effectively target Community aid, with a view to avoiding 'waste'.
We have paid particular attention to the issues highlighted in the report: general reduction in bureaucracy; improvements to the fiscal environment; professional training; and the development of research and technological innovation.
However, in our opinion, it is essential to state our commitment to respecting the principle of subsidiarity, particularly since the companies involved are, in general, intrinsically private companies. It is important to ensure that they do not come to expect and passively accept Community aid, for that would encourage 'easy charity'. The managers of SMEs must retain their spirit of enterprise. They must be capable of coming up with innovative ideas: we must avoid turning them into civil servicelike 'administrative machines'.
It is essential, too, to lighten the administrative, legislative and regulatory burdens that enterprises are subjected to on a daily basis and that are becoming more and more difficult for them to handle.
As regards fiscal measures, which vary from country to country, we must not forget, in the light of recent debates in the House, that the power to modify these still lies with the Member States.
To conclude, Mr President, I must say that I am surprised that the report remains silent on the euro, while it devotes a detailed section to the tourism sector.
Whilst I have nothing against the content of this report, I do wonder whether we should be spending our time on such things. A lot of unnecessary work has been done here. No other parliament on the face of the earth would bother itself to draft, debate and vote through a text dealing with the annual report of the European Observatory for SMEs. The rapporteur has done a good job, but the exercise as such renders this House risible.
Marinucci report (A4-0272/98)
Thank you, Madam President. Despite certain positive elements, my group has not been able to vote for your report, Mrs Marinucci. Our first amendment states, on behalf of freedom of choice, that women must be able to choose between immediately finding a job or delaying entering the labour market in order to devote a number of years to having children and bringing them up. This amendment was, in fact, rejected. The report does contain certain positive points, particularly where you recognise that we need to discuss whether family dependant care should be given recognition in national accounts. However, in spite of such points, I cannot support the general philosophy of your text, which represents a collectivist socialist option for the care of children.
Mrs Marinucci, children do not only need to be looked after; they are not only a problem for the organisation of their parents' professional life. They also need to be educated, more than they ever did before, and there are men and women who wish to educate them.
I met many young women during the run-up to the Beijing Conference. You say that you are sorry that women in Europe are forced to give up their careers. That is all very well, but I would also point out that, at the moment, many young women in Europe are saying that they regret having to give up having more children because there is no genuine family policy worthy of the name in Europe. This has negative repercussions on demography, which is currently a structural cause of Europe's unemployment. But that is currently a taboo subject in Europe's institutions.
Madam President, I would have preferred not to have to give an explanation of vote and I understand Mrs Marinucci's disappointment after having made such efforts to find some common ground with me as far as the amendments are concerned.
She agreed with our amendment to paragraph 4. But, unfortunately, Mr Wolf got the wrong end of the stick and succeeded in misleading many of our colleagues. Neither Mrs Marinucci nor I want that, any more than those who voted in favour of it without knowing why they were voting. They voted to ensure that Member States are from now on forced to regulate the right to a voluntary job, anywhere and at any time. If someone wants a voluntary job, an employer must provide him with one. You are calling for such legislation within the Community. But this is totally absurd. We want part-time voluntary work to be regulated, and to be well regulated, as is the case in my own country. Other countries also have rights concerning voluntary work, under certain conditions. But if everyone can just demand the right to part-time work, anywhere and at any time, as I said, companies will no longer function. But we want companies to function.
Mrs Marinucci had understood this very well; she said that that was not what she wanted to see. I am very sorry, but this was why we had to abstain because, quite honestly, people can ask us to do many things, but we cannot be expected to vote for such absurdities.
I hold Mrs Marinucci in very high regard, but I have had to reject this motion because it was ideological, it infringed completely the principle of subsidiarity and more or less stated that all young women in the European Union should pursue a career after their education. This is completely absurd! Mrs Seillier proposed that we should leave it up to the women themselves to decide whether they devote themselves to their family and the home or to professional life. This was rejected. This is an ideological delusion and I really must say that we in the European Parliament are making complete fools of ourselves with reports of this kind. In my opinion, we should approach such important issues as women and the family with much greater care.
The motion for a resolution drawn up by Elene Marinucci is an excellent summary of the demands the House should be making in the present context. I would like to draw your attention to the points concerning parttime work, which, in my opinion, are at the heart of the problem.
Part-time work has represented the most important element of the development of the female workforce in the 1990s. Today, women hold the majority - 83 % - of these jobs. Part-time work is traditionally presented as a positive element that allows women to reconcile their professional and family lives. However, Eurostat statistics show that many women with part-time jobs would prefer to have a full-time job, and that the benefits often mean they have to work late hours or during weekends. This penalises women in their attempt to reconcile their job and their family and contradicts this idyllic view.
The reorganisation of working time has led to a considerable increase in the number of precarious or atypical forms of employment: part-time jobs, temporary work or agency work. It has also led to a reduction in social protection and to a deterioration in the quality of life of many women. Contrary to a hackneyed cliché, part-time work is not the choice of women, but most often represents the choice of employers; and for the women who hold such posts, it is a real constraint. There are very few part-time jobs in industry and very few posts with responsibility; in addition, part-time work is limited to low-skilled jobs and is linked to very specific sectors. Moreover, part-time workers can only rarely invest in training due to the demands of the working hours involved in part-time jobs.
Danièle Meulders, a lecturer from the Université libre de Bruxelles , has demonstrated the difficulties part-time workers experience in terms of social benefits. Almost half of them do not receive any protection if they become unemployed. Mrs Marinucci rightly points out that the 1997 Directive on part-time work does not cover social security and expressly authorises the Member States to maintain national thresholds that exclude so many part-time workers from the scope of the directive.
The rapporteur believes that if we have to encourage part-time work in today's labour market, it is essential that it be extended to skilled jobs, that men be encouraged to take up part-time work, and that training and social security cover be made available to all part-time workers.
I would, however, like to point out that these wishes risk going unheeded, for nowhere do I see the political will to turn them into a reality. The most radical proposal for the promotion of female employment in Europe would be the drastic reduction of part-time work and an overall reduction in working time for everyone, women and men, with full employment for all, without exception.
We will not arrive at such a situation without a struggle and without progressive reforms. Therefore, if the European Union wants to convince public opinion of its determination to truly progress towards equality between men and women on the labour market and to reduce the differences in the levels of unemployment between the sexes, it must first look systematically at the discriminatory effects that each employment policy might produce.
For the next European summit on employment, we should ask each Member State to provide the following information:
1.breakdown of part-time jobs by sex and age; 2. reasons why part-time work is chosen by companies and in national policies; 3. hourly pay for part-time work; 4. levels of segregation by profession for part-time work in comparison with full-time work; 5. skills required for part-time jobs; 6. relation between part-time work and poverty; 7. effects of part-time work on pensions and other replacement incomes; 8. effect on income throughout working life; 9. access to early retirement.This information would provide us with accurate statistics on the extent to which part-time work discriminates against women. But we could go even further and question each of the Member States presenting their action plan on the following points:
1.What are the potential effects of each of the policies proposed on the situation of women in terms of volume and quality of work?2. What measures are taken in relation to training policies to ensure that women receive equal treatment to men and, in particular, what proposals are put forward for part-time work?3. How do countries that believe that part-time work is the best solution to sharing employment? Do they plan to extend this part-time work to include men and to skilled, well-paid jobs, and what measures are taken to ensure that part-time workers receive adequate pensions and unemployment benefits?In conclusion, I would like to make a general comment. Commissioner Monti has shown that the Member States that wanted to keep capital on their territory were subject to market forces and had to reduce taxation on capital by 10 % in 12 years. And since they had to find revenue to offset this, they increased labour taxes by 20 % during the same period. These labour taxes, also according to Commissioner Monti, are responsible for a third of Europe's unemployment. I will leave you to contemplate this statistic, linked as it is to the development of information technologies and to the fact that of the four freedoms set out in the Single Act, the free movement of capital, contrary to the wishes of the founders of Europe, was the first to be achieved.
In view of the increase in unemployment among women in Europe, this own-initiative report by Mrs Marinucci is particularly important. In February 1998, the rate of unemployment was 12.3 % among women and 8.9 % among men. The unemployment rate is higher among women in all European countries except Sweden. Therefore, in its resolution, the Committee requests that the Commission provide more precise statistics on employment figures, which are broken down according to sex.
The Committee calls on the Member States to provide legislation on the right to part-time work; the social partners are to conclude a framework agreement on all forms of atypical work and the Commission is to submit a proposal for a framework directive on childcare services in the Member States. Women who are not registered unemployed are also to be entitled to participate in the training programmes.
I am pleased that, in implementing the EU's Employment Guidelines, Austria has included, in its National Action Plan for employment, special measures to create equality, measures which are taken into account not only in Chapter IV of the NAP but, in the spirit of the gender mainstreaming programme, also in the other chapters. We will try, therefore, to give greater consideration to this aspect in the discussion on developing the Employment Guidelines and measures relating to structural policy, and to force it to be included in all policy areas of the European Union.
Mr Fabre-Aubrespy has a point of order.
Madam President, I had asked to speak during the votes. I did not insist on doing so because you did not allow me. However, just now, during the vote on the resolution on Sudan, and more particularly on Amendment No 1 to paragraph 6, I wanted to speak, since someone had at least to point this out for the Minutes, because there is a striking contradiction.
You held a separate vote on the original text and on the amendment. You put the original text to the vote, then the amendment, and finally returned to the original text. You therefore held three roll-call votes instead of two, which is very expensive for us since one roll-call vote costs FF 8 000. In addition, you contradicted yourself in that you led the House to vote against the first part of what you called Amendment No 1, that is, the original text of paragraph 6, before holding another vote on this paragraph 6 and allowing it to be adopted. Therefore, in terms of the roll-call votes, the Minutes will contain two contradictions, two contradictory votes, and I just thought that someone should point this out. We need to understand that an amendment is not the original text. When we ask for a separate vote on the amendment, that means that we vote first on the amendment alone and then on the original text.
That is a misunderstanding, Mr Fabre-Aubrespy. We voted first on the amendment. That was rejected, one part after the other - the two parts were each put to the vote separately and rejected, and then the amendment in its original form was put to the vote, since some people wanted just the one part and some people just the other. But then - if that is rejected - there must be another vote on the original text. Only the parts were rejected, and not the whole text.
Role of cooperatives in women's employment (continuation)
The next item is the continuation of the debate on the report (A4-0270/98) by Mrs Colombo Svevo, on behalf of the Committee on Women's Rights, on the role of cooperatives in the growth of women's employment.
Madam President, Commissioner, I would like to thank Mrs Colombo Svevo for her contribution to the joint effort that the whole of the European Union is making to promote and create employment. Such an effort implies the search for new types of employment as well as new forms of employment organization, and orients social protection towards employment.
This report rigorously researches and sets out in a socio-economic and innovative spirit how cooperatives and firms in the social economy can help integrate women into the labour market, in particular those that have no professional experience or who have been absent from the labour market for family reasons for a number of years. These firms enable women to reconcile work and family life and, at the same time, provide high quality, affordable services which are largely aimed at lessfavoured groups.
Because of their flexible and intangible nature - and because of the urgent demands of the service sector, in particular social and public health services - the cooperatives can convert jobs that were traditionally done by women alone and which afforded them no social status or financial remuneration, into paid business ventures. Our society has set itself specific demographic and social targets which focus on the elderly, handicapped children and the lack of financial independence for women, with the subsequent feminization of poverty.
The rapporteur calls on the Committee to produce a White Paper which draws on both the very positive experiences observed in several European countries and the role of gender in these experiences. She also calls for support from the European Social Fund in order to channel female business potential towards this new system of cooperatives and encourage the creation of consortia, networks and social economy agencies that provide advice and offer training and organizational support as well as legal help, access to credit and financial and fiscal incentives.
Commissioner, the Amsterdam Treaty gives the European Union a new remit to combat social exclusion with innovative measures. This report puts forward measures which we support. We hope that you will too.
Thank you. Mr President, ladies and gentlemen, demographic surveys show that the population is ageing and that, as a result, the need for certain social services is increasing. This applies in particular to women who have not had a good education and who are probably those most affected by conditions on the labour market. However, there are often very high non-wage labour costs involved in employing these women in the service sector, thus the danger arises that these women may drift into the black economy. For this reason, any models which differ from this, such as cooperatives, associations and relief organizations, should be used to counteract these problems.
In its 1993 White Paper on Growth, Competitiveness and Employment, the European Union defined a job creation strategy and recommended an active labour market policy. A new White Paper is a welcome development. The European Commission considers domestic services to be an area in which a high number of jobs could be created. One possibility would be service contracts which facilitate work in private households, where the employee would automatically have social insurance as a result of the contract, even where a low number of hours are worked. This model offers an opportunity to many women, particularly in social economy services. The disadvantage in this is certainly that wages are low. However, it should not be overlooked that these social services constitute a good start for unemployed women who are less qualified. I hope, therefore, that the models described represent a significant step towards fairer integration of women into the labour market.
Mr President, I wish to begin by congratulating Mrs Colombo Svevo on the quality of the report. She has stressed the important role that cooperatives and the social economy in general play and will continue to play in job creation and in promoting equal opportunities.
The social economy will enable us to tackle a number of tomorrow's economic and social challenges and will create new jobs that are very often more secure and longer lasting, with better social and working conditions, whilst generating profits that are redistributed and reinvested.
This report points out that the social economy can respond to unmet needs that should be viewed as potential new sources of employment, in particular for women.
It should be noted that the 1998 employment guidelines contains a separate pillar which deals with equal opportunities for women and men. Strengthening the equal opportunities policy is a full but completely new component of policy, aiming at creating employment and fighting unemployment. The approach outlined in this report fits in very well with our employment strategy and, in particular, with the equal opportunities aspect of the strategy. It is a very good example of the mainstreaming that we have been talking about here in the House.
I should like to deal with a few of the main points raised. The report raises the need to adapt European statutes for these sectors. European statutes remain a priority for the Commission, even though the proposals for directives and regulations have been on the table with the Council since 1993. I agree that this sector needs a clear-cut legal and fiscal framework in order to evolve within the single market. The Commission will look very closely at the proposal for a study to be carried out on the size and impact of the social economy, the impact it has on employment and, in particular, on female employment.
The Commission is going to draw on the work of the Consultative Committee for cooperatives, mutual societies, associations and foundations established by the Commission on 13 March this year. The Consultative Committee is, and will remain, one of the Commission's main sources of advice and information on the situation on the ground. We can also draw on the experience gained from NOW, Horizon, Integra and other such programmes.
We will present a full report on voluntary organisations and foundations next year. The report will contain recommendations on how to enhance the social and economic role of voluntary organisations and foundations.
A European conference on cooperative entrepreneurship in the year 2000 is going to be held in Bologna on 30 November and 1 December. It will be very useful because the conclusions of that conference will enable us to decide on the best way to respond to your demand for the White Paper on cooperatives and social enterprises.
The Commission will also look at possible ways of allocating funding, specifically to help women set up their own businesses, particularly in the social economy area. I take Mrs Bennasar Tous' point there that the Social Fund has a role and perhaps could be used more effectively in that area.
Within the third multiannual programme for small and medium-sized enterprises this year, we launched one call for proposals for pilot actions concerning training for spouses' partners. We also launched a call for tenders concerning, amongst others, women entrepreneurs and aiming to determine the requirements they have when creating and running enterprises.
At the same time, together with the Swedish National Board for Industrial and Technical Development, we are preparing a conference on women entrepreneurs to be held in Stockholm from 30 November to 2 December next. So the Commission would lend its support to the establishment of a European network on social economy agencies and it could be managed jointly by the public authorities and by the social economy sector. They could provide information, documentation, training and assistance in project development and in the establishment in particular of partnerships for funding and financial guarantees.
The Commission intends to pursue its efforts to promote the development of the social economy in the various policies and initiatives undertaken by the Union. It will strive to ensure that equal opportunities for women and men become a reality and that entities in the social economy, particularly those managed by women, get the maximum support to enable them to play a full part in the social and economic life of the Union. There is considerable potential and we will give full support to the efforts to achieve it.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
Single mothers and one-parent families
The next item is the report (A4-0273/98) by Mrs García Arias, on behalf of the Committee on Women's Rights, on the situation of single mothers and one-parent families.
Mr President, Commissioner, ladies and gentlemen, I would firstly like to point out two amendments to the text. When we voted for this report in the Committee we removed references to two countries, the United Kingdom in recital F and the 'United States model' in paragraph 12. I ask you bear this in mind when it comes to the vote.
We are talking here about a sizeable group of families within the European Union. Demographic changes together with changing trends in cultural and social patterns have given rise - albeit in some countries more than others - to the phenomenon of the single-parent family.
Although there are also men who, for various reasons, are solely responsible for the care of their children, this report mainly focuses on women who are alone, single, separated, divorced, widowed or who have been abandoned and face life on their own, endeavouring, in the face of a great many difficulties, to give their children a good start in life and in some cases help other family members.
This debate is particularly relevant because, at a time of economic growth and - somewhat contradictorily - of budget cuts and cuts in social expenditure, a lot of talk about concepts such as competitiveness and employability and work ethics in societies where there are high rates of female unemployment and insecure jobs, some models are beginning to make an impact. These models - obviously imported from across the Atlantic - appear to call into question the social benefits which protect these women and their families, and in some cases label them as social parasites who deliberately abuse the social welfare system. Strangely enough, some of these accusing voices - as we have heard this morning - are those who sing the praises of motherhood, who defend the family as the nucleus of society and on some occasions champion the cause of a wage and social security for housewives, naturally at the expense of social welfare budgets.
This debate follows on from the excellent reports by our colleagues Mrs Marinucci and Mrs Colombo Svevo, who have clearly outlined the situation of women in relation to employment, the difficulties they face in terms of training, the lack of an affordable childcare infrastructure, discrimination in gaining access to jobs and the need for partners to fulfil their responsibilities as regards childcare and housework. If this is indeed the situation for the majority of women, we cannot begin to imagine the additional difficulties faced by those families that do not receive either an extra income from another partner, or have this person present to share the burden of housework.
I do not think I would be exaggerating if I said that we are referring to one of those socially vulnerable groups that are exposed to poverty, failure at school in the case of the children, and social exclusion. For this reason single-parent families need specific help and attention as well as the support of governments in general, even though some of these women might have found jobs. Unfortunately, more often than not, the jobs are poorly paid and insecure.
This report calls on the Commission and the Member States to consider in detail the obstacles that many women come up against and to develop political and economic measures that contribute to the social integration and economic independence of women, including the use of Structural Funds. It also specifically calls on the Commission to look into the reluctance and discrimination that many employers display when faced with an applicant who has children. If this is already happening, Commissioner, we should also bear in mind the particular difficulty some of these women must face in looking for employment when the employer knows that they are the head of the family.
But the report - and this is my last point - also calls on absentee fathers and, to a lesser extent mothers, to take on their responsibilities, and urges that divorce arrangements and other legal practices and systems be improved to ensure that both parents fulfil their parental obligations.
Mr President, the report by Mrs García Arias must be seen in an overall context, like the report by Mrs Marinucci, which we have already voted on today. I hope that the Council of Ministers for Social Affairs, which is meeting on 5 October, will incorporate the conclusions of the House in its decisions, as the single mothers on whom this report concentrates need action to be taken urgently. We realise, of course, that it is primarily up to the Member States to fulfil their responsibility; the social partners must also do more for single mothers. However, the European Union also has a great deal of responsibility in this area.
The risk of poverty is increased in the Union when men and women divorce, as can be seen from statistics, particularly in Germany. Those who then become single parents drift very quickly into a situation where they survive on social benefits and find it very difficult to escape from this. This is why the measures proposed here, particularly regarding good and affordable childcare facilities, are indispensable. There are still large gaps in this area in the European Union.
I would like to make a further comment. Paragraphs 16 and 18 propose working towards joint custody for parents in the case of divorce. However, I fear that, in issues on which the parents disagree, this may be to the detriment of the children. I would urge that clear regulations be drawn up to ensure that children are not treated unfairly.
On the issue of reform of the Structural Funds, it has become quite clear that we must include gender mainstreaming. The Marinucci report did not stipulate a percentage figure for the inclusion of women, but in accordance with the Employment Guidelines it is not just equal opportunities that need to be considered: specific emphasis is required for single parents. We must be open to new models, for example the introduction of reduced working hours into wage agreements for single parents.
Mr President, I wish to thank the rapporteur for her work and for having taken account of the various positions put forward in the committee. We are dealing here with a phenomenon which is already significant and is increasing constantly: 10 % of families with children are in this situation.
Their circumstances vary considerably: divorces, separations and the birth of children outside marriage. All such circumstances reveal a weakness of family structures, which should be the subject of careful thought, unless we wish to reduce ourselves to a sort of neutral observatory of change. We wish, on the contrary, to understand the causes, the tensions that exist within the family - still a cherished institution in Europe - and the conduct which often weakens it.
Although well aware of the deep differences between ourselves and the rapporteur on this issue, I believe that we must back her ultimate objective, namely to ensure support - be it social security, welfare or economic - for single-parent families, whose weaknesses are all the greater given that 85 % of them are headed by women. They experience psychological, economic and social difficulties, which call for a well-focused mix of policies as different as the situations concerned.
The report lists such possible measures, and I shall not repeat them. I would nevertheless stress the wisdom of rejecting benefits as a solution, as the report does, providing instead for parents to shoulder their personal responsibilities. Yet, at the same time, the report rejects the preconceived view that anyone in need of an income is merely a parasite, who should simply be forced to work and get by on their own. Often people simply cannot get by on their own; hence the need for these measures.
Europe has standards of civility in this field: I believe that this strong, commonly held sense of responsibility and solidarity forms an integral part of its identity.
Mr President, being a single-parent family does not have to be miserable. You and I know many loving, happy households where the mother goes out to work. But single-parent families, the subject of this excellent report by Mrs García Arias, make up a large and vulnerable group in which, as has already been pointed out, 80 to 90 % of the single parents are women.
A minimum income might appear to be the best solution in the short term both for the government and for the parents, but in the longer term it helps no-one. It simply creates financial and social dependence which benefits neither the parents nor the children. This is why we, and I think all the groups feel the same, are calling not for paternalism but for active support, good childcare facilities, encouraging parents to attend training courses with childcare provided and helping them to find work. This is the only way that these families are going to recover their financial and social independence in the long run and the only way to prevent them from being marginalised in society. We will also be helping the children to grow up in an environment that gives them the security they need and sets an example for their own lives, so that they do not end up in a vicious circle.
My group takes the view that social security must be individualised. I would recommend Amendment No 1 tabled by my colleague Mimi Kestelijn to paragraph 19. We feel, however, that paragraph 20 is dangerous in calling for improving the situation of single-parent families to have priority over public budget deficit considerations. Reducing budget deficits and applying the EMU criteria in full is in everyone's interests, including those of single families.
We too reject the United States model. The British model at least gives us a starting point for a structural approach, because we must stop thinking of mothers of single-parent families as helpless victims. We need to use structural measures to ensure that they can play an active role in society. This is the way we need to go, in the European Structural Funds too. Commissioner Flynn, do not fix any quotas, we do not need them at the moment because we want to give mainstreaming a chance first. But we are counting on you to ensure that many single mothers are given opportunities through the Structural Funds.
Mr President, Mrs García Arias' report sets out demographic changes and changes in social structure in Europe today and the need to adapt services and resources to this new reality.
In discussing this report we are in fact talking about the increasingly insecure nature of female employment, the lack of services to facilitate women's integration into the labour market and the failure of both national and Community policies to promote equality through concrete and effective measures.
The amendments to this report represent two different approaches: the first, which could be termed conservative or traditional, that protects the family and considers the single-parent as something to be tolerated but not accepted as the norm; and the second, that I would term 'progressive' , which accepts this new family model as a result of the development of society and the economy, and as such, one that should be protected and respected.
The amendments that we and other progressive groups have tabled, in my opinion, adequately address the vulnerable situation of single-parent families and force public authorities to acknowledge their problems and offer solutions.
They also take into account the fact that single-parent families could be the result of personal choice and in the same way need a strong support structure.
I would like to congratulate Mrs García Arias on her report and for the progressive vision she has demonstrated. She has also managed to accommodate other views, which I believe will encourage the majority of the House to vote in favour. I too, of course, should like to offer our support.
Mr President, firstly I should like to compliment Mrs García Arias on an excellent report. It is very comprehensive and has a vision about how Member States and the European Union could help the position of single parents, who are one of the most vulnerable groups in our society.
However, I want to pick up on her reference to the United Kingdom, which, interestingly, she wants to remove from the text. I understand the embarrassment of my Labour ex-comrades and can see that they would like this removed. The truth is that it is absolutely accurate. The UK has cut benefits for single parents as part of its budgetary saving procedures but also because of its ideological commitment to a workfare model. That is to say there is an element of compulsion in the UK now: you either accept training, education or work or you may have your benefits cut off or reduced.
That is moving towards the other alteration that Mrs García Arias made, which is to remove the United States. I have taught and researched in the United States. I have seen workfare at first hand. I have seen women getting up at 5 o'clock in the morning to take their children to day care facilities in order then to go on to work or to education or training. because the alternative is to be cut off from benefits altogether.
The United States President, Mr Clinton, is in trouble over a little sexual problem, but the real complaint I would have against him is that he is the most reactionary American president when it comes to welfare and single parents. He has cut the AFDC programme and limited it to two years. This has had a crucial impact on single parents, most of whom are women, and force them into low-paid, slave labour employment, or sometimes into training schemes which are very inadequate. So I think you should leave these references in. They are both very relevant.
Finally, this is the sixth report I have spoken on today on behalf of the Green Group. Perhaps you could ask you services to check whether this is a record.
Mr President, the situation of many widows and widowers in Europe with young children in their care calls for a necessary progression in our legislation in order to help them. For divorced women or men caring for children, the situation is also very difficult and must be looked at; the law must be changed to take account of the different situations.
But I cannot allow it to be said that there is no longer a family model and that all family models are equally valid. This is an irresponsible adult concept; for children, it is always preferable to have a father and a mother and for the two to take on the responsibility not only of their material needs, but also of their education. Yes, single-parent situations do result from accidents of life: death of a spouse, divorce, etcetera. But I cannot accept as an alternative model elective single-parenthood - often involving women - or that the sort of life someone chooses should require society to reorganise itself as a consequence.
Mr President, Mrs García Arias, I am very pleased to approve your report, but in discussions on family policy we almost always make the mistake of discussing the rights of mothers and even the rights of fathers, but not the rights of children. I believe that children brought up by single mothers have exactly the same right as children who have two parents - and they must have this right - to be brought up, looked after and cared for by their mother. What I find lacking in this report, therefore, is any reference to the fact that single mothers must have the right to stay at home with their small children if they wish to do so. They should have just the same rights as mothers who are in a happy marriage and have no financial worries.
I am very proud of the fact that Austria offers single mothers a real choice. Married mothers in Austria receive a maternity allowance for 18 months of ATS 5 700, the equivalent of over BEF 17 000. Single mothers receive approximately BEF 24 600 per month. I would recommend that all Member States do the same.
However, the current report also shows, Mrs García Arias, that single mothers are often unemployed, poorly educated or perhaps are not even entitled to maternity allowance because they may not have worked. I would like to point to the example of the current Presidency on family policy. We in Austria are currently trying to introduce maternity allowance entitlement for all mothers, including students, farming women, entrepreneurs and women who are too poorly educated or too young to have worked. These women should also receive the necessary financial support, should also have the right to stay at home with their young children, as do prosperous women who are happily married.
I call upon all Member States to stop talking big and, instead, to follow suit.
Mr President, I am delightedly to have the opportunity to speak on this subject at this particular time. The election campaign in Sweden is on its final lap; the country goes to the polls on Sunday. And, lo and behold, people are belatedly waking up to the fact that single mothers have a vote!
First of all though, let me say how much I appreciate this report. I particularly like the emphasis on preventing single mothers from becoming Aunt Sallies in these days of savings and cutbacks. The rapporteur rightly calls for policies based on a spirit of solidarity rather than recrimination.
My time is short, so I have chosen to concentrate on one issue only: childcare. Admittedly a much discussed topic, but I hope to broach it from a slightly new angle. When we talk about combating unemployment, there is a tendency to focus on investment in infrastructure. We build railways, roads, bridges and airports: big, capital-intensive projects, funded by the taxpayer and involving more machines than human beings. Meanwhile, putting money into health and welfare is seen as burdensome. How misguided we are! Each pound spent from the public purse has a veritable multiplier effect. People are free to work; job opportunities are created; parents and children find their social horizons widened; better parenting skills across the board enhance society as a whole. I very much regret not having more speaking time, Mr President.
I should like to thank all those who have contributed to this debate. European society is changing and the interest in the situation of families and its implications for employment and social policy has been expressed in different forums.
There appears to be a growing conviction of the need for increased international cooperation on family issues as part of the global effort to advance social progress and development. Although the Community has no direct competence in the area of family policy, it has increasingly turned its attention to social and economic trends in society as they affect families.
Member States have different ways of looking at the role of the state in economic and social life, the family's place in society and its rights and duties, the roles of men and women in the family and children's rights. I thank Mrs García Arias very much for her report on all these matters.
The family is and always has been of essential value for European citizens, although its form varies and is changing. New models are developing. Single parent families represent one form and raise the entire range of equal opportunities issues. The report makes clear something that we all know: that the vast majority of single parents are women.
Community policy on equal treatment for women and men does not contain a specific component for single parents but it has a crucial impact on their situation, especially with regard to the reconciliation of work and family life, a challenge central to the whole range of social issues. Changes in the composition of the labour force, new forms of work organisation, the restructuring of social protection, changes in the distribution of caring work between women and men, all have a very important bearing on the lives of single parent families and, in particular, single mothers.
The Maternity Directive, the Parental Leave Directive and the Part-Time Work Directive are all good examples of the European Union's commitment to supporting both women and men in their role as parents. The recommendation on child care, suggests that action should be taken to provide child care for parents in employment or training, to make the workplace more responsive to the needs of workers with children and to involve men more as carers. We paid particular attention to that when ministers and interested groups came together, particularly in Belfast and then in Innsbrück.
The 1998 employment guidelines are important here because they give a very important impetus to the objective of reconciling work and family life which should benefit all parents.
A further important aspect of the lives of single parents, also dealt with in your report, Mrs García Arias, is the fact that twice as many single parent families fall into poverty and social exclusion as two-parent families. This is a very disturbing statistic which has also been referred to by other speakers. Thus I would see them as one of the groups who will be very much in our minds as we prepare to take action against exclusion. I intend to be doing something positive about that when the Treaty is ratified under the new Article 137. That will happen as soon as we have the ratification process cleared.
I am happy to report that our plans took a very important step forward just yesterday. I was able to secure the agreement of my colleagues in the college to a relaunch of spending under three of the 1998 budget lines which had been blocked following the Court's judgment in May, so that we can have preparatory actions leading to programmes under Article 137 later on when the ratification process is complete. But I would like to start doing something in preparation this year.
I hope that in 1999 we can use our new Treaty powers to put the fight against exclusion where it deserves to be - right at the heart of Community policy. Interestingly enough the Treaty has given us the authority to do that without fear of being challenged later on, which can only be to the benefit of lone parents.
The social and political situation has undergone profound changes in the past decade or so. New family patterns, new concepts of the role of men and women have emerged. The European Union has an important role to play in identifying the similarities and the differences in the way the Member States react to these changes. We can also stimulate Union-wide debate on the family by encouraging the Member States to share information and pool their experiences whilst at the same time respecting the principle of subsidiarity.
Poverty is the real threat here. Good child care, as Mrs Gröner says, is absolutely essential and is being highlighted now as a key issue for attention by the Member States. They are all committed to it. Let us put them to the test now.
Finally, Mrs Larive summarised what we have to do when she said that we should give mainstreaming a chance. That will be the focus of the 1999 guidelines: to give mainstreaming a real chance by utilising the European employment strategy to the full, making the funds more receptive to that concept and using the Treaty support.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
Fisheries monitoring
The next item is the report (A4-0277/98) by Mr Provan, on behalf of the Committee on Fisheries, on the communication from the Commission to the Council and the European Parliament on fisheries monitoring under the common fisheries policy (COM(98)0092 - C4-0134/98).
Mr President, first of all I welcome this report we are discussing from the Commission. It is helpful in the debate we are always involved with in the European Parliament's Fisheries Committee.
I had a telephone call from Commissioner Bonino this afternoon apologising for not being able to be here. She has a number of portfolios to deal with, and I quite understand the difficulty she found herself in with having to be recalled to Brussels. We have no complaints about that and we welcome you, Commissioner Flynn, instead.
This report will be followed by Mr Teverson's report, implementing some of the ideas that we in Parliament want to discuss regarding fishing control.
We believe, as the Parliament, that we are at the forefront of driving the Commission forward in trying to achieve better control of the Common Fisheries Policy. We recognise that control needs industry support, and that, at present, we do not have that support from the fishermen themselves. They see control as excessive and bureaucratic and they do not really accept it. We therefore believe that extraordinary measures are required and we find it amazing that the Commission does not have the power of direct on-line and instant access to databases within the Member States regarding fisheries policy. This must be put right. We do not believe the data should be generally available inter-Member State but that the Commission certainly should have access to those files and those bits of information which are necessary if we are to have proper implementation of control of the Common Fisheries Policy.
Common penalties for common offences are another thing Parliament feels strongly about. I hope the Commission can start taking some action to ensure that the jurisdiction of the individual member courts are coordinated to such an extent that we get common practice for common offences.
The main problem with control mechanisms within European Community waters is driven by the fact that we have excess fishing capacity in our fleets. This creates pressure on fish stocks and is an incentive for fishermen to break the rules. That cannot be a good thing. That is the main problem we have to combat.
The Commission argues quite correctly that effective monitoring is only part of the overall picture and that the excess capacity in the Community fleets results in the problem I have just described.
There are a number of failures in the present situation which the Commission recognises and which we recognise in Parliament. We do not have real common standards within the individual Member States so that we know what is what. For instance, no standardised measurement of engine power, no common definition of what constitutes a proper inspection at sea or what are fraudulent trans-shipments of catches and how they should be monitored, no common definition of what constitutes proper inspection in port. We have inequalities in the checking system between Member States, and that does not bring respect to the Common Fisheries Policy. We have inadequate controls to enforce and recognise the proper landing of fish once it is caught at sea and following it through to the marketplace and therefore to the consumer. We have a wide divergence of penalties in the individual Member States.
What has the Commission done to enforce control mechanisms within the Member States - what has it done where a Member State does not comply with the existing regulations? I am not aware - and the Fisheries Committee is not aware - of how the Commission is actually trying to enforce the regulation that we currently have. If we could start getting some answers to those questions, we can actually achieve something together.
Mr President, ladies and gentlemen, I would like to thank Mr Provan for his comprehensive report on fisheries monitoring under the Common Fisheries Policy. In my opinion, and in the opinion of our group, it is a very good report. It is a pity, therefore, that we are discussing it before an almost empty House.
I am sure that today will not be the last time we will discuss the problems which arise concerning effective monitoring of the Common Fisheries Policy. The importance of comprehensive controls can be seen in the communication of the Commission. Those who have read it carefully will recognise how great the difficulties actually are, particularly in the critical areas.
One weakness of the monitoring system lies in the fact that not all Member States apply it in the same way. This is not only our point of view; in this, we agree fully with the rapporteur.
Direct responsibility for monitoring lies with the Member States, while the problems arise at Community level. The Commission assessment shows clearly the main source of the problems.
There is no doubt that the Commission plays an important role in coordination at Community level. In our opinion, its powers should not only extend to supervising national monitoring and to guaranteeing transparency and fairness, but should also require Member States to impose penalties for similar infringements.
Factors which are important in ensuring the effectiveness and acceptance of the monitoring system include: involvement of fishermen's associations, access to national data in suspicious cases, effective networking of monitoring agencies in the various Member States, and, in particular, equal treatment.
A particularly explosive issue is the monitoring of third country vessels. There are also specific problems in this area. We know that the monitoring that takes place is not watertight and will not be so in future. The current system could be improved if instruments currently available were used effectively and improved.
We are very much in support of the rapporteur's demands but see a great need for further action, despite the considerable progress already made.
Mr President, today's fisheries debate is the first we have had in the House without our friend Allan Macartney. We extend our deepest sympathy to his family.
Mr President, ladies and gentlemen, my congratulations to you, Mr Provan, on your excellent report. It is analytical, critical and positive. Our main problem in fisheries policy is the inefficient management of fish as a resource. Despite all our efforts over the years, we have not succeeded in striking a sustainable balance between resource and allowable catch. With some exceptions, practically all types of fish are subject to overfishing.
We have identified excess capacity in fishing fleets as the greatest obstacle to proper management of our waters. We will have to wait and see whether MAP IV, the last multiannual guidance programme for the period 1997-2000, has solved this problem. In the meantime, we must use other methods. The European Community's control policy, for which Member States still have primary responsibility, plays a crucial role in the management of our waters, and for a long time this was the focus of our criticism.
In its report the European Commission identified existing weaknesses. For example, there are problems in standardising the measurement of engine power between the Member States. There is wide divergence between Member States in the way in which inspections at sea are implemented. Member States do not comply with requirements concerning registration of landings. The list is very much longer and would require more than the three minutes I have available, but what it boils down to is that we sometimes have the impression that the Member States do not comply with the requirements of a strict and consistent control policy.
From our delegation visits on the ground and from talks with the fishermen concerned in the Committee on Fisheries, we know that the fishermen feel they are treated extremely unfairly because they are treated differently from each other. This is not a good basis. We have always been of the opinion that a good control policy can exist only with the help of the producer, and Mr Provan emphasises this in his report. I therefore support the proposals in the report to allow greater involvement of the fishing industry and producer organisations in control policy.
The report includes positive elements and also calls for the use of positive experiences from the past, for example experience which international fishing organisations such as NAFO recently had with controls. In addition, the report provides further constructive ideas for an even more effective monitoring of the fisheries policy. I would therefore ask you, on behalf of the Group of the European People's Party, to approve this inspired report.
Mr President, I also wish to congratulate Mr Provan on his very important report. The common fisheries policy is one of the few common policies we have in the European Union and so the European Parliament, the Commission and the Council of Ministers have a very important role in terms of legislation.
It seems to me that the requirements for good legislation are that we can measure what needs to be measured (which is not often the case), that the law should be applied equally throughout the Union (which it is not in the common fisheries policy), that there is the same chance of contraventions being identified wherever they occur and that the penalties for contravention are roughly the same throughout the Union. That does not occur in the common fisheries policy and this document and the legislation that I hope will follow are all about making that happen.
At the beginning of the year the British presidency stressed that things have to change. The Commission document is slightly less strong but still says 'yes, let us make things better' . In a couple of months we will be moving to the Commission proposal which is even slightly weaker.
I call upon the Council of Ministers - who, of course, are not here - and also the Commission to remain strong and determined and tackle the problem. There are two key areas: the first is equal enforcement right through the supply chain to the market. Secondly we must make sure that our own inspectors have real powers equivalent to those of national inspectors and can enforce the uniformity that we all want.
Mr President, ladies and gentlemen, in my opinion, measures to monitor the application of fisheries policy will only have tangible effects in ensuring the exercise of responsible fishing which duly respects stocks if they are incorporated in a much broader series of practical measures for the sector.
Monitoring alone will not suffice. All the interested parties must participate in the discussion, dissemination and implementation of monitoring measures. In addition to policing compliance, the stability of the sector must be guaranteed by introducing social and financial measures to compensate for the reduction in fishing, the current status quo must be maintained regarding access to stocks and greater transparency and fairness must be introduced into the system as regards landing, import, first point of sale, transportation and marketing of fish.
In this connection, and to demonstrate that a global rather than an isolated approach to monitoring is essential, I would point out that a highly regrettable incident occurred two days ago in my home town in Portugal, which culminated in the destruction of a Spanish fish lorry.
In my view, what happened can only be explained - of course, it cannot be justified - by the mistrust that exists regarding the effectiveness and transparency of monitoring measures. Because, not only are incomes declining, but there is growing suspicion about where fish really comes from; people do not understand, for example, nor do they readily accept that it is legal to catch 12 cm horse mackerel in the Mediterranean, but not in the Atlantic where they must measure 15 cm. Therefore, the outrage of the Portuguese fishermen was triggered by mistrust.
If the controls between landing and the point of sale were reliable and efficient, if the minimum size of fish were harmonised, such mistrust would not exist and this highly regrettable incident would not have occurred. We must therefore give further consideration to monitoring measures, with a view to making them transparent, effective and fair, without forgetting that we must simultaneously implement other practical measures to guarantee the stability of the sector and the income of those who work in it.
Mr President, we should not forget that the problem of the fishing industry worldwide is overfishing and overcapacity. I remind you of Patricia McKenna's report last year which concluded: 'Fishermen are forced to cheat in order to meet their financial obligations.' Mr Provan said it in more diplomatic language by talking of incentives for fishermen to break the rules.
The concept of inspection has been rightly mentioned. There is unequal implementation by Member States, inadequate controls of proper landing, and grossly unequal, I would say iniquitous, sanctions for breaking the rules. Therefore, consequently, effective surveillance and control is one of the fundamental pillars of the CFP. Both the annual report and control have shown there are many changes which need to be made before control is adequate.
We welcome in particular the Commission's discussion paper which is the subject of Mr Provan's report. It clearly points out the ways in which control has improved over the past several years and also note the milliard failures.
We broadly support what the Commission says in this paper, as well as the specific proposals for amending the control regulation which it has put forward recently.
We will support the Provan report. We further agree with Mr Provan that effective control will continue to be problematic as long as there is such an excess of capacity in the EU fleets for boats are built to go fishing and not to sit at the dockside.
However, this discussion has tended to focus too much on control in EU waters, with insufficient attention paid to control of EU activities in international waters and in the waters of third countries. For instance we should exert fully and consistently our flagstate responsibility. The FAO code of conduct for responsible fishing requires states authorising fishing and fishing support vessels to fly their flags to exercise effective control over those vessels so as to ensure the proper application of this code. We should also help coastal states to exert their rights of control. We should not just give them money and paper but give them real capacities.
Mr President, as the rapporteur rightly points out, the European Parliament has for a long time stressed that the effectiveness of the common fisheries policy depended to a large extent on improved monitoring. However, I would point out that the best form of monitoring is a system that is reliable, fair and inexpensive, and one that entails only minimum additional constraints for fishermen, since the constraints with which they are currently burdened are already extremely heavy.
In the comments he makes at the end of his explanatory statement, the rapporteur makes another relevant observation that in its communication, the Commission forgets what is perhaps the key point. For a monitoring policy to function, it must win and maintain the support of fishermen. They must be convinced of the validity of the monitoring measures that apply to them and that these measures are implemented fairly and justly.
In the report I presented, on behalf of the Committee on Fisheries, on satellite monitoring, I stressed how such monitoring was needed, how reliable it was and the improvements it would bring, but I also pointed out that fishermen needed to be given genuine guarantees that such monitoring would be applied fairly if they were to be convinced of its relevance.
It is also important to involve the fishermen as much as possible in the drawing up and definition of monitoring measures, which, as far as possible, should not just be thrust upon them.
The first amendment I tabled to this report with my colleague, James Nicholson, is aimed at underlining the importance of ensuring that monitoring is fair. Many fishermen in the Member States are regularly forced to fish in the same waters, drawing from the same resources. The fishermen of one Member State must not be allowed to have any doubts or suspicions as to the effectiveness of checks carried out on fishermen belonging to another Member State; if this happens, uncertainty feeds fears which are not always well-founded.
It is therefore essential to perfect the monitoring arrangements, but I do not believe, unlike the rapporteur, that in order to do this we need to recruit an army of Community monitors. I think that the Member States should continue to carry out the checks and that the strengthening of Community monitoring must relate to the actual system of national controls and the methods used. It is essential to fine tune and harmonise the monitoring arrangements. Some fishing grounds are actually overmonitored, whilst others certainly are not.
Some essential readjustments must be made. That is the reason for the second amendment that I tabled to a report that is, in general, satisfactory.
Mr President, I welcome the Commission's document. As a representative of Irish fishermen I have no difficulty with it at all. I thank Mr Provan for his report, which is a fair representation of the almost unanimous opinion of the Fisheries Committee.
Regarding the problems he raises such as the different standards of horse power, I have heard complaints by our own fishermen. This leads to serious misunderstanding and mistrust. The necessity to follow up the catch into the marketplace to make sure that we know exactly where the fish that are marketed in a given market are coming from is extremely important. That is good for the market, good for prices and will lead to a more orderly situation in which prices will be easier to maintain. We know about the problem of black-market fish and what they can do to a market situation at a given time.
The big difficulty is, as always, the trust of the fishermen. I imagine it is the same in Scotland as it is on the west coast of Ireland - a serious mistrust exists. That mistrust is to some degree - and maybe unintentionally - fostered by the national authorities and departments who represent the Commission as the oppressive force which is responsible for all the regulation. They do not own up to the fact that it is mainly unanimous agreements in the Council of Ministers that lead to the making of the regulations that the Commission tries to supervise and enforce. Often that is not made very clear. Very often when there is bad news and restrictions it comes from the Commission. But when you have a situation like we had in Ireland recently where a ECU 60 million package is announced for the development of the white fish fleet we have national ministers in the limelight, not people from the Commission or Parliament who provide the money and design the plans. That is part of the problem that exists.
Finally, since we would like to have a sort of regionalisation, a 30-mile limit would be immensely helpful to employ the goodwill of fishermen in the business of reorganising.
Mr President, I should like to say that my colleague Emma Bonino sends her apologies. She would like to have been here. I am pleased to take the report. I have a personal interest and I know just a little about it coming as I do from the fishing coast on the west of Ireland.
The Commission welcomes Mr Provan's positive response to our communication. With regard to fishing monitoring, the Commission's main concern is to avoid any new amendments to the existing regulations which might not be strictly necessary and would not fit in well with the overall strategy.
A strategy for improving fisheries monitoring firstly requires strong political will and then adequate human and material resources. It requires an efficient organization and increased awareness on all sides as to what is at stake. The Commission's objective was, therefore, to carry out a detailed examination that went beyond the limits of the annual monitoring reports, which do not allow us to take a step back and take a good hard look at things. That is the aim of the communication we are discussing here today.
The Commission would therefore like firstly to highlight the significant progress that has been made. The implementation of recent decisions, notably in the use of satellites would speed up that progress quite a lot. However, if we look at the implementation of the different parts of the common fisheries policy, from the fleet monitoring which is mentioned, to the markets, which were also mentioned, it all shows that some major improvements are still needed in various areas. It will not be enough simply to implement what has already been decided on.
So technical details aside, two main problems are emerging. They have been referred to but it is as well that I should mention them. They are: a lack of transparency between the Member States, and a lack of cooperation often within the individual Member States themselves. With these thoughts in mind the Commission has already proposed two documents to try to bring together and shape up an overall strategy and policy.
The proposal for an amendment of the regulation establishing a control system and, secondly, the action plan to improve application of the common fisheries policy cover the main points that have been mentioned in this communication. The Commission is extremely appreciative of the positive reception that Parliament has given to the communication. We take note of the new suggestions that have emerged during the course of the debate and they help give us a key to a constructive form of support.
I noticed what Mr Provan said about action against the Member States. We need legally unassailable evidence here and we lack good powers to get it. The powers of inspection are poor, and the Commission's work will be much more effective if, in addition to their recognized right to dispense with giving advance notice, Community inspectors could gather information more freely with a view to establishing any shortcomings in the national control systems. That would greatly advance the situation. Secondly, you make the point of access to information and to the databases.
In the proposal which has followed on from this present one, we are taking that on board and I think it would be very useful. I feel Mr Teversen has a very good handle on this in that we are not acting in an even-handed way across all the parameters. That is where the problem arises. Personally, I very much like the whole question about following the chain of events right to the market. That is not done well. Mr McCartin also mentioned that point. That would be a good way of checking back in the whole system. We would like to think we could do something about that.
Finally, there are some initiatives over and above this which have been considered. We should take full account of the great potential available with the use of new technologies. Data processing and satellites are not yet fully utilised. Something could be done there. Perhaps we might consider finance of research in that area and some studies. In the future fifth programme we could put controls in as a bigger priority. I would like to see that happen. Finally, there is the possibility of having an international conference on this next year and that could lead on to a lot of good conclusions and recommendations that would fill out the strategy for what everybody seeks, namely creating the level playing field that Mr Teversen refers to.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
(The sitting was closed at 8.45 p.m.)